Exhibit 10.1

EXECUTION COPY

FIRST AMENDMENT dated as of May 12, 2017 (this “Amendment”), to the CREDIT
AGREEMENT dated as of June 26, 2015 (the “Credit Agreement”), among TRIPADVISOR,
INC., TRIPADVISOR HOLDINGS, LLC, TRIPADVISOR LLC, the other BORROWING
SUBSIDIARIES party thereto, the LENDERS party thereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent, and J.P. MORGAN EUROPE LIMITED, as London Agent.

WHEREAS, the Lenders have agreed to extend credit to the Borrowers under the
Credit Agreement on the terms and subject to the conditions set forth therein;

WHEREAS, Section 9.02(b) of the Credit Agreement permits Parent to enter into
waivers, amendments or modifications to the Credit Agreement and the other Loan
Documents with the consent of the relevant Lenders as required pursuant to the
terms thereof;

WHEREAS, Parent has requested that the Credit Agreement be amended to (a) extend
the Revolving Maturity Date to the fifth anniversary of the First Amendment
Effective Date (as defined below), (b) modify the pricing grid set forth in the
definition of “Applicable Rate” as set forth herein and (c) effect certain other
amendments to the Credit Agreement as set forth herein;

WHEREAS, the parties hereto, which include each Person that will be a Lender as
of the First Amendment Effective Date, are willing to amend the Credit Agreement
on the terms and subject to the conditions set forth herein; and

WHEREAS, JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date hereof),
BMO Capital Markets Corp., BNP Paribas Securities Corp., SunTrust Robinson
Humphrey, Inc. and U.S. Bank National Association have been appointed to act,
and hereby agree to act, as joint lead arrangers and joint bookrunners for this
Amendment (in such capacities, the “Amendment Arrangers”).

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the recitals hereto) have the meanings assigned to them in
the Credit Agreement.

SECTION 2. Amendment of Credit Agreement. Effective as of the First Amendment
Effective Date:

(a) The Credit Agreement (excluding, except as set forth below, all Schedules
and Exhibits thereto, each of which shall remain as in effect immediately prior
to the First Amendment Effective Date) is hereby amended by inserting the
language indicated in double underlined text (indicated textually in the same
manner as the following example: underlined text) in Exhibit A hereto and by
deleting the language indicated by strikethrough text (indicated textually in
the same manner as the following example: stricken text) in Exhibit A hereto.



--------------------------------------------------------------------------------

(b) Schedule 2.01 to the Credit Agreement is hereby amended and restated in its
entirety to be in the form of Schedule 2.01 hereto.

(c) Exhibit D to the Credit Agreement is hereby amended and restated in its
entirety to be in the form of Exhibit D hereto.

(d) Exhibit E to the Credit Agreement is hereby deleted in its entirety (and is
reserved).

SECTION 3. Concerning Commitments; Issuing Banks; Letter of Credit
Participations. (a) Each Person whose name appears on Schedule 2.01 hereto
acknowledges and agrees that, on and as of the First Amendment Effective Date,
such Person shall be a Lender under the Credit Agreement as amended hereby
(including as to the extension of the Revolving Maturity Date provided for
hereunder) and shall have a European Tranche Revolving Commitment as set forth
next to the name of such Person on Schedule 2.01 hereto. Each party hereto
acknowledges and agrees that, on and as of the First Amendment Effective Date,
Schedule 2.01 hereto sets forth all the Commitments of all the Lenders (and no
Person whose name does not appear on Schedule 2.01 hereto shall have, or shall
be deemed to have, as of the First Amendment Effective Date, a Commitment under
the Credit Agreement).

(b) Each Lender acknowledges and agrees that, on and as of the First Amendment
Effective Date and without any further action on the part of the applicable
Issuing Bank or the Lenders, each Issuing Bank shall have granted to such
Lender, and such Lender shall have acquired from such Issuing Bank, a
participation in each Letter of Credit issued by such Issuing Bank and
outstanding on and as of the First Amendment Effective Date equal to such
Lender’s Combined Tranche Percentage (as automatically redetermined on the First
Amendment Effective Date based on the Commitments set forth on Schedule 2.01
hereto) of the aggregate amount available to be drawn under such Letter of
Credit. Such participation shall be governed by the terms of Section 2.06 of the
Credit Agreement.

SECTION 4. Representations and Warranties. Parent, each Borrowing Subsidiary and
each other Loan Party represents and warrants to the Lenders that:

(a) This Amendment has been duly executed and delivered by Parent, such
Borrowing Subsidiary and such other Loan Party and constitutes (assuming due
execution by the parties hereto other than Parent, the Borrowing Subsidiaries
and the other Loan Parties) a legal, valid and binding obligation of Parent,
such Borrowing

 

2



--------------------------------------------------------------------------------

Subsidiary or such other Loan Party, as the case may be, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(b) The representations and warranties of the Loan Parties set forth in the
Credit Agreement, as amended hereby (assuming, for this purpose, that the
representation and warranty set forth in Section 3.04(b) of the Credit
Agreement, as amended hereby, excludes any event, condition or circumstance that
is disclosed in (i) Parent’s unaudited quarterly financial statements for the
fiscal quarter ended March 31, 2017 filed on Form 10-Q with the SEC or (ii) any
publicly available press releases of Parent or publicly available filings by
Parent with the SEC released or filed prior to the date hereof, in each case
excluding any such disclosure under the caption “Risk Factors” and any other
disclosure that is cautionary, predictive or forward-looking in nature) and the
other Loan Documents are true and correct in all material respects (or, in the
case of any such representation or warranty already qualified as to materiality,
in all respects) on and as of the First Amendment Effective Date with the same
effect as if made on and as of such date (except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty were true and correct in all material
respects on and as of such prior date (or, in the case of any such
representation or warranty already qualified as to materiality, in all respects
on and as of such prior date)).

(c) As of the First Amendment Effective Date, no Default or Event of Default has
occurred and is continuing.

SECTION 5. Effectiveness. This Amendment shall become effective as of the first
date (the “First Amendment Effective Date”) on which:

(a) The Administrative Agent shall have executed and delivered this Amendment,
and the Administrative Agent or its counsel shall have received from Parent,
each Borrowing Subsidiary, each other Loan Party, the London Agent and each
Person whose name appears on Schedule 2.01 hereto either (i) a counterpart of
this Amendment signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Amendment.

(b) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent may reasonably request relating to the organization,
existence and good standing of each Loan Party, the authorization of this
Amendment by each Loan Party and other legal matters relating to the Loan
Parties and this Amendment, all in form and substance reasonably acceptable to
the Administrative Agent.

(c) The Administrative Agent shall have received a certificate, dated as of the
First Amendment Effective Date and signed by a Financial Officer of Parent,

 

3



--------------------------------------------------------------------------------

confirming that (i) the representations and warranties of the Loan Parties set
forth in this Agreement are true and correct in all material respects (or, in
the case of any such representation or warranty under the Credit Agreement
already qualified as to materiality, in all respects) on and as of the First
Amendment Effective Date (except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty were true and correct in all material respects on
and as of such prior date (or, in the case of any such representation or
warranty already qualified as to materiality, in all respects on and as of such
prior date)) and (ii) as of the First Amendment Effective Date, no Default or
Event of Default has occurred and is continuing.

(d) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders as of the First Amendment
Effective Date and the Issuing Banks and dated the First Amendment Effective
Date) of each of (i) Goodwin Procter LLP, counsel for Parent and the Borrowing
Subsidiaries and (ii) in-house counsel for Parent, in each case in form and
substance reasonably acceptable to the Administrative Agent.

(e) The Administrative Agent and the Amendment Arrangers shall have received all
fees due and payable on or prior to the First Amendment Effective Date pursuant
to any fee letter entered into in connection with this Amendment and, to the
extent invoiced at least two Business Days prior to the First Amendment
Effective Date, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid under the Credit Agreement.

(f) The Administrative Agent shall have received, for the account of each Lender
and each Issuing Bank party to the Credit Agreement immediately prior to the
effectiveness of this Amendment, all interest and fees accrued but unpaid under
the Credit Agreement in respect of periods prior to the First Amendment
Effective Date.

The Administrative Agent shall notify the Borrowers, the Lenders and the Issuing
Banks of the First Amendment Effective Date and such notice shall be conclusive
and binding.

SECTION 6. Reaffirmation. Each of the Loan Parties hereby acknowledges that it
expects to receive substantial direct and indirect benefits as a result of this
Amendment and the transactions contemplated hereby. Each of the Loan Parties
hereby further (a) acknowledges that the Obligations (as defined in the
Guarantee Agreement) shall include the due and punctual payment of (i) the
principal of and interest (including interest (including default interest)
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans (including Loans made under the Credit Agreement as
amended hereby), when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, (ii) each payment required to be
made by any Borrower under the Credit Agreement, as amended hereby, in respect
of any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral, and (iii) all other monetary obligations of each Loan Party under
the Credit

 

4



--------------------------------------------------------------------------------

Agreement, as amended hereby, (b) affirms and confirms its guarantees,
indemnification obligations and other commitments and obligations under the
Guarantee Agreement and (c) agrees that the Guarantee Agreement and all
guarantees and other commitments and obligations under the Guarantee Agreement
shall continue to be in full force and effect following the effectiveness of
this Amendment (and shall be determined after giving effect to the Credit
Agreement, as amended hereby).

SECTION 7. Effect of this Amendment. (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Agents, the
Issuing Banks or the Lenders under the Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Loan Party to any other consent to, or any other
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

(b) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “herein”, “hereunder”, “hereto”, “hereof”
and words of similar import shall refer to the Credit Agreement as amended
hereby, and each reference to the Credit Agreement in any other Loan Document
shall be deemed to be a reference to the Credit Agreement as amended hereby.
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

(c) It is agreed that the Amendment Arrangers and their Related Parties shall be
entitled to the benefits of Section 9.03(b) of the Credit Agreement and
Section 14 of the Guarantee Agreement with respect to the arrangement of this
Amendment, the preparation, execution and delivery of this Amendment and the
consummation of the transactions contemplated hereby to the same extent as the
Arrangers and their Related Parties are entitled to the benefits of such Section
in respect of the arrangement and the syndication of the credit facility under
the Credit Agreement and the other matters referred to in such Section.

(d) Each Lender and Issuing Bank, by delivering its signature page to this
Amendment shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on or prior to the First Amendment Effective Date.

SECTION 8. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

5



--------------------------------------------------------------------------------

SECTION 9. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which, when taken together, shall constitute a
single instrument. Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart hereof.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

TRIPADVISOR, INC.   by:   LOGO [g393402ex101pg007a.jpg]     Name:   Seth J.
Kalvert     Title:   SVP, General Counsel and Secretary TRIPADVISOR HOLDINGS,
LLC   by:   LOGO [g393402ex101pg007b.jpg]     Name:   Seth J. Kalvert     Title:
  Secretary TRIPADVISOR LLC   by:   LOGO [g393402ex101pg007c.jpg]     Name:  
Seth J. Kalvert     Title:   Secretary SMARTER TRAVEL MEDIA LLC   by:   LOGO
[g393402ex101pg007d.jpg]     Name:   Seth J. Kalvert     Title:   Secretary THE
INDEPENDENT TRAVELER, INC.   by:   LOGO [g393402ex101pg007e.jpg]     Name:  
Seth J. Kalvert     Title:   Secretary

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

FLIPKEY, INC.

  by:   LOGO [g393402ex101pg008a.jpg]     Name: Seth J. Kalvert     Title:
  Secretary

VACATION HOME RENTALS, INC.

  by:   LOGO [g393402ex101pg008b.jpg]     Name: Seth J. Kalvert     Title:
  Secretary

VIATOR, INC.

  by:   LOGO [g393402ex101pg008c.jpg]     Name: Seth J. Kalvert     Title:
  Secretary

OYSTER TRAVEL CORPORATION

  by:   LOGO [g393402ex101pg008d.jpg]     Name: Seth J. Kalvert     Title:
  Secretary

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Issuing
Bank and Swingline Lender,   by:   LOGO [g393402ex101pg009.jpg]     Name:  
Peter B. Thauer     Title:   Managing Director J.P. MORGAN EUROPE LIMITED, as
London Agent,       by:         Name:       Title:  

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Issuing
Bank and Swingline Lender,   by:  

 

    Name:       Title:   J.P. MORGAN EUROPE LIMITED, as London Agent,   by:  

LOGO [g393402ex101pg010.jpg]

 

    Name:       Title:         Authorised Signatory       Belinda Lucas      
Associate

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

THE CREDIT AGREEMENT DATED AS OF JUNE 26, 2015

OF TRIPADVISOR, INC.

 

Name of Institution: BANK OF AMERICA, N.A.   by:  

LOGO [g393402ex101pg011.jpg]

 

    Name: Marie F. Harrison     Title:   Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

THE CREDIT AGREEMENT DATED AS OF JUNE 26, 2015

OF TRIPADVISOR, INC.

 

BMO Harris Bank N.A. (with each Lender that is also an Issuing Bank executing
both in its capacity as a Lender and as an Issuing Bank):   by:  

LOGO [g393402ex101pg012.jpg]

 

    Name: Christina Boyle     Title:   Managing Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

THE CREDIT AGREEMENT DATED AS OF JUNE 26, 2015

OF TRIPADVISOR, INC.

 

BNP Paribas (with each Lender that is also an Issuing Bank executing both in its
capacity as a Lender and as an Issuing Bank):   by:  

LOGO [g393402ex101pg013a.jpg]

 

    Name:                     Nicole Rodriguez     Title:
                              Director   by:  

LOGO [g393402ex101pg013b.jpg]

 

    Name:                     Gregoire Poussard     Title:
                         Vice President

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

THE CREDIT AGREEMENT DATED AS OF JUNE 26, 2015

OF TRIPADVISOR, INC.

 

Name of Institution (with each Lender that is also an Issuing Bank executing
both in its capacity as a Lender and as an Issuing Bank):   by:   SUNTRUST BANK
    LOGO [g393402ex101pg014.jpg]    

 

    Name:   MARSHALL T. MANGUM, III     Title:   DIRECTOR

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

THE CREDIT AGREEMENT DATED AS OF JUNE 26, 2015

OF TRIPADVISOR, INC.

 

Name of Institution (with each Lender that is also an Issuing Bank executing
both in its capacity as a Lender and as an Issuing Bank): U.S. Bank National
Association   by:   LOGO [g393402ex101pg015.jpg]    

 

    Name: Lukas Coleman     Title:   Vice President

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

THE CREDIT AGREEMENT DATED AS OF JUNE 26, 2015

OF TRIPADVISOR, INC.

 

Barclays Bank PLC:   by:   LOGO [g393402ex101pg016.jpg]    

 

    Name: Vanessa Kurbatskiy     Title:   Vice President

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

THE CREDIT AGREEMENT DATED AS OF JUNE 26, 2015

OF TRIPADVISOR, INC.

 

MORGAN STANLEY BANK, N.A.:   by:   LOGO [g393402ex101pg017.jpg]    

 

    Name: Michael King     Title:   Authorized Signatory

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

THE CREDIT AGREEMENT DATED AS OF JUNE 26, 2015

OF TRIPADVISOR, INC.

 

Name of Institution (with each Lender that is also an Issuing Bank executing
both in its capacity as a Lender and as an Issuing Bank):     Wells Fargo Bank,
National Association   by:   LOGO [g393402ex101pg018.jpg]    

 

    Name: Debra E. DelVecchio     Title:   Senior Vice President Name of
Institution:   by:      

 

    Name:     Title:

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

THE CREDIT AGREEMENT DATED AS OF JUNE 26, 2015

OF TRIPADVISOR, INC.

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd. as a Lender:   by:   LOGO
[g393402ex101pg019.jpg]    

 

    Name: Ola Anderssen     Title:   Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

THE CREDIT AGREEMENT DATED AS OF JUNE 26, 2015

OF TRIPADVISOR, INC.

 

Citibank, N.A.:   by:   LOGO [g393402ex101pg020.jpg]    

 

    Name: Keith Lukasavich     Title:   Vice President & Managing Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

THE CREDIT AGREEMENT DATED AS OF JUNE 26, 2015

OF TRIPADVISOR, INC.

 

Name of Institution:  

DEUTSCHE BANK AG NEW YORK BRANCH as lender

  by:   LOGO [g393402ex101pg021a.jpg]    

 

    Name: Virginia Cosenza     Title:   Vice President   by:   LOGO
[g393402ex101pg021b.jpg]    

 

    Name: Ming K Chu     Title:   Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

EXHIBIT A

Amendments to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

MARKED VERSION REFLECTING CHANGES

PURSUANT TO FIRST AMENDMENT

ADDED TEXT SHOWN UNDERSCORED

DELETED TEXT SHOWN STRIKETHROUGH

 

 

 

CREDIT AGREEMENT

dated as of

June 26, 2015,

as amended as of May 12, 2017,

among

TRIPADVISOR, INC.,

TRIPADVISOR HOLDINGS, LLC,

TRIPADVISOR LLC

and

The other BORROWERS Party Hereto,

The LENDERS Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

and

J.P. MORGAN EUROPE LIMITED,

as London Agent

 

 

J.P. MORGAN SECURITIES LLC, MORGAN STANLEY SENIOR FUNDING, INCJPMORGAN CHASE
BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BMO CAPITAL
MARKETS CORP., BNP PARIBAS SECURITIES CORP., SUNTRUST ROBINSON HUMPHREY, INC.,
WELLS FARGO SECURITIES, LLC, RBC CAPITAL MARKETS1, BARCLAYS BANK PLC, and U.S.
BANK NATIONAL ASSOCIATION, and CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners,THE

BANK OF TOKYO-MITSUBISHI UFJ, LTD., GOLDMAN SACHS BANK USA and DEUTSCHE BANK
SECURITIES INC.,

as Co-Managers,

ROYAL BANK OF CANADA and BANK OF AMERICA, N.A., BMO CAPITAL MARKETS CORP., BNP
PARIBAS SECURITIES CORP., SUNTRUST ROBINSON HUMPHREY, INC. and U.S. BANK
NATIONAL ASSOCIATION,

as Co-Syndication Agents,

SUNTRUST BANK and BNP PARIBAS,

 

1    RBC Capital Markets is a brand name for the capital markets business of
Royal Bank of Canada and its affiliates.

[CS&M Ref. No. 6702-045]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, MORGAN STANLEY SENIOR FUNDING, INC. and WELLS FARGO BANK,
NATIONAL ASSOCIATION, 

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   Definitions  

SECTION 1.01.

 

Defined Terms

     1  

SECTION 1.02.

 

Classification of Loans and Borrowings

     3740  

SECTION 1.03.

 

Terms Generally

     3840  

SECTION 1.04.

 

Accounting Terms; GAAP; Pro Forma Calculations

     3841  

SECTION 1.05.

 

Currency Translation

     3942   ARTICLE II   The Credits  

SECTION 2.01.

 

Commitments

     4143  

SECTION 2.02.

 

Loans and Borrowings

     4144  

SECTION 2.03.

 

Requests for Borrowings

     4245  

SECTION 2.04.

 

Borrowing Subsidiaries

     4346  

SECTION 2.05.

 

Swingline Loans

     4446  

SECTION 2.06.

 

Letters of Credit

     4648  

SECTION 2.07.

 

Funding of Borrowings

     5356  

SECTION 2.08.

 

Interest Elections

     5356  

SECTION 2.09.

 

Termination and Reduction of Commitments; Increase of Revolving Commitments

     5558  

SECTION 2.10.

 

Repayment of Loans; Evidence of Debt

     5861  

SECTION 2.11.

 

Prepayment of Loans

     5962  

SECTION 2.12.

 

Fees

     6063  

SECTION 2.13.

 

Interest

     6164  

SECTION 2.14.

 

Alternate Rate of Interest

     6265  

SECTION 2.15.

 

Increased Costs

     6366  

SECTION 2.16.

 

Break Funding Payments

     6568  

SECTION 2.17.

 

Taxes

     6569  

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     7174  

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

     7376  

SECTION 2.20.

 

Defaulting Lenders

     7478  

SECTION 2.21.

 

Incremental Term Loans

     7680   ARTICLE III   Representations and Warranties  

SECTION 3.01.

 

Organization; Powers

     7882  

SECTION 3.02.

 

Authorization; Enforceability

     7982  

 

i



--------------------------------------------------------------------------------

SECTION 3.03.

 

Governmental Approvals; No Conflicts

     7982  

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

     7983  

SECTION 3.05.

 

Properties

     8083  

SECTION 3.06.

 

Litigation and Environmental Matters

     8083  

SECTION 3.07.

 

Compliance with Laws and Agreements

     8084  

SECTION 3.08.

 

Investment Company Status

     8084  

SECTION 3.09.

 

Taxes

     8084  

SECTION 3.10.

 

ERISA

     8184  

SECTION 3.11.

 

Disclosure

     8184  

SECTION 3.12.

 

Guarantee Requirement

     8185  

SECTION 3.13.

 

Subsidiaries

     8185  

SECTION 3.14.

 

Use of Proceeds; Margin Regulations

     8185  

SECTION 3.15.

 

Borrowing Subsidiaries

     8285  

SECTION 3.16.

 

Anti-Corruption Laws and Sanctions

     8285  

SECTION 3.17.

 

EEA Financial Institutions

     86   ARTICLE IV   Conditions  

SECTION 4.01.

 

Original Effective Date

     8286  

SECTION 4.02.

 

Each Credit Event

     8487  

SECTION 4.03.

 

Credit Events in Respect of Each Borrowing Subsidiary

     8488   ARTICLE V   Affirmative Covenants  

SECTION 5.01.

 

Financial Statements and Other Information

     8589  

SECTION 5.02.

 

Notices of Material Events

     8791  

SECTION 5.03.

 

Existence; Conduct of Business

     8791  

SECTION 5.04.

 

Payment of Tax Liabilities

     8891  

SECTION 5.05.

 

Maintenance of Properties; Insurance

     8891  

SECTION 5.06.

 

Books and Records; Inspection Rights

     8892  

SECTION 5.07.

 

Compliance with Laws

     8892  

SECTION 5.08.

 

Further Assurances

     8992   ARTICLE VI   Negative Covenants  

SECTION 6.01.

 

Indebtedness

     8993  

SECTION 6.02.

 

Liens

     9195  

SECTION 6.03.

 

Sale/Leaseback Transactions

     9396  

SECTION 6.04.

 

Fundamental Changes; Business Activities

     9397  

SECTION 6.05.

 

Restricted Payments

     9497  

SECTION 6.06.

 

Transactions with Affiliates

     9498  

SECTION 6.07.

 

Restrictive Agreements

     9599  

 

ii



--------------------------------------------------------------------------------

SECTION 6.08.

 

Asset Dispositions

     9699  

SECTION 6.09.

 

Use of Proceeds and Letters of Credit; Margin Regulations

     99103  

SECTION 6.10.

 

Leverage Ratio

     99103  

SECTION 6.11.

 

Maintenance of Borrowing Subsidiaries as Wholly Owned Subsidiaries

     100103   ARTICLE VII   Events of Default  

SECTION 7.01.

 

Events of Default

     100104  

SECTION 7.02.

 

CAM Exchange

     102106   ARTICLE VIII   The Agents   ARTICLE IX   Miscellaneous  

SECTION 9.01.

 

Notices

     107111  

SECTION 9.02.

 

Waivers; Amendments

     108113  

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

     110115  

SECTION 9.04.

 

Successors and Assigns

     112117  

SECTION 9.05.

 

Survival

     116121  

SECTION 9.06.

 

Counterparts; Integration; Effectiveness; Issuing Banks

     117122  

SECTION 9.07.

 

Severability

     117122  

SECTION 9.08.

 

Right of Setoff

     118123  

SECTION 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     118123  

SECTION 9.10.

 

WAIVER OF JURY TRIAL

     119124  

SECTION 9.11.

 

Headings

     120125  

SECTION 9.12.

 

Confidentiality

     120125  

SECTION 9.13.

 

Interest Rate Limitation

     121126  

SECTION 9.14.

 

Release of Guarantees

     121126  

SECTION 9.15.

 

Conversion of Currencies

     122127  

SECTION 9.16.

 

USA Patriot Act Notice

     122127  

SECTION 9.17.

 

No Fiduciary Relationship

     122127  

SECTION 9.18.

 

Non-Public Information

     123128  

SECTION 9.19.

 

Notices under Existing Credit Agreement123Acknowledgement and Consent to Bail-In
of EEA Financial Institutions.

     129  

 

iii



--------------------------------------------------------------------------------

SCHEDULES:      Schedule 2.01   –    Commitments Schedule 2.06   –    Initial
Issuing Bank LC Commitment Schedule 2.06A   –    Existing Letters of Credit
Schedule 3.13   –    Subsidiaries Schedule 6.01   –    Existing Indebtedness
Schedule 6.02   –    Existing Liens Schedule 6.07   –    Existing Restrictions
Schedule 9.12   –    Participant Confidentiality Restricted List EXHIBITS:     
Exhibit A   –    Form of Assignment and Assumption Exhibit B   –    Form of
Borrowing Request Exhibit C-1   –    Form of Borrowing Subsidiary Agreement
Exhibit C-2   –    Form of Borrowing Subsidiary Termination Exhibit D   –   
Form of Compliance Certificate Exhibit E   –    Form of Guarantee
Agreement[Reserved] Exhibit F   –    Form of Interest Election Request Exhibit G
  –    Form of Issuing Bank Agreement Exhibit H-1   –    Form of U.S. Tax
Compliance Certificate for Foreign Lenders that are not Partnerships for U.S.
Federal Income Exhibit H-2   –    Form of U.S. Tax Compliance Certificate for
Non-U.S. Participants that are not Partnerships for U.S. Federal Income Tax
Purposes Exhibit H-3   –    Form of U.S. Tax Compliance Certificate for Non-U.S.
Participants that are Partnerships for U.S. Federal Income Tax Purposes Exhibit
H-4   –    Form of U.S. Tax Compliance Certificate for Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of June 26, 2015, as amended as of May 12, 2017, among
TRIPADVISOR, INC., a Delaware corporation; TRIPADVISOR HOLDINGS, LLC, a
Massachusetts limited liability company; TRIPADVISOR LLC, a Delaware limited
liability company; the other BORROWERS from time to time party hereto; the
LENDERS from time to time party hereto; JPMORGAN CHASE BANK, N.A., as
Administrative Agent; and J.P. MORGAN EUROPE LIMITED, as London Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means (a), with respect to any Eurocurrency Borrowing
denominated in US Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1.00%) equal to (ia) the
LIBO Rate for such Interest Period multiplied by (iib) the Statutory Reserve
Rate and (b) with respect to any Eurocurrency Borrowing denominated in an
Alternative Currency (other than Euros) for any Interest Period, an interest
rate per annum (rounded upwards, if necessary, to the next 1/16 of 1.00%) equal
to the LIBO Rate for such Interest Period.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII, or such Affiliates or
branches thereof as it shall from time to time designate by notice to Parent and
the Lenders for the purpose of performing any of its obligations hereunder or
under any other Loan Document.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Affiliated Holders” means, with respect to any specified natural person,
(a) such specified natural person’s parents, spouse, siblings, descendants, step
children, step grandchildren, nieces and nephews and their respective spouses,
(b) the estate, legatees and devisees of such specified natural person and each
of the Persons referred to in clause (a) of this definition, and (c) any
company, partnership, trust or other entity or investment vehicle Controlled by
such specified natural person or any of the Persons referred to in clause (a) or
(b) of this definition or the holdings of which are for the primary benefit of
such specified natural person or any of the Persons referred to in clause (a) or
(b) of this definition.



--------------------------------------------------------------------------------

“Agents” means the Administrative Agent and the London Agent.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning assigned to such term in Section 9.15(b).

“Aggregate European Tranche Revolving Commitment” means, at any time, the sum of
the European Tranche Revolving Commitments of all the European Tranche Revolving
Lenders at such time.

“Aggregate European Tranche Revolving Exposure” means, at any time, the sum of
the European Tranche Revolving Exposures of all the European Tranche Revolving
Lenders at such time; provided that for purposes of this definition, the
European Tranche Share of the Swingline Exposure of the European Tranche
Revolving Lender that is also the Swingline Lender shall be determined
disregarding the proviso set forth in the definition of the term European
Tranche Revolving Exposure.

“Aggregate US Tranche Revolving Commitment” means, at any time, the sum of the
US Tranche Revolving Commitments of all the US Tranche Revolving Lenders at such
time.

“Aggregate US Tranche Revolving Exposure” means, at any time, the sum of the US
Tranche Revolving Exposures of all the US Tranche Revolving Lenders at such
time; provided that for purposes of this definition, the US Tranche Share of the
Swingline Exposure of the US Tranche Revolving Lender that is also the Swingline
Lender shall be determined disregarding the proviso set forth in the definition
of the term US Tranche Revolving Exposure.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the New York Fed Bank Rate in
effect on such day plus 1/2 of 1.00% per annum and (c) the Adjusted LIBO Rate on
such day (or, if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in US Dollars with a maturity of one month plus
1.00% per annum. For purposes of clause (c) above, the Adjusted LIBO Rate on any
day shall be based on the rate per annum appearing on the applicable Reuters
screen page (currently page LIBOR01) displaying interest rates for US Dollar
deposits in the London interbank market as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) (or, in the event such rate does not appear on a page of the Reuters
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to
time)Screen Rate at approximately 11:00 a.m., London time, on such day for
deposits in US Dollars with a maturity of one month; provided that if such rate
shall be less than zero, such rate shall be deemed to be zero. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the New York Fed Bank
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the New York Fed Bank Rate or
the Adjusted LIBO Rate, as the case may be.

 

2



--------------------------------------------------------------------------------

“Alternative Currency” means Euro, Sterling and any other currency (other than
US Dollars) that is freely available, freely transferable and freely convertible
into US Dollars and in which dealings in deposits are carried on in the London
interbank market; provided that at the time of the issuance, amendment, renewal
or extension of any Letter of Credit denominated in a currency other than US
Dollars, Euro or Sterling, such other currency is reasonably acceptable to the
Applicable Agent and the Issuing Bank in respect of such Letter of Credit.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Parent or its Subsidiaries (or, as such term is used
in the definition of the term “Liberty Successor”, to Liberty Successor) from
time to time concerning or relating to bribery or corruption, including the
United States Foreign Corrupt Practices Act of 1977.

“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
US Dollars or any Letter of Credit, and with respect to any payment hereunder
that does not relate to a particular Loan or Borrowing, the Administrative Agent
and (b) with respect to a Loan or Borrowing denominated in any Alternative
Currency, the London Agent.

“Applicable Creditor” has the meaning assigned to such term in Section 9.15(b).

“Applicable Rate” means, for any day, (a) with respect to any ABR Revolving
Loan, Swingline Loan or Eurocurrency Revolving Loan, or with respect to the
commitment fees payable hereunder, as the case may be, the applicable rate per
annum set forth in the table below under the caption “ABR Spread”, “Eurocurrency
Spread” or “Commitment Fee Rate”, as the case may be, based upon the Leverage
Ratio as of the end of the fiscal quarter of Parent for which consolidated
financial statements have theretofore been most recently delivered pursuant to
Section 5.01(a) or 5.01(b), provided that until the date of the delivery of the
consolidated financial statements pursuant to Section 5.01(a) or 5.01(b) as of
and for the fiscal quarter ended June 30, 2015, the Applicable Rate shall be
based on the rates per annum set forth in Level 1, and (b) with respect to any
Incremental Term Loan, the rate or rates per annum set forth in the applicable
Incremental Facility Agreement.

 

Level

   Level 1     Level 2     Level 3     Level 4  

Leverage Ratio

     £1.50       >1.50 and £2.50       >2.50 and £3.00       > 3.00  

Commitment Fee Rate

     0.200.15 %      0.250.20 %      0.25 %      0.30 % 

Eurocurrency Spread

     1.25 %      1.50 %      1.75 %      2.00 % 

ABR Spread

     0.25 %      0.50 %      0.75 %      1.00 % 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Leverage Ratio shall be effective during the period commencing
on and including the Business Day following the date of delivery to the
Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of the consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change. Notwithstanding the
foregoing, the Applicable Rate shall be based on the rates per annum set forth
in Level 4 if Parent shall fail to deliver the consolidated financial statements
required to be delivered pursuant to Section 5.01(a) or 5.01(b), or any
compliance certificateCompliance Certificate required to be delivered

 

3



--------------------------------------------------------------------------------

pursuant to Section 5.01(c), within the time periods specified herein for such
delivery, during the period commencing on and including the day of the
occurrence of a Default resulting from such failure and until the delivery
thereof.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by a Lender, an Affiliate of a Lender or an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means J.P. Morgan Securities LLC, Morgan Stanley Senior Funding,
IncJPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date hereof), BMO Capital
Markets Corp., BNP Paribas Securities Corp., SunTrust Robinson Humphrey, Inc.,
Wells Fargo Securities, LLC, RBC Capital Markets2, Barclays Bank PLC, and U.S.
Bank National Association, and Citigroup Global Markets Inc., in their
capacities as joint lead arrangers and joint bookrunners for the credit
facilities provided for herein.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” means, with respect to any Sale/Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale/Leaseback Transaction) of the total obligations of
the lessee for rental payments (other than amounts required to be paid on
account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items that do not constitute payments for
property rights) during the remaining term of the lease included in such
Sale/Leaseback Transaction (including any period for which such lease has been
extended). In the case of any lease that is terminable by the lessee upon
payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination on the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.

“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by an applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law or regulation for such EEA Member
Country from time to time that is described in the EU Bail-In Legislation
Schedule.

2  RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.

 

4



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that (a) a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority, so long as such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person,
and (b) a Bankruptcy Event shall not result solely by virtue of an Undisclosed
Administration.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower DTTP Filing” means an HMRC’s Form DTTP2, duly completed and filed by
the applicable UK Loan Party, within the applicable time limit, which contains
the scheme reference number and jurisdiction of tax residence provided by the
applicable Lender to Parent and the London Agent.

“Borrowers” means Parent and the Borrowing Subsidiaries.

“Borrowing” means (a) Loans of the same Class, Type and currency, made,
converted or continued on the same date and to the same Borrower and, in the
case of Eurocurrency Loans, as to which a single Interest Period is in effect,
or (b) a Swingline Loan.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000, (b) in the case of a Borrowing denominated in Euro,
€5,000,000 and (c) in the case of a Borrowing denominated in Sterling,
£5,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000, (b) in the case of a Borrowing denominated in Euro,
€1,000,000 and (c) in the case of a Borrowing denominated in Sterling,
£1,000,000.

“Borrowing Request” means a request by or on behalf of a Borrower for a
Borrowing in accordance with Section 2.03 or 2.05, as applicable, which shall
be, in the case of any such written request, in the form of Exhibit B or any
other form approved by the Administrative Agent.

“Borrowing Subsidiary” means, at any time, (a) TripAdvisor LLC, (b) TripAdvisor
Holdings and (c) any Subsidiary that has been designated by Parent as a
Borrowing Subsidiary pursuant to Section 2.04, other than any Subsidiary that
has ceased to be a Borrowing Subsidiary as provided in Section 2.04.

 

5



--------------------------------------------------------------------------------

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit C-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit C-2.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan denominated in any currency or a Letter of Credit denominated in an
Alternative Currency, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in deposits denominated in such currency
in the London interbank market or any day on which banks in London are not open
for general business and (b) when used in connection with a Eurocurrency Loan
denominated in Euro, the term “Business Day” shall also exclude any day on which
the Trans-European Automated Real-Time Gross Settlement Express Transfer
(TARGET2) payment system is not open for the settlement of payments in Euro or
on any day on which banks in London are not open for general business.

“CAM Exchange” means the exchange of the Revolving Lenders’ interests provided
for in Section 7.02.

“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in Section 7.01(h) or 7.01(i) in respect of Parent or (b) an
acceleration of Loans pursuant to Section 7.01.

“CAM Percentage” means, with respect to each Revolving Lender, a fraction,
expressed as a decimal, of which (a) the numerator shall be the sum of the US
Dollar Equivalents (determined on the CAM Exchange Date on the basis of Exchange
Rates on such date) of the aggregate Designated Obligations owed to such
Revolving Lender (whether or not at the time due and payable) and (b) the
denominator shall be the sum of the US Dollar Equivalents (as so determined) of
the aggregate Designated Obligations owed to all the Revolving Lenders (whether
or not at the time due and payable).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02 only, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

“Capped Adjustments” means (a) any additions to Consolidated EBITDA pursuant to
clause (a)(vi) of the definition of such term and (b) any Pro Forma Capped
Adjustments.

“CFC” means any Subsidiary that is a “controlled foreign corporation” (within
the meaning of Section 957(a) of the Code).

 

6



--------------------------------------------------------------------------------

“CFC Domestic Holdco” means any Domestic Subsidiary that has no material assets
other than (a) Equity Interests in and/or debt securities of one or more CFCs
and (b) cash and cash equivalents and other assets being held on a temporary
basis or otherwise incidental to the holding of assets described in clause (a).

“Change in Control” means the acquisition of “beneficial ownership” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act and the rules of the SEC
thereunder as in effect on the date hereof), directly or indirectly, by any
Person or group (within the meaning of the Exchange Act and the rules of the SEC
thereunder as in effect on the date hereof), other than the Permitted Holders
(or a group Controlled by Permitted Holders), of shares representing more than
35% of the total voting power represented by the issued and outstanding capital
stock of Parent (the “Total Voting Power”), unless either (a) the Permitted
Holders beneficially own a majority of the Total Voting Power or (b) if the
Permitted Holders beneficially own less than a majority of the Total Voting
Power, the Total Voting Power represented by the shares beneficially owned by
the Permitted Holders exceeds the Total Voting Power represented by shares
beneficially owned by such acquiring Person or group.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Charges” has the meaning assigned to such term in Section 9.13.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are US Tranche Revolving
Loans, European Tranche Revolving Loans, Swingline Loans or Incremental Term
Loans of any Series, (b) any Commitment, refers to whether such Commitment is a
US Tranche Revolving Commitment, European Tranche Revolving Commitment or
Incremental Term Commitment of any Series and (c) any Lender, refers to whether
such Lender has a Loan or Commitment of a particular Class.

“Code” means the Internal Revenue Code of 1986.

“Combined Tranche Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the total Revolving Commitments represented by such
Lender’s Revolving Commitments at such time; provided that, for purposes of
Section 2.20 when any Revolving Lender shall be a Defaulting Lender, “Combined
Tranche Percentage” shall mean, with respect to any Revolving Lender, the
percentage of the total 

 

7



--------------------------------------------------------------------------------

Revolving Commitments (disregarding any Defaulting Lender’s Revolving
Commitment) represented by such Lender’s Revolving Commitment. If all the
Revolving Commitments have terminated or expired, the Combined Tranche
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments.

“Commitment” means a European Tranche Revolving Commitment, a US Tranche
Revolving Commitment, an Incremental Term Commitment of any Series or any
combination thereof, as the context requires.

“Commitment Decrease” means any reduction of the Revolving Commitments of any
Class pursuant to Section 2.09(b).

“Commitment Increase” has the meaning assigned to such term in Section
2.09(d)(i).

“Commitment Letter” means that certain Commitment Letter dated June 10, 2015,
among Parent, JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC, Morgan
Stanley Senior Funding, Inc., Bank of America, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, BNP Paribas, BNP Paribas Securities Corp., SunTrust
Bank, SunTrust Robinson Humphrey, Inc., Wells Fargo Bank, National Association,
Wells Fargo Securities, LLC, Royal Bank of Canada, RBC Capital Markets, Barclays
Bank PLC, U.S. Bank National Association, Citigroup Global Markets Inc., The
Bank of Tokyo-Mitsubishi UFJ, Ltd., Goldman Sachs Bank USA, Deutsche Bank AG New
York Branch and Deutsche Bank Securities Inc.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to any Agent, any Lender or any Issuing Bank by means of
electronic communications pursuant to Section 9.01, including through the
PlatformElectronic Systems.

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit D
or any other form approved by the Administrative Agent.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period
(excluding, for the avoidance of doubt, amortization expense attributable to a
prepaid cash item that was paid in a prior period), (iv) all losses for such
period on sales or dispositions of assets or attributable to discontinued
operations, in each case, outside the ordinary course of business, (v) any
non-cash charges, costs or expenses for such period, including goodwill and
intangible asset impairment charges (excluding, for the avoidance of doubt, any
write-down of accounts receivable or any additions to bad debt expense) and
non-cash costs and expenses incurred pursuant to any management equity plan,
stock option plan or any other stock subscription or shareholder agreement
resulting from the grant of stock options or other equity-based incentives to
any director, officer or employee of Parent or any of the Subsidiaries or
incurred pursuant to other stock-settled obligations, (vi) any restructuring and

 

8



--------------------------------------------------------------------------------

similar unusual, non-recurring charges, costs and expenses (including, without
limitation, severance, relocation or lease termination costs, integration costs,
entry into new markets and other business optimization expenses and any one-time
expense relating to enhanced accounting function or other transaction costs) for
such period, provided that the amount of charges, costs and expenses added back
pursuant to this clause (vi) for such period, together with the aggregate amount
of all other Capped Adjustments for such period, shall not exceed 15% of
Consolidated EBITDA for such period determined prior to giving effect to any
addback for any Capped Adjustments, (vii) other extraordinary, unusual or
non-recurring charges, costs and expenses for such period (it being understood
that items of the type referred to in clause (vi) may only be added back
pursuant to clause (vi) and not this clause (vii)), (viii) charges for such
period recognized on changes in the fair value of contingent consideration
payable by, and non-cash charges for such period recognized on changes in the
fair value of the noncontrolling interest in any acquiree acquired by, Parent or
any Subsidiary in any business combination, (ix) any currency translation losses
(including any currency hedging losses) for such period and (x) any fees and
expenses for such period associated with acquisitions, business combinations,
other investments, or dispositions of assets outside the ordinary course of
business, and issuances or amendments of equity or debt that are not prohibited
by this Agreement, including, without limitation, the credit facilities
established under this Agreement; provided that any cash payment made with
respect to any non-cash items added back in computing Consolidated EBITDA for
any prior period pursuant to clause (v) above (or that would have been added
back had this Agreement been in effect during such prior period) shall be
subtracted in computing Consolidated EBITDA for the period in which such cash
payment is made; and minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, (i) all gains for such period on sales
or dispositions of assets or attributable to discontinued operations, in each
case, outside the ordinary course of business, (ii) all gains for such period
arising from business combinations, including, without limitation, gains on a
“bargain purchase” and gains recognized on changes in the fair value of
contingent consideration payable by, and gains recognized on changes in the fair
value of the noncontrolling interest in any acquiree acquired by, Parent or any
Subsidiary in connection therewith, (iii) any extraordinary, unusual or
non-recurring gains or income for such period, (iv) any currency translation
gains (including any currency hedging gains) for such period and (v) any
non-cash items of income for such period that represent the reversal of any
accrual of charges referred to in clauses (a)(v), (a)(vi) or (a)(vii) above, all
determined on a consolidated basis for Parent and the Subsidiaries in accordance
with GAAP. In the event any Subsidiary shall be a Subsidiary that is not a
Wholly Owned Subsidiary, all amounts added back in computing Consolidated EBITDA
for any period pursuant to clause (a) above, and all amounts subtracted in
computing Consolidated EBITDA pursuant to clause (b) above, to the extent such
amounts are, in the reasonable judgment of a Financial Officer of Parent,
attributable to such Subsidiary, shall be reduced by the portion thereof that is
attributable to the noncontrolling interest in such Subsidiary. For the purposes
of calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters of Parent (each, a “Reference Period”) for the purposes of any
determination of the Leverage Ratio, if during such Reference Period (or, in the
case of pro forma calculations, during the period from the last day of such
Reference Period to and including the date as of which such calculation is made)
Parent or any Subsidiary shall have made a Material Disposition or Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Disposition or
Material Acquisition had occurred on the first day of such Reference Period.

 

9



--------------------------------------------------------------------------------

“Consolidated Funded Debt” means, as of any date, the sum for Parent and the
Subsidiaries, without duplication, of (a) all Indebtedness of the type referred
to in clause (a) or (b) of the definition of such term, (b) all disbursements or
payments under letters of credit or letters of guaranty in respect of which such
Person is an account party, if such disbursements or payments have not been
reimbursed within three days (it being understood that contingent obligations in
respect of letters of credit and bank guarantees shall not constitute
Consolidated Funded Debt), (c) all purchase money Indebtedness of such Person,
including under clause (c) or (d) of the definition of such term (but excluding
any earnout or other contingent payment obligations in connection with any
acquisition or business combination), and (d) all Capital Lease Obligations of
such Person. The Consolidated Funded Debt of any Person shall include, without
duplication, the Consolidated Funded Debt of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such other Person (including a Guarantee thereof), except to
the extent the terms of such Consolidated Funded Debt provide that such Person
is not liable therefor.

“Consolidated Net Funded Debt” means, as of any measurement date,
(a) Consolidated Funded Debt as of such date minus (b) the lesser of (i) the sum
of (A) the excess, if any, of (Ax) Unrestricted Cash of Parent and the
Subsidiary Loan Parties that are Domestic Subsidiaries over (Bits Domestic
Subsidiaries as of such date over (y) Deferred Merchant Payables of Parent and
its Domestic Subsidiaries as of such date plus (B) 70% of the excess, if any, of
(x) Unrestricted Cash of Foreign Subsidiaries of Parent as of such date over
(y) Deferred Merchant Payables of Foreign Subsidiaries of Parent as of such date
and (ii) US$700,000,000.

“Consolidated Net Income” means, for any period, the net income or loss of
Parent and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP (after giving effect, for the avoidance of doubt, to the
elimination of intercompany accounts in accordance with GAAP); provided that
there shall be excluded the income or loss of any Subsidiary that is not a
Wholly Owned Subsidiary to the extent such income or loss is attributable to the
noncontrolling interest in such Subsidiary.

“Consolidated Revenues” means, for any period, the aggregate revenues of Parent
and the Subsidiaries, determined on a consolidated basis in accordance with
GAAP.

“Consolidated Total Assets” means, at any time, the consolidated total assets of
Parent and the Subsidiaries, as such amount would appear on a consolidated
balance sheet of Parent prepared as of such date in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

10



--------------------------------------------------------------------------------

“Defaulting Lender” means any Revolving Lender that (a) shall have failed to
fund its applicable Tranche Percentage of any Revolving Borrowing for two or
more Business Days after the date such Borrowing is required, in accordance with
the terms and subject to the conditions set forth herein, to be funded by
Lenders hereunder, unless such Lender notifies the Administrative Agent and
Parent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified in
such writing, including, if applicable, by reference to a specific Default) has
not been satisfied, (b) shall have failed to fund any portion of its
participation in any LC Disbursement or Swingline Loan within two Business Days
after the date on which such funding is to occur hereunder, (c) shall have
failed to pay to the Administrative Agent, any Issuing Bank or the Swingline
Lender any other amount required to be paid by it within two Business Days after
the day on which such payment is required to be made hereunder, (d) shall have
notified the Administrative Agent (or shall have notified Parent, the Swingline
Lender or any Issuing Bank, which shall in turn have notified the Administrative
Agent) in writing that it does not intend or is unable to comply with its
funding obligations under this Agreement, or shall have made a public statement
to the effect that it does not intend or is unable to comply with such funding
obligations in accordance with the terms and subject to the conditions set forth
herein (unless such writing or public statement indicates that such position is
based on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing or public statement, including, if
applicable, by reference to a specific Default) to funding a Loan cannot be
satisfied) or its funding obligations generally under other credit or similar
agreements to which it is a party, (e) shall have failed (but not for fewer than
three Business Days) after a written request by the Administrative Agent, an
Issuing Bank or the Swingline Lender made in good faith to provide a
certification in writing that it will comply with its obligations (and is
financially able to meet such obligations) to make Loans and fund participations
in LC Disbursements and Swingline Loans hereunder, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (e) upon the
Administrative Agent’s, such Issuing Bank’s or the Swingline Lender’s receipt of
such certification in form and substance satisfactory to the Administrative
Agent, or (f) has become the subject of a Bankruptcy Event. or (g) has, or has a
direct or indirect Lender Parent that has, become the subject of a Bail-In
Action.  

“Deferred Merchant Payables” means, as of any date, the “deferred merchant
payables” (or any substantively similar line item caption), as such amount would
appear on a consolidated balance sheet of Parent prepared as of such date in
accordance with GAAP.

“Designated Obligations” means Obligations consisting of the principal of and
interest on outstanding Revolving Loans and Swingline Loans, reimbursement
obligations in respect of LC Disbursements (including interest accrued thereon)
and fees payable to the Revolving Lenders.

“Designated Subsidiary” means each Subsidiary that is (a) a Borrowing
Subsidiary, (b) a Material Subsidiary or (c) an obligor (including pursuant to a
Guarantee) under any Material Indebtedness of Parent or any Domestic Subsidiary,
in each case other than (i) except in the case of clause (c) above, any
Specified Foreign Subsidiary, (ii) any Subsidiary whose Guarantee of the
Obligations has been released pursuant to Section 9.14,9.14 and
(iii) TripAdvisor Securities Corporation, a Massachusetts securities corporation
(“TSC”), in each case so long as (A) TSC

 

11



--------------------------------------------------------------------------------

shall be prohibited or restricted (including any restriction requiring consent
or approval of any Governmental Authority), as a matter of applicable
Massachusetts law, from becoming a Subsidiary Loan Party or otherwise satisfying
the Guarantee Requirement without losing its status as a Massachusetts security
corporation, (B) TSC does not own any assets other than de minimis assets
relating to its organization and existence and cash, Permitted Investments,
securities and similar financial assets, provided that the fair value of such
cash, Permitted Investments, securities and similar financial assets shall not
exceed US$300,000,000 in the aggregate at any time (provided that in determining
fair value of such assets, (x) any appreciation in the value of any Permitted
Investments and (y) any dividends, distributions or other payments received by
TSC with respect to such Permitted Investments, in each case since the last day
of the fiscal quarter of Parent most recently ended and with no carryover from
any fiscal quarter of Parent prior to such most recently ended fiscal quarter,
shall be disregarded), (C) TSC shall have no Indebtedness (including no
Guarantee of any Indebtedness) and (D) TSC shall not engage in any business or
activities other than ownership of the Permitted Investments and other assets
referred to in clause (B) above and activities incidental thereto, and provided
that, notwithstanding anything to the contrary in this definition, each
Subsidiary that directly or indirectly owns any Equity Interests in TSC shall be
deemed to be a Designated Subsidiary.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date 180 days after the latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interest outstanding on the date hereof, as of the date hereof);
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change of control” shall
not constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other
Obligations that are accrued and payable, the cancellation or expiration of all
Letters of Credit and the termination of the Commitments and (ii) an Equity
Interest in any Person that is issued to any

 

12



--------------------------------------------------------------------------------

employee or to any plan for the benefit of employees or by any such plan to such
employees shall not constitute a Disqualified Equity Interest solely because it
may be required to be repurchased by such Person or any of its subsidiaries in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death or disability.

“Documentation Agents” means SunTrust Bank and BNP ParibasBarclays Bank PLC,
Morgan Stanley Senior Funding, Inc. and Wells Fargo Bank, National Association,
in their capacities as co-documentation agents for the credit facilities
provided for herein.

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia; provided that, other than for purposes of the definition of CFC
Domestic Holdco, any Subsidiary that would otherwise constitute a Domestic
Subsidiary and is CFC Domestic Holdco shall be deemed not to be a Domestic
Subsidiary.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).EEA
Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Communication” means email or facsimile, or such other methods of
electronic communication as are approved by the Administrative Agent; provided
that such approval may be limited or rescinded by the Administrative Agent at
any time by notice to Parent.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Agents or any Issuing Bank and any of their respective Related Parties or
any other Person, providing for access to data protected by passcodes or other
security system.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, (i) a natural
person, (ii) a Defaulting Lender or a Lender Parent thereof or (iii) Parent, any
Subsidiary or any other Affiliate of Parent.

 

13



--------------------------------------------------------------------------------

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any toxic or hazardous
substance, material or waste, or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Parent or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the presence,
release or threatened release of any Hazardous Materials or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided that Indebtedness that is convertible into Equity
Interests in Parent shall not, prior to the date of conversion thereof,
constitute Equity Interests in Parent.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Parent, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(m) or
414(o) of the Code.

“ERISA Event” means (a) any reportable event (within the meaning of Section 4043
of ERISA or the regulations issued thereunder) with respect to a Plan, other
than an event for which the 30-day notice period is waived; (b) a failure by any
Plan to satisfy the minimum funding standard (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is, or is expected to be,
in at-risk status (within the meaning of Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (e) the incurrence by Parent or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (f) the receipt by Parent or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (g) the incurrence by
Parent or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; (h) the receipt by
Parent or any ERISA Affiliate of any notice, or the receipt by any Multiemployer
Plan from Parent or any ERISA Affiliate of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent (within the meaning of Title IV of ERISA) or in
“endangered”, or “critical” and “critical and declining” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA);

 

14



--------------------------------------------------------------------------------

(i) the occurrence of a non-exempt “prohibited transaction” (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) concerning any Plan and
with respect to which Parent or any ERISA Affiliate is a “disqualified person”
(within the meaning of Section 4975 of the Code) or a party in interest (within
the meaning of Section 406 of ERISA) or could otherwise be liable; or (j) any
other event or condition with respect to a Plan or Multiemployer Plan that could
result in liability of Parent or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EURIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in
Euro for any Interest Period, the applicable Screen Rate as of the Specified
Time on the Quotation Date.

“Euro” or “€” means the lawful currency of the member states of the European
Union that have adopted a single currency in accordance with applicable law or
treaty.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to (a) in the case of Loans or Borrowings
denominated in US Dollars or Sterling, the Adjusted LIBO Rate or (b, (b) in the
case of Loans or Borrowings denominated in Sterling, the LIBO Rate or (c) in the
case of Loans or Borrowings denominated in Euro, the EURIBO Rate.

“European Tranche” has the meaning assigned to such term in the definition of
the term “Tranche”.

“European Tranche Percentage” means, at any time, with respect to any European
Tranche Revolving Lender, the percentage of the total European Tranche Revolving
Commitments represented by such Lender’s European Tranche Revolving Commitment
at such time. If the European Tranche Revolving Commitments have terminated or
expired, the European Tranche Percentages shall be determined based upon the
European Tranche Revolving Commitments most recently in effect, giving effect to
any assignments.

“European Tranche Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make European Tranche Revolving Loans and
to acquire participations in Letters of Credit and Swingline Loans, expressed as
an amount representing the maximum aggregate permitted amount of such Lender’s
European Tranche Revolving Exposure hereunder, as such commitment may be
(a) reduced or increased from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s European
Tranche Revolving Commitment is set forth on Schedule 2.01 or in the Assignment
and Assumption or the Incremental Facility Agreement pursuant to which such
Lender shall have assumed or provided its European Tranche Revolving Commitment,
as applicable. The initial aggregate amount of the Lenders’ European Tranche
Revolving Commitments is US$1,000,000,000.as of the First Amendment Effective
Date is US$1,200,000,000.

 

15



--------------------------------------------------------------------------------

“European Tranche Revolving Exposure” means, at any time, the sum of (a) the
aggregate principal amount of the European Tranche Revolving Loans denominated
in US Dollars outstanding at such time, (b) the sum of the US Dollar Equivalents
of the aggregate principal amounts of the European Tranche Revolving Loans
denominated in Euro or Sterling outstanding at such time, (c) the European
Tranche Share of the LC Exposure at such time and (d) the European Tranche Share
of the Swingline Exposure at such time. The European Tranche Revolving Exposure
of any Lender at any time shall be such Lender’s European Tranche Percentage of
the total European Tranche Revolving Exposure at such time, adjusted to give
effect to any reallocation under Section 2.20 of the LC Exposure and the
Swingline Exposure of Defaulting Lenders in effect at such time; provided that
in the case of the Lender that is the Swingline Lender, its European Tranche
Revolving Exposure shall be (i) determined without giving effect to clause
(d) above and (ii) increased by the full amount of its Swingline Exposure
determined in accordance with the definition of such term.

“European Tranche Revolving Lender” means a Lender with a European Tranche
Revolving Commitment or European Tranche Revolving Exposure.

“European Tranche Revolving Loan” means a Loan made pursuant to Section 2.01(b).
Each European Tranche Revolving Loan denominated in US Dollars shall be an ABR
Loan or a Eurocurrency Loan, and each European Tranche Revolving Loan
denominated in Euro or Sterling shall be a Eurocurrency Loan.

“European Tranche Share” means, at any time, a percentage determined by dividing
the aggregate amount of the European Tranche Revolving Commitments at such time
by the aggregate amount of the Revolving Commitments at such time.

“Events of Default” has the meaning assigned to such term in Section 7.01.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any currency other than US Dollars, the rate at which such other
currency may be exchanged into US Dollars at the time of determination on such
day as set forth on the applicable Reuters World Currency Page. In the event
that such rate does not appear on the applicable Reuters World Currency Page,
the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Applicable Agent and Parent, or, in the absence of such an agreement, the
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Applicable Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about such time as the Applicable Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of US Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Applicable Agent may use any reasonable method it deems appropriate
to determine such rate, and such determination shall be conclusive absent
demonstrable error. Notwithstanding the foregoing provisions of this definition,
each Issuing Bank may, solely for purposes of computing the fronting fees owed
to it under Section 2.12(b), compute the US Dollar Equivalent of the LC Exposure
attributable to Letters of Credit issued by it by reference to exchange rates
determined using any reasonable method customarily employed by it for such
purpose.

 

16



--------------------------------------------------------------------------------

“Excluded Subsidiaries” means (a) any Subsidiary that is organized under the
laws of the People’s Republic of China or Taiwan, and (b) any Subsidiary that is
the direct holding company of any Subsidiary referred to in clause (a) above, so
long as such holding company has no material assets, liabilities or operations
other than those relating to such Subsidiary.

“Excluded Taxes” means, with respect to any Recipient, (a) any income or
franchise Taxes (i) that are imposed on (or measured by) such Recipient’s net
income by the jurisdiction under the laws of which such Recipient is organized
or in which its principal office is located or, in the case of any Lender, the
jurisdiction in which its applicable lending office is located or (ii) that are
Other Connection Taxes, (b) any branch profits Taxes or any similar Tax imposed
by any jurisdiction described in clause (a) above (including, for the avoidance
of doubt, any jurisdiction imposing Taxes described in clause (a)(ii) above),
(c) in the case of a Lender (other than an assignee pursuant to a request by
Parent under Section 2.19(b)) or an Issuing Bank, any withholding Tax (including
backup withholding) that is imposed (other than solely as a result of the
operation of the CAM Exchange) by the United States of America or the United
Kingdom (excluding (x) the portion of United Kingdom withholding Taxes with
respect to which the applicable Lender is entitled to claim a reduction under an
income tax treaty, and (y) United Kingdom withholding Taxes on payments made by
any guarantor under any Guarantee of the Obligations) on payments by any
Borrower or any other Loan Party on amounts payable to or for the account of
such Lender or Issuing Bank pursuant to a law in effect on the date on which
such Lender becomes a party to this Agreement (or designates a new lending
office) or such Issuing Bank becomes an “Issuing Bank” under this Agreement,
except, in the case of any Lender, to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from any Borrower or any
other Loan Party with respect to such withholding Tax pursuant to
Section 2.17(a), (d) any Tax that is imposed as a result of such Recipient’s
failure to comply with Section 2.17(f) or 2.17(g) (except to the extent
described in Section 7.02(b)) and (e) any US Federal withholding Taxes imposed
under FATCA, including as a result of such Recipient’s failure to comply with
Section 2.17(f) or 2.17(g).

“Existing Credit Agreement” means the Credit Agreement dated as of December 20,
2011, as amended, among Parent, the other borrowers from time to time party
thereto, the lenders from time to time party thereto, JPMorgan Chase Bank, N.A.,
as administrative agent and J.P. Morgan Europe Limited, as London agent.

“Existing Letters of Credit” means each letter of credit issued for the account
of any Borrower under the Existing Credit Agreement that is (a) outstanding on
the Original Effective Date and (b) listed on Schedule 2.06A.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended and successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations promulgated thereunder or official interpretations thereof and any
“intergovernmental agreements” in connection with the foregoing.

 

17



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
New York Fed based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the New York Fed shall set forth
on its public website from time to time) and published on the next succeeding
Business Day by the New York Fed as the federal funds effective rate; provided
that if such rate shall be less than zero, such rate shall be deemed to be zero
for all purposes of this Agreement.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person;
provided that, when such term is used in reference to any document executed by,
or a certification of, a Financial Officer, the secretary or assistant secretary
of such Person shall have delivered an incumbency certificate to the
Administrative Agent as to the authority of such individual.

“First Amendment” means that certain First Amendment, dated as of May 12, 2017,
to this Agreement.

“First Amendment Effective Date” means May 12, 2017.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
other than under the laws of the United States of America, any State thereof or
the District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect, subject to Section 1.04, from time to time.

“General Basket Excess Amount” has the meaning assigned to such term in
Section 6.08(l).

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment

 

18



--------------------------------------------------------------------------------

thereof (including pursuant to any “synthetic lease” financing), (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. For
the avoidance of doubt, any expression by Parent or any Subsidiary of an intent
to continue to provide financial support to any of its subsidiaries made in a
management representation letter delivered in connection with an audit of the
financial statements of such subsidiary, so long as such expression of intent
does not create any binding obligation, contingent or otherwise, on Parent or
such Subsidiary to provide such support, shall not be deemed to be a Guarantee.

“Guarantee Agreement” means athe Guarantee Agreement in substantially the form
of Exhibit E,dated as of June 26, 2015, among Parent, the Designated
Subsidiaries and the Administrative Agent, together with all supplements
thereto.

“Guarantee Requirement” means the requirement that the Administrative Agent
shall have received from Parent and each Designated Subsidiary (a) in the case
of Parent and each Person that iswas a Designated Subsidiary on the Original
Effective Date, a counterpart of the Guarantee Agreement, duly executed and
delivered on behalf of such Person or (b) in the case of any Person that becomes
a Designated Subsidiary after the Original Effective Date, a supplement to the
Guarantee Agreement, in the form specified therein, duly executed and delivered
on behalf of such Person, together with such documents and opinions as the
Administrative Agent may reasonably request, including (if so requested)
documents and opinions of the type referred to in Sections 4.01(b) and 4.01(f),
with respect to such Designated Subsidiary within 30 days (or such longer period
as the Administrative Agent may agree to in writing) of such Person becoming a
Designated Subsidiary.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HMRC” means H.M. Customs and Revenue.

“HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.

“Increase Effective Date” has the meaning assigned to such term in Section
2.09(d)(i).

“Increasing Lender” has the meaning assigned to such term in Section 2.09(d)(i).

“Incremental Amount” means, as of any date of determination with respect to any
Commitment Increase or any Incremental Term Loans, an amount that, after giving
pro forma effect to such Commitment Increase or such Incremental Term Loans and
the use of proceeds

 

19



--------------------------------------------------------------------------------

thereof (but without netting the cash proceeds thereof and assuming, solely for
purposes of this determination, that the excess, if any, of (a) the entire
amount of all the Commitment Increases established since the Original Effective
Date (including such Commitment Increase), less (b) the entire amount of all the
Commitment Decreases effected since the Original Effective Date, is fully funded
as Loans), would not result in the Leverage Ratio, determined as of the last day
of the fiscal quarter of Parent then most recently ended, exceeding the maximum
Leverage Ratio applicable on such date of determination pursuant to Section 6.10
(giving effect, if applicable, to any increase thereto becoming effective on
such date of determination pursuant to Section 6.10).

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrowers, among the Borrowers, the Administrative Agent and one or more
Incremental Revolving Lenders and/or Incremental Term Lenders, establishing a
Commitment Increase or Incremental Term Commitments and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by
Section 2.21(c).

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender or any combination thereof, as the case may be.

“Incremental Revolving Lender” has the meaning assigned to such term in Section
2.09(d)(i).

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.21, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender, subject to any
increase or reduction pursuant to the terms and conditions hereof. The initial
amount of each Lender’s Incremental Term Commitment of any Series, if any, is
set forth in the Incremental Facility Agreement or the Assignment and Assumption
pursuant to which such Lender shall have established or assumed its Incremental
Term Commitment of such Series.

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an Incremental Term Loan.

“Incremental Term Loan” means a loan made by an Incremental Term Lender to
Parent pursuant to Section 2.21.

“Incremental Term Maturity Date” means, with respect to the Incremental Term
Loans of any Series to be made pursuant to any Incremental Facility Agreement,
the final maturity date specified in such Incremental Facility Agreement with
respect thereto, which date shall not be prior to the Revolving Maturity Date.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations

 

20



--------------------------------------------------------------------------------

of such Person in respect of the deferred purchase price of property or
services, (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations and all Synthetic
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all Disqualified Equity Interests in such Person, valued, as of
the date of determination, at the maximum aggregate amount that would be payable
upon maturity, redemption, repayment or repurchase thereof (or of Disqualified
Equity Interests or Indebtedness into which such Disqualified Equity Interests
are convertible or exchangeable), (j) all Securitization Transactions of such
Person and (k) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other Person (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
other Person, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. Notwithstanding the foregoing, Indebtedness
of any Person shall not include (i) trade payables, (ii) endorsements of checks,
bills of exchange and other instruments for deposit or collection in the
ordinary course of business and (iii) customer deposits and advances, and
interest payable thereon, in the ordinary course of business in accordance with
customary trade terms and other obligations incurred in the ordinary course of
business through credit on an open account basis customarily extended to such
Person in connection with the purchase of goods or services.

“Indemnified Taxes” means Taxes other than (a) Excluded Taxes and (b) Other
Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Initial Borrowings” has the meaning assigned to such term in
Section 2.09(d)(ii).

“Interest Election Request” means a request by or on behalf of a Borrower to
convert or continue a Borrowing in accordance with Section 2.08, which shall be,
in the case of any such written request, in the form of Exhibit F or any other
form approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day following the last day of each March,
June, September and December, (b) with respect to any Eurocurrency Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurocurrency Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and (c) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender

 

21



--------------------------------------------------------------------------------

participating therein, twelve months) thereafter, as the applicable Borrower may
elect; provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interpolated Screen Rate” means, with respect to any Eurocurrency Borrowing
denominated in any currency for any Interest Period, a rate per annum which
results from interpolating on a linear basis between (a) the applicable Screen
Rate for the longest maturity for which a Screen Rate is available that is
shorter than such Interest Period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than such
Interest Period, in each case as of the Specified Time on the Quotation Date.

“IRS” means the US Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means each of JPMorgan Chase Bank, N.A. and any other Lender that
has entered into an Issuing Bank Agreement, each in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate (it being agreed that such Issuing
Bank shall, or shall cause such Affiliate to, comply with the requirements of
Section 2.06 with respect to such Letters of Credit).

“Issuing Bank Agreement” means an agreement among Parent, the Administrative
Agent and a financial institution pursuant to which such financial institution
agrees to act as an Issuing Bank hereunder, in the form of Exhibit G or any
other form approved by the Administrative Agent in its reasonable discretion.

“Judgment Currency” has the meaning assigned to such term in Section 9.15(b).

“LC Commitment” means, as to any Issuing Bank, the maximum permitted amount of
the LC Exposure that may be attributable to Letters of Credit issued by such
Issuing Bank. The initial amount of each Issuing Bank’s LC Commitment is set
forth on Schedule 2.06 or in such Issuing Bank’s Issuing Bank Agreement. The LC
Commitment of any Issuing Bank may be increased or reduced by written agreement
between such Issuing Bank and Parent, provided that a copy of such written
agreement shall have been delivered to the Administrative Agent.

 

22



--------------------------------------------------------------------------------

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit. The amount of any LC Disbursement made by an Issuing Bank in an
Alternative Currency and not reimbursed by the applicable Borrower shall be
determined as set forth in Section 2.06(e) or 2.06(l), as applicable.

“LC Exchange Rate” means, on any day, with respect to US Dollars in relation to
any Alternative Currency, the rate at which US Dollars may be exchanged into
such Alternative Currency, as set forth at approximately 12:00 noon, New York
City time, on such day on the applicable Reuters World Currency Page. In the
event that such rate does not appear on the applicable Reuters World Currency
Page, the LC Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Applicable Agent and Parent or, in the absence of such agreement, the LC
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Applicable Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 11:00 a.m., London time, on such date for the purchase of such Alternative
Currency with US Dollars for delivery two Business Days later; provided that if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Applicable Agent, after consultation with Parent, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent demonstrable error.

“LC Exposure” means, at any time, the sum of (a) the aggregate of the US Dollar
Equivalents (based on the applicable Exchange Rates) of the undrawn amounts of
all outstanding Letters of Credit at such time plus (b) the aggregate of the US
Dollar Equivalents (based on the applicable Exchange Rates) of all LC
Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The LC Exposure of any Revolving Lender at any
time shall be its Combined Tranche Percentage of the total LC Exposure at such
time, adjusted to give effect to any reallocation under Section 2.20 of the LC
Exposure of Defaulting Lenders in effect at such time.

“LC Participation Calculation Date” means, with respect to any LC Disbursement
made by any Issuing Bank or any refund of a reimbursement payment made by any
Issuing Bank to any Borrower, in each case in a currency other than US Dollars,
(a) the date on which such Issuing Bank shall advise the Applicable Agent that
it purchased with US Dollars the currency used to make such LC Disbursement or
refund or (b) if such Issuing Bank shall not advise the Applicable Agent that it
made such a purchase, the date on which such LC Disbursement or refund is made.

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Incremental Facility Agreement
or an Assignment and Assumption, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

 

23



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and the Existing Letters of Credit, other than any such letter of credit that
shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05.

“Leverage Ratio” means, on any measurement date, the ratio of (a) Consolidated
Net Funded Debt as of such date to (b) Consolidated EBITDA for the period of
four consecutive fiscal quarters of Parent ended on such date (or, if such date
is not the last day of a fiscal quarter of Parent, ended most recently prior to
such date).

“Liberty Successor” means any Person that is a successor of Liberty TripAdvisor
Holdings, including any Person spun or otherwise separated out of Liberty
TripAdvisor Holdings (or any similar successor of any such Liberty Successor);
provided that (a) no Person or group (within the meaning of the Exchange Act and
the rules of the SEC thereunder as in effect on the date hereof), other than the
Permitted Holders (disregarding for this purpose clause (b) of the definition of
such term), is the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof), directly or indirectly, of more than 50% of the total voting power
represented by the issued and outstanding capital stock (or equivalent Equity
Interests) of such Liberty Successor, (b) such Liberty Successor is not a
Sanctioned Person, (c) the transaction or transactions pursuant to which such
Liberty Successor shall have become such a successor does not violate any
Anti-Corruption Laws applicable to such Liberty Successor or any Sanctions
applicable to such Liberty Successor and (d) each of the Administrative Agent
and each Lender shall have received all documentation and other information
reasonably requested by it in writing that it reasonably determines is required
by United States or foreign bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act, with respect to such Liberty Successor.

“Liberty TripAdvisor Holdings” means Liberty TripAdvisor Holdings, Inc., a
Delaware corporation.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing (other than any
such Borrowing denominated in Euro) for any Interest Period, the applicable
Screen Rate as of the Specified Time on the Quotation Date.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party (other than any third party that is not
exempt from the automatic stay provisions of the Bankruptcy Code, as provided in
Section 555 thereof) with respect to such securities.

“Limited Conditionality Acquisition” means any acquisition (including pursuant
to a merger or consolidation) by Parent or any of its Subsidiaries (other than
any Excluded Subsidiaries) of all or substantially all of the issued and
outstanding Equity Interests in, or all or substantially all of the assets of
(or of assets constituting a business unit, line of business or division of) any
Person (a) that is not prohibited by this Agreement and (b) for which Parent has
determined in good faith that limited conditionality is reasonably necessary.

 

24



--------------------------------------------------------------------------------

“Limited Conditionality Acquisition Agreement” means, with respect to any
Limited Conditionality Acquisition, the definitive agreement entered into by
Parent or any of its Subsidiaries (other than any Excluded Subsidiary) in
respect thereof.

“Limited Conditionality Acquisition Incremental Term Loans” has the meaning
assigned to such term in Section 2.21(c).

“Loan Documents” means (a) this Agreement, the Guarantee Agreement, the First
Amendment, the Borrowing Subsidiary Agreements, the Borrowing Subsidiary
Terminations, the Incremental Facility Agreements and, any promissory notes
delivered pursuant to Section 2.10(e) and any other document or agreement that
is designated by Parent and the Administrative Agent as a “Loan Document” and
(b) except for purposes of Section 9.02, any letter of credit applications
referred to in Section 2.06(a) and, the Issuing Bank Agreements and each written
agreement (if any) between Parent and any Issuing Bank regarding such Issuing
Bank’s LC Commitment.

“Loan Parties” means Parent and the Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time, (b) with respect to a Loan
or Borrowing denominated in Euro, Frankfurt time, and (c) with respect to a Loan
or Borrowing denominated in Sterling, London time.

“London Agent” means J.P. Morgan Europe Limited, or any other Affiliate or
branch of JPMorgan Chase Bank, N.A., that JPMorgan Chase Bank, N.A. shall have
designated for the purpose of acting in such capacity hereunder.

“Majority in Interest” means, at any time, (a) when used in reference to
Revolving Lenders, Lenders having Revolving Credit Exposures and unused
Revolving Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and the total unused Revolving Commitment at such
time, (b) when used in reference to Revolving Lenders of any Class, Lenders
having Revolving Credit Exposures and unused Revolving Commitments of such Class
representing more than 50% of the sum of the total Revolving Credit Exposures
and the total unused Revolving Commitment of such Class at such time and
(c) when used in reference to the Incremental Term Lenders of any Class, Lenders
holding outstanding Incremental Term Loans of such Class representing more than
50% of all Incremental Term Loans of such Class outstanding at such time. For
purposes of this definition, the Swingline Exposure of any Revolving Lender that
is the Swingline Lender shall be deemed to exclude that portion of its Swingline
Exposure that exceeds its Combined Tranche Percentage of the aggregate principal
amount of all outstanding Swingline Loans, and the unused Revolving Commitment
of any Class of such Lender shall be determined without regard to any such
excess amount.

 

25



--------------------------------------------------------------------------------

“Managers” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., Goldman Sachs Bank USA
and Deutsche Bank Securities Inc., in their capacities as co-managers for the
credit facilities provided for herein.

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that involves consideration in excess of 10% of
Consolidated EBITDA for the period of four consecutive fiscal quarters of Parent
ended most recently prior to the date of such acquisition.

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, assets or financial condition of Parent and the
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents or (c) the rights
of or benefits available to the Lenders under the Loan Documents, taken as a
whole.

“Material Disposition” means any sale, transfer or other disposition of property
or series of related sales, transfers or other dispositions of property that
yields gross proceeds to Parent and the Subsidiaries in excess of 10% of
Consolidated EBITDA for the period of four consecutive fiscal quarters of Parent
ended most recently prior to the date of such sale, transfer or other
disposition.

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or obligations in respect of
one or more Swap Agreements, of any one or more of Parent and the Subsidiaries
in an aggregate principal amount exceeding US$100,000,000. For purposes of
determining Material Indebtedness, the “amount” of the obligations of Parent or
any Subsidiary in respect of (a) any Swap Agreement at any time shall be the
maximum aggregate principal amount (giving effect to any netting agreements)
that Parent or such Subsidiary would be required to pay if such Swap Agreement
were terminated at such time and (b) any Securitization Transaction shall be
determined as set forth in the definition of such term.

“Material Subsidiary” means (a) for the purposes of the definition of
“Designated Subsidiary”, at any time, each Subsidiary (excluding any Specified
Foreign Subsidiary) other than Subsidiaries that (aany such Subsidiaries that
(i) together with their own subsidiaries, do not represent more than 10% for any
such Subsidiary (other than any Specified Foreign Subsidiary), or more than 10%
in the aggregate for all such Subsidiaries (other than Specified Foreign
Subsidiaries), of either (A) Consolidated Total Assets or (B) Consolidated
Revenues of Parent and the Subsidiaries as of the end of or for the period of
four consecutive fiscal quarters of Parent most recently ended prior to such
time and (ii) do not own Equity Interests or Indebtedness (other than de minimis
Indebtedness) of any Material Subsidiary; provided that with respect to this
clause (a) each Borrowing Subsidiary shall in any event be a Material Subsidiary
and no Excluded Subsidiary shall be a Material Subsidiary; and (b) for all other
purposes herein and in any other Loan Document, at any time, each Subsidiary,
other than Subsidiaries that (i) together with their own subsidiaries, do not
represent more than 10% for any such Subsidiary, or more than 10% in the
aggregate for all such Subsidiaries, of either (iA) Consolidated Total Assets or
(iiB) Consolidated Revenues of Parent and the Subsidiaries as of the end of or
for the period of four

 

26



--------------------------------------------------------------------------------

consecutive fiscal quarters of Parent most recently ended prior to such time and
(bii) do not own Equity Interests or Indebtedness (other than de minimis
Indebtedness) of any Material Subsidiary; provided that with respect to this
clause (b) each Borrowing Subsidiary shall in any event be a Material Subsidiary
and no Excluded Subsidiary shall be a Material Subsidiary.

“Maturity Date” means the Revolving Maturity Date or the Incremental Term
Maturity Date, as the context requires.

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, that is or has been maintained, sponsored or
contributed to by Parent or any ERISA Affiliate.

“New York Fed” means the Federal Reserve Bank of New York.

“New York Fed Bank Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day; provided that if both such rates are not published
for any day that is a Business Day, the term “New York Fed Bank Rate” means the
rate quoted for such day for a federal funds transaction at 11:00 a.m., New York
City time, on such day received by the Administrative Agent from a Federal funds
broker of recognized standing selected by it; provided further that if any of
the foregoing rates shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.

“Non-Increasing Lender” has the meaning assigned to such term in Section
2.09(d)(i).

“Obligations” has the meaning assigned to such term in the Guarantee Agreement.

“OECD” means the Organization for Economic Cooperation and Development.

“Original Effective Date” means June 26, 2015.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

 

27



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp, court, documentary,
recording, filing or similar Taxes arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.19).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the New York Fed as set forth on its public website from time to
time) and published on the next succeeding Business Day by the New York Fed as
an overnight bank funding rate (from and after such date as the New York Fed
shall commence to publish such composite rate); provided that if such rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Parent” means TripAdvisor, Inc., a Delaware corporation.

“Partial Transfer” has the meaning assigned to such term in Section 6.08(k).

“Partial Transfer Asset Amount” means, for any Partial Transfer Subsidiary, the
product of (a) the applicable Partial Transfer Percentage and (b) the aggregate
book value of all the assets of such Partial Transfer Subsidiary, determined as
of the end of the fiscal quarter of Parent ending on or most recently prior to
the date of the Partial Transfer.

“Partial Transfer EBITDA Amount” means, for any Partial Transfer Subsidiary, the
product of (a) the applicable Partial Transfer Percentage and (b) the portion of
the Consolidated EBITDA for the period of four consecutive fiscal quarters of
Parent ended on or most recently prior to the date of the Partial Transfer that
is attributable to such Partial Transfer Subsidiary.

“Partial Transfer Parent Subsidiary” has the meaning assigned to such term in
Section 6.08(k).

“Partial Transfer Percentage” means, with respect to any Partial Transfer
Subsidiary, the percentage of the aggregate equity value of the applicable
Partial Transfer Parent Subsidiary held by Persons other than Parent or any
Subsidiary as a result of any Partial Transfer made in reliance on
Section 6.08(k), in each case determined immediately after giving effect to such
Partial Transfer.

“Partial Transfer Spin-Off Subsidiary” has the meaning assigned to such term in
Section 6.08(k).

“Partial Transfer Subsidiaries” has the meaning assigned to such term in Section
6.08(k).

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(iii).

 

28



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Charitable Contributions” means charitable contributions (as defined
in Section 170(c) of the Code, whether in the form of cash, securities or other
property and without regard to whether such charitable contributions are
deductible for income tax purposes) made by Parent or any Subsidiary, whether
directly (including to a donor advised fund) or through one or more Affiliates,
and any binding commitment with respect thereto; provided that the aggregate
amount of such contributions made by Parent and the Subsidiaries during any
fiscal year of Parent may not exceed the sum of (a) US$5,000,000 and (b) 2.0% of
the consolidated operating income before amortization of Parent and the
Subsidiaries for such fiscal year.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, vendors’
and lessors’ Liens (and deposits to obtain the release of such Liens), setoff
rights and other like Liens imposed by law (or contract, to the extent that such
contractual Liens are similar in nature and scope to such Liens imposed by law),
arising in the ordinary course of business and securing obligations that (i) are
not overdue by more than 30 days or (ii) are being contested in good faith by
appropriate proceedings; provided that (A) Parent or a Subsidiary, as
applicable, has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (B) such contest effectively suspends collection of the
contested obligation and the enforcement of any Lien securing such obligation
and (C) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect;

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, disability, unemployment insurance and
other similar plans or programs and other social security laws or regulations
and (ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of Parent or any Subsidiary in the ordinary course of
business supporting obligations referred to in clause (i) above;

(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature (including deposits in respect of
tax assessments (or in respect of any performance bonds posted in connection
therewith) that are required to be made by the assessing municipalities prior to
the commencement of litigation challenging such assessments), in each case in
the ordinary course of business and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of Parent or any
Subsidiary in the ordinary course of business supporting obligations referred to
in clause (i) above;

 

29



--------------------------------------------------------------------------------

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k); and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of Parent or any Subsidiary;

(g) Liens that are contractual rights of set-off;

(h) deposits of cash, cash equivalents and Permitted Investments with a trustee
or a similar representative made to defease or to satisfy and discharge any debt
securities; and

(i) customary Liens arising under sale agreements related to any disposition
permitted hereunder, provided that such Liens extend only to the property to be
disposed of

provided that, except as set forth in clauses (c)(ii), (d)(ii) and (h) above,
the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.

“Permitted Holders” means any one or more of (a) Liberty TripAdvisor Holdings,
(b) a Liberty Successor, (c) John C. Malone or Gregory B. Maffei, (d) each of
the respective Affiliated Holders of the persons referred to in clause (c) of
this definition and (e) any Affiliates of one or more of the Persons referred to
in clause (a), (b), (c) or (d) of this definition.

“Permitted Investments” means:

(a) direct obligations of the United States of America (including U.S. Treasury
bills, notes and bonds) that are backed by the full faith and credit of the
United States of America;

(b) direct obligations of any agency of the United States of America that are
backed by the full faith and credit of the United States of America and direct
obligations of United States of America government-sponsored enterprises
(including the Federal National Mortgage Association and the Federal Home Loan
Mortgage Corporation) that are rated the same as direct obligations of the
United States of America;

(c) direct obligations of, and obligations fully guaranteed by, any State of the
United States of America that, on the date of acquisition, are rated investment
grade by Moody’s or by S&P, including any such obligations that are in the form
of general obligation and revenue notes and bonds, insured bonds (including all
insured bonds having, on the date of acquisition, a credit rating of Aaa by
Moody’s and AAA by S&P) and refunded bonds (reissued bonds collateralized by
U.S. Treasury securities);

(d) Indebtedness of any county or other local governmental body within the
United States of America having, on the date of acquisition, a credit rating of
Aaa by

 

30



--------------------------------------------------------------------------------

Moody’s and AAA by S&P, or Auction Rate Securities, Tax-Exempt Commercial Paper
or Variable Rate Demand Notes issued by such bodies that is, on the date of
acquisition, rated at least A3/P-1/VMIG-1 by Moody’s and A-/A-1/SP-1 by S&P;

(e) non-US Dollar denominated indebtedness of other sovereign countries having,
on the date of acquisition, a credit rating of Aaa by Moody’s and AAA by S&P;

(f) non-US Dollar denominated indebtedness of government agencies having, on the
date of acquisition, a credit rating of Aaa by Moody’s and AAA by S&P;

(g) mortgage-backed securities of the United States of America and/or any agency
thereof that are backed by the full faith and credit of the United States of
America; provided that such mortgage-backed securities that are purchased on a
TBA (“To-Be-Announced”) basis must have a settlement date of less than three
months from date of purchase;

(h) collateralized mortgage obligations of the United States of America and/or
any agency thereof that are backed by the full faith and credit of the United
States of America;

(i) commercial paper issued by any corporation or bank having a maturity of nine
months or less and having, on the date of acquisition, a credit rating of at
least P1 or the equivalent thereof from Moody’s and A1 or the equivalent thereof
from S&P;

(j) money market investments, bankers acceptances, certificates of deposit,
notes or time deposits and other like instruments, in each case issued by any
domestic bank that has a combined capital and surplus and undivided profits of
not less than US$500,000,000;

(k) money market investments, deposits, bankers acceptances, certificates of
deposit, notes and other like instruments, in each case directly guaranteed by
any commercial bank organized under the laws of the Republic of Singapore, the
People’s Republic of China, the Federative Republic of Brazil, the Russian
Federation, the Republic of India, the Republic of Indonesia or of a member
nation of the European Union or the OECD which has a combined capital and
surplus and undivided profits of not less than US$500,000,000, denominated in US
Dollars, Sterling, Euro, Canadian Dollars, Australian Dollars, Norwegian Kroner,
Swiss Francs, Japanese Yen, Singapore Dollars, Renminbi, Brazilian Reals,
Russian Rubles, Indian Rupees or Indonesian Rupiahs;

(l) direct obligations of corporations, banks or financial entities and
agencies, including medium term notes (MTN) and bonds, structured notes and
Eurodollar/Yankee notes and bonds, in each case having, on the date of
acquisition, a credit rating of at least Baa1 from Moody’s or BBB+ from S&P;

(m) repurchase and reverse repurchase agreements for securities described in
clauses (a) through (c) above with a financial institution described in clause
(j) or (k) above;

 

31



--------------------------------------------------------------------------------

(n) asset-backed securities that are, on the date of acquisition, rated BBB+ by
S&P or Baa1 by Moody’s;

(o) money market funds and mutual funds consisting primarily of investments
described in clauses (a) through (n) above, in each case having a credit rating
of at least Aaa from Moody’s or AAA from S&P, and in each case having at least
US$500,000,000 of assets under management; and

(p) other investments determined by Parent or any Subsidiary to entail credit
risks not materially greater than those associated with the foregoing
investments and approved in writing by the Administrative Agent (such approval
not to be unreasonably withheld).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA that is maintained, sponsored or contributed to by Parent
or any ERISA Affiliate.

“Platform” has the meaning set forth in Section 9.01(e).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Priority Indebtedness” means, as of any date, without duplication, (a) the
aggregate principal amount of all Indebtedness then outstanding in reliance on
Section 6.01(p), (b) the aggregate principal amount of all Indebtedness of the
Loan Parties then outstanding that is secured by Liens permitted under
Section 6.02(l), (c) the aggregate amount of Attributable Debt under all
Sale/Leaseback Transactions then outstanding and (d) the aggregate amount of all
Securitization Transactions then outstanding.

“Pro Forma Capped Adjustments” has the meaning assigned to such term in
Section 1.04(b).

“Quotation Date” means (a) with respect to any currency (other than Sterling and
Euro) for any Interest Period, two Business Days prior to the first day of such
Interest Period, (b) with respect to Sterling for any Interest Period, the first
day of such Interest Period and (c) with respect to Euro for any Interest
Period, the day two TARGET Days before the first day of such Interest Period, in
each case unless market practice differs in the Relevant Interbank Market for
any currency, in which case the Quotation Date for such currency shall be
determined by the Applicable Agent in accordance with market practice in the
Relevant Interbank Market (and if quotations would normally be given by leading
banks in the Relevant Interbank Market on more than one day, the Quotation Date
shall be the last of those days).

 

32



--------------------------------------------------------------------------------

“Recipient” means any Agent, any Lender and any Issuing Bank.

“Reference Period” has the meaning assigned to such term in the definition of
the term “Consolidated EBITDA”.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, partners, officers,
employees, agents and advisors of such Person and such Person’s Affiliates.

“Relevant Interbank Market” means (a) with respect to any currency (other than
Euros), the London interbank market, and (b) with respect to Euros, the European
interbank market.

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, Incremental Term Loans and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures, outstanding Incremental
Term Loans and unused Commitments at such time. For purposes of this definition,
the Swingline Exposure of any Revolving Lender that is the Swingline Lender
shall be deemed to exclude that portion of its Swingline Exposure that exceeds
its Combined Tranche Percentage of the aggregate principal amount of all
outstanding Swingline Loans, and the unused Revolving Commitment of any such
Lender shall be determined without regard to any such excess amount.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Parent or
any Subsidiary, or any payment or distribution (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, exchange, conversion,
cancellation or termination of any such Equity Interests in Parent or any
Subsidiary.

“Revolving Availability Period” means the period from and including the Original
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means a European Tranche Revolving Commitment or a US
Tranche Revolving Commitment or any combination thereof, as the context
requires. The initial aggregate amount of the Lenders’ Revolving Commitments is
US$1,000,000,000.as of the First Amendment Effective Date is US$1,200,000,000.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum at such time of such Lender’s US Tranche Revolving Exposure and
European Tranche Revolving Exposure; provided that for purposes of this
definition, the Swingline Exposure of any Lender that is the Swingline Lender
shall be deemed to exclude that portion of its Swingline Exposure that exceeds
its Combined Tranche Percentage of the aggregate principal amount of all
outstanding Swingline Loans.

 

33



--------------------------------------------------------------------------------

“Revolving Lender” means a European Tranche Revolving Lender or a US Tranche
Revolving Lender or any combination thereof, as the context requires.

“Revolving Loan” means a European Tranche Revolving Loan or a US Tranche
Revolving Loan or any combination thereof, as the context requires.

“Revolving Maturity Date” means the date that is five years after the First
Amendment Effective Date.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill
FinancialS&P Global Inc., and any successor to its rating agency business.

“Sale/Leaseback Transaction” has the meaning assigned to such term in Section
6.03.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself, or whose government is, the subject or target of any Sanctions (at the
date of this Agreementas of the First Amendment Effective Date, Crimea, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or, any
European Union member state or Her Majesty’s Treasury of the United Kingdom,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clause (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Screen Rate” means (a) in respect of the LIBO Rate for any currency for any
Interest Period or in respect of any determination of the Alternate Base Rate
pursuant to clause (c) of the definition thereof, a rate per annum equal to the
London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits in such currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Periodthe relevant
period as displayed on the Reuters screen page that displays such rate
(currently LIBOR01 or LIBOR02) (or, in the event such rate does not appear on a
page of the Reuters screen, on the applicable page of such other information
service that publishes such rate as shall be selected by the Applicable Agent
from time to time), and (b) in respect of the EURIBO Rate for any Interest
Period, the percentage per annum determined by the Banking Federation of the
European UnionMoney Market Institute (or any other Person that takes over the
administration of such rate) for such Interest Period as set forth on the
Reuters screen page that displays such rate (currently EURIBOR01)

 

34



--------------------------------------------------------------------------------

(or, in the event such rate does not appear on a page of the Reuters screen, on
the applicable page of such other information service that publishes such rate
as shall be selected by the Applicable Agent from time to time); provided that
(i) if, as to any currency, no Screen Rate shall be available for a particular
Interest Period but Screen Rates shall be available for maturities both longer
and shorter than such Interest Period, then the Screen Rate for such Interest
Period shall be the Interpolated Screen Rate, and (ii) if any Screen Rate,
determined as provided above, would be less than zero, such Screen Rate shall be
deemed to be zero for all purposes of this Agreement.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933.

“Securitization Transaction” means any transfer by Parent or any Subsidiary of
accounts receivable or interests therein (a) to a trust, partnership,
corporation or other entity, which transfer is funded in whole or in part,
directly or indirectly, by the incurrence or issuance by the transferee or any
successor transferee of Indebtedness, fractional undivided interests or
securities that are to receive payments from, or that represent interests in,
the cash flow derived from such accounts receivable or interests, or
(b) directly, or indirectly through a special purpose vehicle, to one or more
investors or other purchasers. The amount of any Securitization Transaction
shall be deemed at any time to be the aggregate principal or stated amount of
the Indebtedness, fractional undivided interests or other securities referred to
in the preceding sentence or, if there shall be no such principal or stated
amount, the uncollected amount of the accounts receivable or interests therein
transferred pursuant to such Securitization Transaction net of any such accounts
receivable or interests therein that have been written off as uncollectible
and/or any discount (but not in excess of the discount that would be usual and
customary for securitization transactions of this type in light of the then
prevailing market conditions) in the purchase price therefor. For purposes of
Section 6.02 only, a Securitization Transaction shall be deemed to be secured by
a Lien on the accounts receivable or interests therein that are subject thereto,
and such accounts receivable and interests shall be deemed to be assets of
Parent and the Subsidiaries.

“Series” has the meaning assigned to such term in Section 2.21(b).

“Specified Foreign Subsidiary” means (a) any CFC, (b) any CFC Domestic Holdco
and (c) any subsidiary of any CFC or any CFC Domestic Holdco.

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, and (b) with respect to the EURIBO Rate, 11:00 a.m., Frankfurt time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve (including any marginal, special,
emergency or supplemental reserves) established by the Board of Governors to
which the Administrative Agent is subject for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board of
Governors). Such reserve percentages shall include those imposed pursuant to
Regulation D of the Board of Governors. Eurocurrency Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit

 

35



--------------------------------------------------------------------------------

for proration, exemptions or offsets that may be available from time to time to
any Lender under any applicable law, rule or regulation, including Regulation D.
The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“Subsequent Borrowings” has the meaning assigned to such term in
Section 2.09(d)(ii).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of Parent. Notwithstanding anything to the
contrary set forth herein, The TripAdvisor Charitable Foundation, a non-profit
Delaware corporation, shall not, for so long as it constitutes a charitable
organization, be deemed to be a Subsidiary for purposes of this Agreement and
the other Loan Documents.

“Subsidiary Loan Party” means each Subsidiary that is a party to a Guarantee
Agreement.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Parent or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Combined Tranche
Percentage of the aggregate principal amount of all Swingline Loans outstanding
at such time (excluding, in the case of the Swingline Lender, Swingline Loans
made by it that are outstanding at such time to the extent that the other
Revolving Lenders shall not have funded their participations in such Swingline
Loans), adjusted to give effect to any reallocation under Section 2.20 of the
Swingline Exposure of Defaulting Lenders in effect at such time, and (b) in the
case of the Swingline Lender, the aggregate principal amount of all Swingline
Loans made by such Lender outstanding at such time to the extent that the other
Revolving Lenders shall not have funded their participation in such Swingline
Loans.

 

36



--------------------------------------------------------------------------------

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agents” means Royal Bank of Canada and Bank of America, N.A., BMO
Capital Markets Corp., BNP Paribas Securities Corp., SunTrust Robinson Humphrey,
Inc. and U.S. Bank National Association, in their capacities as co-syndication
agents for the credit facilities provided for herein.

“Synthetic Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, under a
synthetic, off-balance sheet or tax retention lease, including any financing
lease or other agreement for the use or possession of property creating
obligations that do not appear on the balance sheet of such Person but which are
characterized as the indebtedness of such Person for US tax purposes (without
regard to accounting treatment), and the amount of such obligations shall be the
capitalized amount thereof that would appear on a balance sheet of such Person
under GAAP if such lease were accounted for as a capital lease.

“TARGET Day” means any day on which both (a) the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET2) payment system (or, if
such payment system ceases to be operative, such other payment system as shall
be determined by the Administrative Agent to be a replacement therefor for
purposes hereof) is open for the settlement of payments in Euro and (b) banks in
London are open for general business.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, withholdings (including back up withholding), or
other like charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Total Voting Power” has the meaning assigned to such term in the definition of
the term “Change in Control”.

“Tranche” means a Class of Revolving Commitments and extensions of credit
thereunder. For purposes hereof, each of the following comprises a separate
Tranche: (a) the US Tranche Revolving Commitments, the US Tranche Revolving
Loans and participations in Letters of Credit and Swingline Loans (and
participations therein) attributable to the US Tranche Revolving Commitments and
(b) the European Tranche Revolving Commitments, the European Tranche Revolving
Loans and participations in Letters of Credit and Swingline Loans (and
participations therein) attributable to the European Tranche Revolving
Commitments. The categories of Revolving Commitments and extensions of credit
described under clauses (a) and (b) above are referred to, respectively, as the
“US Tranche” and the “European Tranche”.

“Tranche Percentage” means, at any time, with respect to any Lender holding any
Revolving Commitment or Revolving Loan under the US Tranche or the European
Tranche, such Lender’s US Tranche Percentage or European Tranche Percentage, as
applicable, at such time.

 

37



--------------------------------------------------------------------------------

“Transactions” means (a) the execution, delivery and performance by the Loan
Parties of the Loan Documents, (b) the satisfaction of the Guarantee Requirement
and (c) the borrowing of Loans, the use of the proceeds thereof and the issuance
of Letters of Credit hereunder.

“TripAdvisor Holdings” means TripAdvisor Holdings, LLC, a Massachusetts limited
liability company and a Wholly Owned Subsidiary.

“TripAdvisor LLC” means TripAdvisor LLC, a Delaware limited liability company
and a Wholly Owned Subsidiary.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the EURIBO
Rate or the Alternate Base Rate.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

“UK Loan Party” means any Borrower or any other Loan Party (a) that is organized
or formed under the laws of the United Kingdom or (b) payments from which under
this Agreement or any other Loan Document are from sources within the United
Kingdom for United Kingdom income tax purposes and subject to withholding Taxes
imposed by the laws of the United Kingdom.

“Undisclosed Administration” means, with respect to any Lender, the appointment
of an administrator or other similar supervisory official by a supervisory
authority or regulator pursuant to the law of the country where such Lender is
subject to home jurisdiction supervision if the applicable law of such country
requires that such appointment not be publicly disclosed (and such appointment
has not been publicly disclosed).

“Unrestricted Cash” means, as of any date with respect to any Person, cash and
Permitted Investments directly owned on such date by Parent and the Subsidiary
Loan Parties that are Domestic Subsidiariessuch Person, as such amount would
appear on a consolidated balance sheet of Parentsuch Person prepared as of such
date in accordance with GAAP, provided that (a) such cash and Permitted
Investments do not appear (and would not be required to appear) as “restricted”
on a consolidated balance sheet of such Person prepared in accordance with GAAP,
and (b) such cash and Permitted Investments are free and clear of all Liens,
other than nonconsensual Permitted Encumbrances and Liens created under the Loan
Documents.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
currency other than US Dollars, the equivalent in US Dollars of such amount,
determined by the Administrative Agent using the Exchange Rate or the LC
Exchange Rate, as applicable, with respect to such currency in effect for such
amount on such date. The US Dollar Equivalent at any time of the amount of any
Letter of Credit, LC Disbursement or Loan denominated in any currency other than
US Dollars shall be the amount most recently determined as provided in
Section 1.05(b).

 

38



--------------------------------------------------------------------------------

“US Dollars” or “US$” refers to lawful money of the United States of America.

“US Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“US Tranche” has the meaning assigned to such term in the definition of the term
“Tranche”.

“US Tranche Percentage” means, at any time, with respect to any US Tranche
Revolving Lender, the percentage of the total US Tranche Revolving Commitments
represented by such Lender’s US Tranche Revolving Commitment at such time. If
the US Tranche Revolving Commitments have terminated or expired, the US Tranche
Percentages shall be determined based upon the US Tranche Revolving Commitments
most recently in effect, giving effect to any assignments.

“US Tranche Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make US Tranche Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans, expressed as an
amount representing the maximum aggregate permitted amount of such Lender’s US
Tranche Revolving Exposure hereunder, as such commitment may be (a) reduced or
increased from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s US Tranche
Revolving Commitment is set forth on Schedule 2.01 or in the Assignment and
Assumption or the Incremental Facility Agreement pursuant to which such Lender
shall have assumed or provided its US Tranche Revolving Commitment, as
applicable. The aggregate amount of the Lenders’ US Tranche Revolving
Commitments as of the First Amendment Effective Date is zero.

“US Tranche Revolving Exposure” means, at any time, the sum of (a) the aggregate
principal amount of the US Tranche Revolving Loans outstanding at such time,
(b) the US Tranche Share of the LC Exposure at such time and (c) the US Tranche
Share of the Swingline Exposure at such time. The US Tranche Revolving Exposure
of any Lender at any time shall be such Lender’s US Tranche Percentage of the
total US Tranche Revolving Exposure at such time, adjusted to give effect to any
reallocation under Section 2.20 of the LC Exposure and Swingline Exposure of
Defaulting Lenders in effect at such time; provided that in the case of the
Lender that is the Swingline Lender, its US Tranche Revolving Exposure shall be
(i) determined without giving effect to clause (c) above and (ii) increased by
the full amount of its Swingline Exposure determined in accordance with the
definition of such term.

“US Tranche Revolving Lender” means a Lender with a US Tranche Revolving
Commitment or US Tranche Revolving Exposure.

“US Tranche Revolving Loan” means a Loan made pursuant to Section 2.01(b). Each
US Tranche Revolving Loan shall be an ABR Loan or a Eurocurrency Loan.

 

39



--------------------------------------------------------------------------------

“US Tranche Share” means, at any time, a percentage determined by dividing the
aggregate amount of the US Tranche Revolving Commitments at such time by the
aggregate amount of the Revolving Commitments at such time.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Wholly Owned Subsidiary” means any Subsidiary all the Equity Interests in which
(other than directors’ qualifying shares and/or other nominal amounts of Equity
Interests that are required under applicable law to be held by Persons other
than Parent or the Wholly Owned Subsidiaries) are owned, directly or indirectly,
by Parent.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Loan” or “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency US Tranche Revolving Loan” or “Eurocurrency US Tranche Revolving
Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise provided herein and unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein (including to this Agreement or any other
Loan Document) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of

 

40



--------------------------------------------------------------------------------

comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e,
(e) references herein to “the date hereof”, “the date of this Agreement” or
words of similar import shall be deemed to refer to the Original Effective Date
and (f) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if Parent notifies the Administrative Agent that
Parent requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies
Parent that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and
(ii) notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, (A) without
giving effect to any election under Statement of Financial Accounting Standards
No. 159, The Fair Value Option for Financial Assets and Financial Liabilities,
or any successor thereto (including pursuant to theCodification 825 (or any
other Accounting Standards Codification having a similar result or effect and
related interpretations), to value any Indebtedness of Parent or any Subsidiary
at “fair value”, as defined therein, (B) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and, (C) without giving effect to any valuation of Indebtedness
below its full stated principal amount as a result of application of Financial
Accounting Standards Board Accounting Standards Update No. 2015-03, it being
agreed that Indebtedness shall at all times be valued at the full stated
principal amount thereof, and (D) without giving effect to any change to GAAP
occurring after the date hereofOriginal Effective Date in accounting for leases
as a result of the adoption of any proposals set forth in the
Proposedimplementation of Financial Accounting Standards Update, Board ASU
No. 2016-02, Leases (Topic 840), issued by the Financial Accounting Standards
Board on August 17, 2010,842) or any other proposals issued by the Financial
Accounting Standards Board in connection therewith, in each case ifto the extent
such changeimplementation would require treating any lease (or similar
arrangement conveying the right to use) as a capital lease where such lease (or
similar arrangement) would not have been required to be so treated under GAAP as
in effect on the date hereofOriginal Effective Date.

 

41



--------------------------------------------------------------------------------

(b) All pro forma computations required to be made hereunder giving effect to
any Material Acquisition, Material Disposition or other transaction shall
reflect on a pro forma basis such event and, to the extent applicable, the
historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act, and, in
the case of Material Acquisitions, may also reflect (i) any projected synergies
or similar benefits (net of continuing associated expenses) expected to be
realized as a result of such event to the extent such synergies or similar
benefits would be permitted to be reflected in financial statements prepared in
compliance with Article 11 of Regulation S-X under the Securities Act and
(ii) any other demonstrable cost-savings and other adjustments (net of
continuing associated expenses) not included in the foregoing clause (i)
(including, without limitation, pro forma “run rate” cost savings, operating
expense reductions and restructurings) that are reasonably identifiable and
projected by Parent in good faith to result from actions that have been taken or
with respect to which substantial steps have been taken or are expected to be
taken (in the good faith determination of Parent) within 12 months after such
Material Acquisition is consummated and which are so set forth in a certificate
of a Financial Officer of Parent; provided that (A) projected (and not yet
realized) cost-savings and other adjustments may no longer be added pursuant to
this paragraph after 18 months after the consummation of the applicable Material
Acquisition, (B) all adjustments pursuant to this paragraph will be without
duplication of any amounts that are otherwise included or added back in
computing Consolidated EBITDA in accordance with the definition of such term,
(C) the aggregate additions to Consolidated EBITDA, for any period being tested,
pursuant to clause (ii) above (the “Pro Forma Capped Adjustments”), together
with the aggregate amount of all other Capped Adjustments for such period, shall
not exceed 15% of Consolidated EBITDA for such period determined prior to giving
effect to any addback for any Capped Adjustments and (D) if any cost savings or
other adjustments included in any pro forma calculations based on the
anticipation that such cost savings or other adjustments will be achieved within
such 18-month period shall at any time cease to be reasonably anticipated by
Parent to be so achieved, then, on and after such time, pro forma calculations
required to be made hereunder shall not reflect such cost savings or other
adjustments.

SECTION 1.05. Currency Translation. (a) For purposes of any determination under
Section 6.01, 6.02, 6.03, 7.01(f), 7.01(g) or 7.01(k), all amounts incurred,
outstanding or proposed to be incurred or outstanding in currencies other than
US Dollars shall be translated into US Dollars at currency exchange rates in
effect on the date of such determination; provided that no Default or Event of
Default shall arise as a result of any limitation set forth in US Dollars in
Section 6.01, 6.02 or 6.03 being exceeded solely as a result of changes in
currency exchange rates from those rates applicable at the time or times
Indebtedness, Liens or Sale/Leaseback Transactions were initially consummated in
reliance on the exceptions under such Sections. For purposes of any
determination under Sections 6.05 and 6.08, the amount of each payment,
disposition or other applicable transaction denominated in a currency other than
US Dollars shall be translated into US Dollars at the applicable currency
exchange rate in effect on the date of the consummation thereof. Such currency
exchange rates shall be determined in good faith by Parent. For purposes of
Section 6.10 and the related definitions, amounts in currencies other than US
Dollars shall be translated into US Dollars at the currency exchange rates then
most recently used in preparing Parent’s consolidated financial statements.

 

42



--------------------------------------------------------------------------------

(b) (i) The Administrative Agent shall determine the US Dollar Equivalent of any
Letter of Credit denominated in an Alternative Currency as of the date of the
issuance thereof and on the first Business Day of each calendar month on which
such Letter of Credit is outstanding, in each case using the Exchange Rate in
effect on the date of determination, and each such amount shall be the US Dollar
Equivalent of such Letter of Credit until the next required calculation thereof
pursuant to this Section. The Administrative Agent shall in addition determine
the US Dollar Equivalent of any Letter of Credit denominated in an Alternative
Currency as provided in Sections 2.06(e) and 2.06(l).

(ii) The Applicable Agent shall determine the US Dollar Equivalent of any
Borrowing denominated in an Alternative Currency on or about the date of the
commencement of the initial Interest Period therefor and as of the date of the
commencement of each subsequent Interest Period therefor, in each case using the
Exchange Rate in effect on the date of determination, and each such amount
shall, except as provided in the next sentence, be the US Dollar Equivalent of
such Borrowing until the next required calculation thereof pursuant to this
Section. The Administrative Agent shall in addition determine the US Dollar
Equivalent of any Revolving Borrowing denominated in an Alternative Currency as
of the CAM Exchange Date, and such amount shall be the US Dollar Equivalent of
such Revolving Borrowing for all purposes of Section 7.02.

(iii) The Applicable Agent may also determine the US Dollar Equivalent of any
Borrowing or Letters of Credit denominated in an Alternative Currency as of such
other dates as such Applicable Agent shall determine, in each case using the
Exchange Rate in effect on the date of determination, and each such amount shall
be the US Dollar Equivalent of such Borrowing or Letter of Credit until the next
calculation thereof pursuant to this Section.

(iv) The Administrative Agent shall notify Parent, the applicable Lenders and
the applicable Issuing Bank of each determination of the US Dollar Equivalent of
each Letter of Credit, Borrowing and LC Disbursement.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each US Tranche Revolving Lender agrees to make from time to time during
the Revolving Availability Period to the Borrowers Loans denominated in US
Dollars in an aggregate principal amount that will not result in (i) such
Lender’s US Tranche Revolving Exposure exceeding such Lender’s US Tranche
Revolving Commitment or (ii) the Aggregate US Tranche Revolving Exposure
exceeding the Aggregate US Tranche Revolving Commitment. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow US Tranche Revolving Loans.

(b) Subject to the terms and conditions set forth herein, each European Tranche
Revolving Lender agrees to make from time to time during the Revolving
Availability Period to the Borrowers Loans denominated in US Dollars, Euro or
Sterling in an aggregate

 

43



--------------------------------------------------------------------------------

principal amount that will not result in (i) such Lender’s European Tranche
Revolving Exposure exceeding such Lender’s European Tranche Revolving Commitment
or (ii) the Aggregate European Tranche Revolving Exposure exceeding the
Aggregate European Tranche Revolving Commitment. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow European Tranche Revolving Loans.

(c) Incremental Term Commitments of one or more Classes may be established as
provided in Section 2.21, and the Incremental Term Loans thereunder shall be
made in accordance with such Section.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class, Type
and currency made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class to the same Borrower. Each Swingline Loan
shall be made in accordance with the procedures set forth in Section 2.05. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and not joint and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised (i) in the case
of Borrowings (other than a Swingline Loan) denominated in US Dollars, entirely
of ABR Loans or Eurocurrency Loans, as the applicable Borrower may request in
accordance herewith, and (ii) in the case of Borrowings denominated in any other
currency, entirely of Eurocurrency Loans. Each Swingline Loan shall be an ABR
Loan. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
US$1,000,000 and not less than US$1,000,000; provided that an ABR Revolving
Borrowing or, subject to Section 2.05, a Swingline Loan may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments of
the applicable Class or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 10 (or such greater number as may be
agreed to by the Administrative Agent) Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Eurocurrency
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date applicable thereto.

 

44



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Borrowings. To request a Borrowing (other than a
Swingline Loan), the applicable Borrower, or Parent on its behalf, shall notify
the Applicable Agent of such request (a) in the case of a Eurocurrency Borrowing
denominated in US Dollars, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing, (b) in the case of a
Borrowing denominated in Euro or Sterling, not later than 11:00 a.m., London
time, four Business Days before the date of the proposed Borrowing or (c) in the
case of an ABR Borrowing, not later than 10:00 a.m., New York City time, on the
date of the proposed Borrowing or, in the case of any Incremental Term Loans,
such other time as may be specified therefor in the applicable Incremental
Facility Agreement. Each such Borrowing Request shall be made by Electronic
Communication to the Applicable Agent of a written Borrowing Request signed by
the applicable Borrower, or Parent on its behalf (or, in the case of any
Borrowing denominated in US Dollars, by telephone notification, confirmed
promptly by Electronic Communication to the Administrative Agent of a written
Borrowing Request signed by the applicable Borrower, or Parent on its behalf).
Each such telephonic and written Borrowing Request shall be irrevocable (other
than, subject to Section 2.16, in the case of a Borrowing Request for any
Incremental Term Loans, where such Borrowing Request may be revoked by the
applicable Borrower, or Parent on its behalf, prior to the making of the
requested Incremental Term Loans) and shall specify the following information in
compliance with Section 2.02:

(a) the Borrower requesting such Borrowing (or on whose behalf Parent is
requesting such Borrowing);

(b) whether the requested Borrowing is to be a European Tranche Revolving
Borrowing, a US Tranche Revolving Borrowing or a Borrowing of another Class;

(c) the aggregate amount and currency of the requested Borrowing;

(d) the date of such Borrowing, which shall be a Business Day;

(e) if denominated in US Dollars, whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing;

(f) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”, and the last day thereof; and

(g) the location and number of the account of the applicable Borrower to which
funds are to be disbursed, which shall be reasonably satisfactory to the
Applicable Agent, or, in the case of any ABR Revolving Borrowing requested to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
the identity and the account of the Issuing Bank that had made such LC
Disbursement.

If no currency is specified with respect to any requested European Tranche
Revolving Borrowing, then the applicable Borrower shall be deemed to have
selected US Dollars. If no election as to the Type of Borrowing is specified,
then the requested Borrowing shall be (i) if denominated in US Dollars, an ABR
Borrowing and (ii) if denominated in any other currency, a Eurocurrency
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency

 

45



--------------------------------------------------------------------------------

Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Applicable Agent shall
advise each Lender of the applicable Class of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Borrowing Subsidiaries. (a) Parent may designate, subject to the
provisions of this Section, any Wholly Owned Subsidiary (other than any Excluded
Subsidiary or a Specified Foreign Subsidiary) as a Borrowing Subsidiary by
delivery to the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Subsidiary and Parent. Promptly following receipt of any
Borrowing Subsidiary Agreement, the Administrative Agent shall inform each
Revolving Lender of the receipt thereof. Unless any Revolving Lender shall
inform the Administrative Agent within 10 Business Days (or, in the case of any
such Subsidiary that is a Foreign Subsidiary, 15 Business Days) of the receipt
of such notice that it is unlawful for such Revolving Lender to extend credit to
such Subsidiary or that such Lender is restricted by internal policies of
general applicability from extending credit to Persons organized or located in
the jurisdiction in which such Subsidiary is organized or located, such
Subsidiary shall for all purposes of this Agreement be a Borrowing Subsidiary
and a party to this Agreement; provided that no Subsidiary shall become a
Borrowing Subsidiary until each Revolving Lender shall have received all
documentation and other information with respect to such Borrowing Subsidiary
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act,
that shall have been requested by such Revolving Lender within the applicable
period set forth above following its receipt of such Borrowing Subsidiary
Agreement.

(b) Upon the execution by Parent and delivery to the Administrative Agent of a
Borrowing Subsidiary Termination with respect to any Borrowing Subsidiary, such
Subsidiary shall cease to be a Borrowing Subsidiary hereunder and a party to
this Agreement; provided that no Borrowing Subsidiary Termination will become
effective as to any Borrowing Subsidiary (other than to terminate such Borrowing
Subsidiary’s right to make further Borrowings or obtain Letters of Credit under
this Agreement) at a time when any principal of or interest on any Loan to such
Borrowing Subsidiary or any Letter of Credit issued for the account of such
Borrowing Subsidiary shall be outstanding hereunder. Promptly following receipt
of any Borrowing Subsidiary Termination, the Administrative Agent shall inform
each Lender of the receipt thereof.

(c) Each Borrowing Subsidiary hereby irrevocably appoints Parent as its agent
for all purposes of this Agreement and the other Loan Documents, including
(i) the giving and receipt of notices (including any Borrowing Request and any
Interest Election Request) and (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein. Each Borrowing Subsidiary
hereby acknowledges that any amendment or other modification to this Agreement
or any other Loan Document may be effected as set forth in Section 9.02, that no
consent of such Borrowing Subsidiary shall be required to effect any such
amendment or other modification and that such Borrowing Subsidiary shall be
bound by this Agreement or any other Loan Document (if it is theretofore a party
thereto) as so amended or modified.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Loans denominated in US Dollars to
the Borrowers from time to time during the Revolving Availability Period in an
aggregate principal

 

46



--------------------------------------------------------------------------------

amount at any time outstanding that will not result in (i) the aggregate
principal amount of the outstanding Swingline Loans exceeding US$40,000,000,
(ii) any Lender’s US Tranche Revolving Exposure exceeding such Lender’s US
Tranche Revolving Commitment, (iii) the Aggregate US Tranche Revolving Exposure
exceeding the Aggregate US Tranche Revolving Commitment, (iv) any Lender’s
European Tranche Revolving Exposure exceeding such Lender’s European Tranche
Revolving Commitment or (v) the Aggregate European Tranche Revolving Exposure
exceeding the Aggregate European Tranche Revolving Commitment; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the applicable Borrower, or Parent on its
behalf, shall notify the Administrative Agent of such request by telephone
(promptly confirmed by Electronic Communication of a written Borrowing Request
signed by the applicable Borrower, or by Parent on its behalf) not later than
2:00 p.m., New York City time, on the day of a proposed Swingline Loan. Each
such telephonic and written Borrowing Request shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and the amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from, or on behalf of, a Borrower.
The Swingline Lender shall make each Swingline Loan available to the applicable
Borrower by means of a credit to the general deposit account of such Borrower
with the Swingline Lender (or, in the case of a Swingline Loan requested to be
made to finance the reimbursement of an LC Disbursement as provided in Section
2.06(e), by remittance to the account of the applicable Issuing Bank identified
in such Borrowing Request) by 3:30 p.m., New York City time, on the requested
date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate principal amount of the Swingline Loans in which the Revolving Lenders
will be required to participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Combined Tranche Percentage of such
Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees to pay, promptly upon receipt of notice as provided above
(and in any event, if such notice is received by 12:00 noon, New York City time,
on a Business Day, no later than 5:00 p.m., New York City time, on such Business
Day and if received after 12:00 noon, New York City time, on a Business Day, no
later than 10:00 a.m., New York City time, on the immediately succeeding
Business Day), to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Combined Tranche Percentage of such Swingline Loan or
Loans. Each Revolving Lender acknowledges and agrees that, in making any
Swingline Loan, the Swingline Lender shall be entitled to rely, and shall not
incur any liability for relying, upon the representation and warranty of each
Borrower deemed made pursuant to Section 4.02, unless, at least two Business
Days prior to the time such Swingline Loan was made, the Majority in Interest of
the Revolving Lenders shall have notified the Swingline Lender (with a copy to
the Administrative Agent) in writing that, as a result of one or more events or
circumstances described in such notice, one or more of the conditions precedent
set forth in Section 4.02 would not be satisfied if such Swingline Loan were
then made (it being understood

 

47



--------------------------------------------------------------------------------

and agreed that, in the event the Swingline Lender shall have received any such
notice, it shall have no obligation to make any Swingline Loan until and unless
it shall be satisfied that the events and circumstances described in such notice
shall have been cured or otherwise shall have ceased to exist). Each Revolving
Lender further acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or any reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders
pursuant to this paragraph), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Revolving Lenders.
The Administrative Agent shall notify the applicable Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from a Borrower (or other Person on behalf of a Borrower)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to the Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to a Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve a Borrower of any
default in the payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each Borrower may request the issuance of Letters
of Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Revolving Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by a Borrower to, or entered into by a Borrower with, an Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. The Existing Letters of Credit will, for all purposes of this
Agreement (including paragraphs (d) and (e) of this Section), be deemed to have
been issued hereunder on the Original Effective Date and will, for all purposes
of this Agreement, constitute Letters of Credit. This Section shall not be
construed to impose an obligation upon any Issuing Bank to issue any Letter of
Credit if (i) any order, judgment or decree of any Governmental Authority shall
by its terms purport to enjoin or restrain such Issuing Bank from issuing such
Letter of Credit, or any law applicable to such Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or, in the case of any Borrowing
Subsidiary designated as such after the date hereof, shall impose upon such
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital or liquidity

 

48



--------------------------------------------------------------------------------

requirement, or shall impose upon such Issuing Bank any unreimbursed loss, cost
or expense, in each case for which such Issuing Bank is not otherwise
compensated hereunder, (ii) the issuance of such Letter of Credit would violate
one or more policies of general applicability of such Issuing Bank or (iii) such
Letter of Credit is not of the type, or in the currency, approved for issuance
by such Issuing Bank (with each Issuing Bank acknowledging that standby Letters
of Credit are of the type approved for issuance by such Issuing Bank).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit, other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the applicable Borrower
shall deliver by Electronic Communication to the applicable Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the currency in which such Letter of Credit is to be
denominated (which shall be US Dollars or an Alternative Currency), the name and
address of the beneficiary thereof and such other information as shall be
necessary to enable the applicable Issuing Bank to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
applicable Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any such request. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon each
issuance, amendment, renewal or extension of any Letter of Credit the applicable
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed US$15,000,000, (ii) any Lender’s US Tranche Revolving Exposure shall not
exceed such Lender’s US Tranche Revolving Commitment, (iii) the Aggregate US
Tranche Revolving Exposure shall not exceed the Aggregate US Tranche Revolving
Commitment, (iv) any Lender’s European Tranche Revolving Exposure shall not
exceed such Lender’s European Tranche Revolving Commitment, (v) the Aggregate
European Tranche Revolving Exposure shall not exceed the Aggregate European
Tranche Revolving Commitment and (vi) the portion of the LC Exposure
attributable to Letters of Credit issued by any Issuing Bank shall not exceed
the LC Commitment of such Issuing Bank.

(c) Expiration Date. Each Letter of Credit shall by its terms expire at or prior
to the close of business on the earlier of (i) the date 18 months after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, 13 months after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date; provided that
any Letter of Credit may contain customary automatic renewal provisions agreed
upon by the applicable Borrower and the applicable Issuing Bank pursuant to
which the expiration date of such Letter of Credit shall automatically be
extended for a period of up to 13 months (but not to a date later than the date
set forth in clause (ii) above), subject to a right on the part of such Issuing
Bank to prevent any such renewal from occurring pursuant to the terms of such
Letter of Credit.

 

49



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Lenders, the Issuing
Bank that is the issuer thereof hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Combined Tranche Percentage of
the aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Revolving Lender’s Combined
Tranche Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the applicable Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment in respect of an LC
Disbursement required to be refunded to a Borrower for any reason. Such payment
by the Revolving Lenders shall be made (i) if the currency of the applicable LC
Disbursement or reimbursement payment shall be US Dollars, in US Dollars and
(ii) subject to paragraph (l) of this Section, if the currency of the applicable
LC Disbursement or reimbursement payment shall be an Alternative Currency, in US
Dollars in an amount equal to the US Dollar Equivalent of such LC Disbursement
or reimbursement payment, calculated by the Administrative Agent using the LC
Exchange Rate on the applicable LC Participation Calculation Date. Each
Revolving Lender acknowledges and agrees that (A) its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit, the occurrence and continuance of a Default, any reduction or
termination of the Revolving Commitments, any fluctuation in currency values, or
any force majeure or other event that under any rule of law or uniform practices
to which any Letter of Credit is subject (including Section 3.14 of ISP 98 or
any successor publication of the International Chamber of Commerce) permits a
drawing to be made under such Letter of Credit after the expiration thereof or
of the Revolving Commitments and (ii) each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender further acknowledges and agrees that, in issuing, amending, renewing or
extending any Letter of Credit, the applicable Issuing Bank shall be entitled to
rely, and shall not incur any liability for relying, upon the representation and
warranty of each Borrower deemed made pursuant to Section 4.02, unless, at least
two Business Days prior to the time such Letter of Credit is issued, amended,
renewed or extended (or, in the case of an automatic renewal permitted pursuant
to paragraph (c) of this Section, at least two Business Days prior to the time
by which the election not to renew must be made by the applicable Issuing Bank),
the Majority in Interest of the Revolving Lenders shall have notified the
applicable Issuing Bank (with a copy to the Administrative Agent) in writing
that, as a result of one or more events or circumstances described in such
notice, one or more of the conditions precedent set forth in Section 4.02 would
not be satisfied if such Letter of Credit were then issued, amended, renewed or
extended (it being understood and agreed that, in the event any Issuing Bank
shall have received any such notice, it shall have no obligation to issue,
amend, renew or extend any Letter of Credit until and unless it shall be
satisfied that the events and circumstances described in such notice shall have
been cured or otherwise shall have ceased to exist).

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by

 

50



--------------------------------------------------------------------------------

paying to the Administrative Agent an amount in the currency of such LC
Disbursement equal to such LC Disbursement not later than (i) if such Borrower
shall have received notice of such LC Disbursement prior to 11:00 a.m., Local
Time, on any Business Day, then 4:00 p.m., Local Time, on such Business Day or
(ii) otherwise, 12:00 noon, Local Time, on the Business Day immediately
following the day that such Borrower receives such notice; provided that, if
such LC Disbursement is denominated in US Dollars and is not less than
US$1,000,000, the applicable Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with an ABR Revolving Borrowing or a Swingline Loan in
an equivalent amount and, to the extent so financed, such Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan. If the applicable Borrower fails to make
any such reimbursement payment when due, (A) if such payment relates to a Letter
of Credit denominated in an Alternative Currency, automatically and with no
further action required, the obligation of such Borrower to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the US Dollar Equivalent, calculated using the LC Exchange Rate on the
applicable LC Participation Calculation Date, of such LC Disbursement and (B) in
the case of each LC Disbursement, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the amount of the payment
then due from such Borrower in respect thereof and such Revolving Lender’s
Combined Tranche Percentage thereof, and each Revolving Lender shall pay in US
Dollars to the Administrative Agent on the date such notice is received its
Combined Tranche Percentage of the payment then due from such Borrower, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders pursuant to this paragraph), and the Administrative
Agent shall promptly pay to the applicable Issuing Bank the amounts so received
by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from a Borrower pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Bank, then to such Revolving Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of ABR Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the applicable Borrower of its obligation to reimburse such LC Disbursement. If
the applicable Borrower’s reimbursement of, or obligation to reimburse, any
amounts in any Alternative Currency would subject the Administrative Agent, the
applicable Issuing Bank or any Revolving Lender to any stamp duty, ad valorem
charge or similar tax that would not be payable if such reimbursement were made
or required to be made in US Dollars, such Borrower shall pay the amount of any
such tax requested by the Administrative Agent, such Issuing Bank or such
Revolving Lender.

(f) Obligations Absolute. The obligation of each Borrower to reimburse LC
Disbursements as provided in paragraph (e) of this Section is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, this Agreement or any other Loan Document, or any term or provision
herein or therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in

 

51



--------------------------------------------------------------------------------

any respect, (iii) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, (iv) any force majeure or other event that under any rule
of law or uniform practices to which any Letter of Credit is subject (including
Section 3.14 of ISP 98 or any successor publication of the International Chamber
of Commerce) permits a drawing to be made under such Letter of Credit after the
stated expiration date thereof or of the Commitments or (v) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, such Borrower’s obligations
hereunder. None of the Agents, the Lenders, the Issuing Banks or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit, any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any other act, failure to act or other event or circumstance; provided that the
foregoing shall not be construed to excuse any Issuing Bank from liability to a
Borrower to the extent of any direct damages (as opposed to special, indirect
consequential or punitive damages, claims in respect of which are hereby waived
by each Borrower to the extent permitted by applicable law) suffered by such
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (with such absence to be presumed for purposes of this Section 2.06
unless otherwise determined in a nonappealable judgment by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by email or facsimile) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the applicable Borrower of its obligation to reimburse such Issuing Bank
and the Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof (determined in
accordance with the definition thereof) shall bear interest, for each day from
and including the date such LC Disbursement is

 

52



--------------------------------------------------------------------------------

made to but excluding the date that the applicable Borrower reimburses such LC
Disbursement, (i) in the case of any LC Disbursement denominated in US Dollars,
and at all times following the conversion to US Dollars of any LC Disbursement
made in an Alternative Currency pursuant to paragraph (e) or (l) of this
Section, at the rate per annum then applicable to ABR Revolving Loans and
(ii) if such LC Disbursement is made in an Alternative Currency, at all times
prior to its conversion to US Dollars pursuant to paragraph (e) or (l) of this
Section, at a rate equal to the rate reasonably determined by the applicable
Issuing Bank to be the cost to such Issuing Bank of funding such LC Disbursement
plus the Applicable Rate applicable to Eurocurrency Revolving Loans at such
time; provided that, if the applicable Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then Section
2.13(c) shall apply. Interest accrued pursuant to this paragraph shall be paid
to the Administrative Agent, for the account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be paid to the Administrative Agent for the account of such Revolving
Lender to the extent of such payment, and shall be payable on demand or, if no
demand has been made, on the date on which the applicable Borrower reimburses
the applicable LC Disbursement in full.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among Parent, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank and execution and delivery by
Parent, the Administrative Agent and the successor Issuing Bank of an Issuing
Bank Agreement. The Administrative Agent shall notify the Revolving Lenders of
any such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrowers shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12(b). From and after
the effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement (including
the right to receive fees under Section 2.12(b)), but shall not be required to
issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Parent receives notice from the
Administrative Agent or a Majority in Interest of the Revolving Lenders
demanding the deposit of cash collateral pursuant to this paragraph, each
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders and the Issuing
Banks, an amount in US Dollars equal to the LC Exposure attributable to Letters
of Credit issued for the account of such Borrower as of such date plus any
accrued and unpaid interest thereon; provided that (i) amounts payable in
respect of any Letter of Credit or LC Disbursement shall be payable in the
currency of such Letter of Credit or LC Disbursement, except that LC
Disbursements in an Alternative Currency in respect of which the applicable
Borrower’s reimbursement obligations have been converted to obligations in US
Dollars as provided in paragraph (e) or (l) of this Section and interest accrued
thereon shall be payable in US Dollars, and (ii) the obligation to

 

53



--------------------------------------------------------------------------------

deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower or any Material Subsidiary described in Section 7.01(h) or 7.01(i). The
Borrowers shall also deposit cash collateral in US Dollars in accordance with
this paragraph as and to the extent required by Section 2.20. Each such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the applicable Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be in
Permitted Investments and shall be made at the option and sole discretion of the
Administrative Agent and at the applicable Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the applicable Borrower for the LC Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to the consent of (A) a Majority in
Interest of the Revolving Lenders and (B) in the case of any such application at
a time when any Revolving Lender is a Defaulting Lender (but only if, after
giving effect thereto, the remaining cash collateral shall be less than the
total LC Exposure of all the Defaulting Lenders), the consent of each Issuing
Bank), be applied to satisfy other obligations of the Borrowers under this
Agreement. If a Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to such Borrower within
three Business Days after all Events of Default have been cured or waived. If
the Borrowers provide an amount of cash collateral hereunder pursuant to
Section 2.20, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrowers, upon request of the Borrowers, to the extent that,
after giving effect to such return, no Issuing Bank shall have any exposure in
respect of any outstanding Letter of Credit that is not fully covered by the
Revolving Commitments of the Non-Defaulting Lenders and/or the remaining cash
collateral and no Event of Default shall have occurred and be continuing.

(k) Issuing Bank Reports. Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall, in addition to its notification obligations set forth
elsewhere in this Section, report in writing to the Administrative Agent (i) on
or prior to each Business Day on which such Issuing Bank issues, amends, renews
or extends any Letter of Credit, the date of such issuance, amendment, renewal
or extension, and the currency and aggregate face amount of the Letters of
Credit issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance, amendment, renewal or extension (and whether the amount
thereof shall have changed), it being understood that such Issuing Bank shall
not effect any issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit without first obtaining written
confirmation from the Administrative Agent that such increase is then permitted
under this Agreement, (ii) on each Business Day on which such Issuing Bank makes
any LC Disbursement, the date, currency and amount of such LC Disbursement,
(iii) on any Business Day on which a Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the currency and amount of such LC Disbursement and
(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.

 

54



--------------------------------------------------------------------------------

(l) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section 7.01, all amounts (i) that the Borrowers are at
the time or become thereafter required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Letter of
Credit denominated in an Alternative Currency (other than amounts in respect of
which any Borrower has deposited cash collateral, if such cash collateral was
deposited in the applicable currency), (ii) that the Revolving Lenders are at
the time or become thereafter required to pay to the Administrative Agent (and
the Administrative Agent is at the time or becomes thereafter required to
distribute to the applicable Issuing Bank) pursuant to paragraph (e) of this
Section in respect of unreimbursed LC Disbursements made under any Letter of
Credit denominated in an Alternative Currency and (iii) of each Revolving
Lender’s participation in any Letter of Credit denominated in an Alternative
Currency under which an LC Disbursement has been made shall, automatically and
with no further action required, be converted into the US Dollar Equivalent,
calculated using the LC Exchange Rate on such date (or in the case of any LC
Disbursement made after such date, on the date such LC Disbursement is made), of
such amounts. On and after such conversion, all amounts accruing and owed to the
Administrative Agent, any Issuing Bank or any Revolving Lender in respect of the
obligations described in this paragraph shall accrue and be payable in US
Dollars at the rates otherwise applicable hereunder.

(m) Communications with Beneficiaries. Each Issuing Bank shall use its
commercially reasonable efforts to provide advance notice to Parent of any
formal communication by such Issuing Bank with any beneficiary under any Letter
of Credit issued by such Issuing Bank with respect thereto, other than any such
communication in the ordinary course of business or otherwise in accordance with
the standard operating procedures of such Issuing Bank.

(n) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases (other than any such increase
consisting of the reinstatement of an amount previously drawn thereunder and
reimbursed), whether or not such maximum stated amount is in effect at the time
of determination.

(o) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the applicable Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the Issuing Bank shall not be responsible to any
Borrower for, and the Issuing Bank’s rights and remedies against the Borrowers
or the other Loan Parties shall not be impaired by, any action or inaction of
the Issuing Bank required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including any law or order of a jurisdiction where the Issuing Bank or the
beneficiary is located, the practice stated in the ISP or the UCP, as
applicable, or in the decisions, opinions, practice

 

55



--------------------------------------------------------------------------------

statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 12:00 noon, Local
Time, to the account of the Applicable Agent most recently designated by it for
such purpose by notice to the Lenders; provided that Swingline Loans shall be
made as provided in Section 2.05. The Applicable Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower designated by such
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.06(e) shall be remitted by the Administrative Agent to the applicable Issuing
Bank specified in the applicable Borrowing Request.

(b) Unless the Applicable Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Applicable Agent such Lender’s share of such Borrowing, the Applicable
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance on such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Applicable Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to the Applicable Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Applicable Agent, at (i) in the case of
such Lender, (A) if denominated in US Dollars, the greater of the New York Fed
Bank Rate and a rate determined by the Applicable Agent in accordance with
banking industry rules on interbank compensation and (B) if denominated in an
Alternative Currency, a rate determined by the Applicable Agent in accordance
with banking industry rules on interbank compensation, or (ii) in the case of
such Borrower, (A) if denominated in US Dollars, the interest rate applicable to
ABR Loans of the applicable Class and (B) if denominated in an Alternative
Currency, the interest rate applicable to the subject Loan. If such Lender pays
such amount to the Applicable Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. If such Borrower and such Lender shall
pay such interest to the Applicable Agent for the same or an overlapping period,
the Applicable Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. Any such payment by any Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Applicable Agent.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or as otherwise provided in Section 2.03. Thereafter, the
applicable Borrower may elect to convert any such Borrowing denominated in US
Dollars to a different Type or to continue any such

 

56



--------------------------------------------------------------------------------

Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The applicable Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Loans, which may not be converted or continued.
Notwithstanding any other provision of this Section, no Borrower shall be
permitted to change the currency of any Borrowing or to convert any Borrowing to
a Type not available under the Class of Commitments pursuant to which such
Borrowing was made.

(b) To make an election pursuant to this Section, the applicable Borrower, or
Parent on its behalf, shall notify the Applicable Agent of such election by the
time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Borrowing of the Type, and in the currency, resulting
from such election to be made on the effective date of such election. Each such
Interest Election Request shall be irrevocable and shall be made by Electronic
Communication to the Applicable Agent of a written Interest Election Request
signed by such Borrower, or Parent on its behalf (or, in the case of any
Borrowing denominated in US Dollars, by telephonic notification, confirmed
promptly by email or facsimile to the Administrative Agent of a written Interest
Election Request signed by such Borrower, or Parent on its behalf). Each
telephonic and written Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(c) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

57



--------------------------------------------------------------------------------

(d) If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then such Borrowing (i) if such Borrowing is denominated in
US Dollars, shall be converted to an ABR Borrowing at the end of such Interest
Period and (ii) if such Borrowing is denominated in an Alternative Currency,
shall be continued as a Eurocurrency Borrowing denominated in such currency with
an Interest Period of one month’s duration.

(e) Notwithstanding any contrary provision hereof, if any Event of Default under
Section 7.01(h) or 7.01(i) has occurred and is continuing, or if any other Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of a Majority in Interest of Lenders of any Class, has notified the
applicable Borrower of the election to give effect to this sentence on account
of such other Event of Default, then, in each such case, so long as such Event
of Default is continuing (A) in the case of Borrowings denominated in US
Dollars, no outstanding Borrowing of such Class may be converted to or continued
as a Eurocurrency Borrowing and unless repaid, each Eurocurrency Borrowing of
such Class shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto, and (B) in the case of Borrowings denominated in
Alternative Currencies, unless repaid, each Eurocurrency Borrowing denominated
in such currency shall be continued as a Eurocurrency Borrowing with an Interest
Period of one month’s duration.

SECTION 2.09. Termination and Reduction of Commitments; Increase of Revolving
Commitments. (a) Unless previously terminated, the Revolving Commitments shall
automatically terminate on the Revolving Maturity Date. Incremental Term
Commitments of any Class shall terminate as set forth in the applicable
Incremental Facility Agreement.

(b) Parent may at any time terminate, or from time to time permanently reduce,
the Commitments of any Class; provided that (i) each reduction of the Revolving
Commitments of any Class shall be in an amount that is an integral multiple of
US$1,000,000 and not less than US$5,000,000 and (ii) Parent shall not terminate
or reduce the Revolving Commitments of any Class if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, (A) any
Lender’s US Tranche Revolving Exposure would exceed such Lender’s US Tranche
Revolving Commitment, (B) the Aggregate US Tranche Revolving Exposure would
exceed the Aggregate US Tranche Revolving Commitment, (C) any Lender’s European
Tranche Revolving Exposure would exceed such Lender’s European Tranche Revolving
Commitment or (D) the Aggregate European Tranche Revolving Exposure would exceed
the Aggregate European Tranche Revolving Commitment.

(c) Parent shall notify the Administrative Agent of any election to terminate or
reduce the Commitments under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each such notice shall be made by Electronic Communication
to the Applicable Agent of a written notice signed by Parent. Each notice
delivered by Parent pursuant to this Section shall be irrevocable; provided that
a notice of termination or reduction of the Commitments of any Class delivered
by Parent may state that such notice is conditioned upon the occurrence of one
or more events specified therein, in which case such notice may be revoked by
Parent (by notice to the Administrative Agent on or prior to the

 

58



--------------------------------------------------------------------------------

specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders of such
Class in accordance with their respective Commitments of such Class.

(d) Parent may from time to time request increases in the aggregate amount of
Revolving Commitments under either Tranche pursuant to the provisions of this
Section 2.09(d).

(i) Parent may, by written notice to the Administrative Agent (which shall
promptly forward such notice to each Revolving Lender under the applicable
Tranche), request that the total Revolving Commitments under either Tranche be
increased (each, a “Commitment Increase”) by an amount for each increased
Tranche of not less than US$25,000,000; provided that the aggregate amount of
any such Commitment Increase on any date shall not exceed the Incremental Amount
as of such date. Each such notice shall set forth the amount of the requested
Commitment Increase under each Tranche, and the date (the “Increase Effective
Date”) on which such adjustment is requested to become effective (which shall be
a Business Day not less than 10 Business Days (or such shorter period as may be
agreed to by the Administrative Agent) or more than 30 days after the date of
such notice). Parent may arrange for one or more Eligible Assignees (each, an
“Incremental Revolving Lender” with respect to such Tranche), which may include
any Revolving Lender under either Tranche (each Revolving Lender so agreeing
being an “Increasing Lender” with respect to such Tranche, and each Revolving
Lender so declining being a “Non-Increasing Lender” with respect to such
Tranche), to extend Revolving Commitments under the applicable Tranche or, in
the case of any Revolving Lender, increase its Revolving Commitment under the
applicable Tranche in an aggregate amount equal to the amount of the requested
Commitment Increase under such Tranche; provided that (A) any Revolving Lender
approached to provide any portion of any Commitment Increase may elect or
decline, in its sole discretion, to provide such portion of such Commitment
Increase, (B) each Incremental Revolving Lender shall be subject to the approval
of the Administrative Agent, the Swingline Lender and each Issuing Bank (which
approval shall not be unreasonably withheld or delayed), and (C) no Incremental
Revolving Lender (including any Increasing Lender) may provide any portion of
any Commitment Increase to the extent that, on the applicable Increase Effective
Date such Person and its Affiliates, taken in the aggregate, would hold (x) more
than 25% of the sum of the total outstanding Revolving Credit Exposure and total
unused Revolving Commitments or (y) more than 25% of the sum of the total
outstanding Revolving Credit Exposure, total unused Revolving Commitments,
aggregate outstanding principal amount of Incremental Term Loans and total
unused Incremental Term Commitments, in each case, determined on such Increase
Effective Date immediately after giving effect to such Commitment Increase (and,
if applicable, any Commitment Decrease made, and any Incremental Term
Commitments established or Incremental Term Loans made, on such Increase
Effective Date). Any Commitment Increase under any Tranche may be made in an
amount less than the Commitment Increase requested by Parent if Parent is unable
to arrange for, or chooses not to arrange for, Incremental Revolving Lenders for
the full amount thereof.

 

59



--------------------------------------------------------------------------------

(ii) On the Increase Effective Date with respect to any Commitment Increase,
(A) the aggregate principal amount of the Revolving Loans outstanding under each
Tranche under which such Commitment Increase will become effective (the “Initial
Borrowings” under such Tranche) immediately prior to giving effect to such
Commitment Increase on the Increase Effective Date shall be deemed to be repaid,
(B) after the effectiveness of such Commitment Increase, the Borrowers shall be
deemed to have made new Revolving Borrowings under such Tranche (the “Subsequent
Borrowings” under such Tranche) in an aggregate principal amount and in currency
equal to the aggregate principal amount and currency of the Initial Borrowings
under such Tranche and of the Types and for the Interest Periods specified in a
Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03, (C) each Revolving Lender under such Tranche shall pay to the
Applicable Agent in same day funds in the applicable currency an amount equal to
the difference, if positive, between (1) such Lender’s applicable Tranche
Percentage (calculated after giving effect to such Commitment Increase) of the
Subsequent Borrowings and (2) such Lender’s applicable Tranche Percentage
(calculated without giving effect to such Commitment Increase) of the Initial
Borrowings, (D) after the Applicable Agent receives the funds in the applicable
currency specified in clause (C) above, the Applicable Agent shall pay to each
Revolving Lender under such Tranche the portion of such funds that is equal to
the difference, if positive, between (1) such Lender’s applicable Tranche
Percentage (calculated without giving effect to such Commitment Increase) of the
Initial Borrowings and (2) such Lender’s applicable Tranche Percentage
(calculated after giving effect to such Commitment Increase) of the amount of
the Subsequent Borrowings, (E) each Non-Increasing Lender and each Incremental
Revolving Lender (including each Increasing Lender) shall be deemed to hold its
applicable Tranche Percentage of each Subsequent Borrowing (each calculated
after giving effect to such Commitment Increase) and (F) each applicable
Borrower shall pay each Increasing Lender and each Non-Increasing Lender any and
all accrued but unpaid interest on the Initial Borrowings. The deemed payments
made pursuant to clause (A) above in respect of each Eurocurrency Loan shall be
subject to indemnification by the Borrowers pursuant to the provisions of
Section 2.16 if the Increase Effective Date occurs other than on the last day of
the Interest Period relating thereto and breakage costs result.

(iii) Commitment Increases and new Revolving Commitments created pursuant to
this Section 2.09(d) shall become effective on the date specified in the
original notice delivered by Parent pursuant to the first sentence of paragraph
(d)(i) above; provided that, notwithstanding the foregoing, no increase in the
Revolving Commitments under any Tranche (or in any Revolving Commitment of any
Revolving Lender) or addition of an Incremental Revolving Lender shall become
effective under this Section unless (A) on the Increase Effective Date for such
increase, the conditions set forth in Sections 4.02(a) and 4.02(b) shall be
satisfied (without giving effect to the parenthetical in Section 4.02(a), but,
in each case, deeming all references therein to the date, time or effect of a
Borrowing (or an issuance, amendment, renewal or extension of a Letter of
Credit) to refer to the date, time and effect of such increase), (B) the
Administrative Agent shall have received a certificate dated such Increase
Effective Date and executed by a Financial Officer of Parent setting forth, in
reasonable detail, the calculation of the Incremental Amount as of such date and
confirming the satisfaction of the conditions in clause (A) above, (C) the

 

60



--------------------------------------------------------------------------------

Administrative Agent shall have received, to the extent reasonably requested by
the Administrative Agent, documents consistent with those delivered pursuant to
Sections 4.01(b) and 4.01(f) as to the corporate power and authority of the
applicable Borrowers to borrow hereunder after giving effect to such increase
and related matters and (D) the Borrowers, each Incremental Revolving Lender and
the Administrative Agent shall have executed and delivered an Incremental
Facility Agreement to evidence the Revolving Commitment of such Incremental
Revolving Lender under the applicable Tranche and/or its status as a Lender
hereunder (which Incremental Facility Agreement shall in any event contain a
representation by each such Incremental Revolving Lender that the requirements
set forth in subclauses (x) and (y) of paragraph (d)(i)(C) above have been
satisfied with respect to it).

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Applicable Agent for the account of
each Revolving Lender the then unpaid principal amount of each Revolving Loan of
such Lender outstanding to such Borrower on the Revolving Maturity Date, (ii) to
the Administrative Agent for the account of each Incremental Term Lender the
then unpaid principal amount of each Incremental Term Loan of such Incremental
Term Lender as provided in the applicable Incremental Facility Agreement and
(iii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan outstanding to such Borrower on the earlier of the Revolving Maturity Date
and the fifth Business Day after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing denominated in US Dollars is made, each
Borrower shall repay all Swingline Loans then outstanding to such Borrower, if
any, and may use all or a portion of the proceeds of such Revolving Borrowing to
fund such repayment. The Borrowers will repay the principal amount of each Loan
and the accrued interest thereon in the currency in which such Loan is
denominated.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Agents shall maintain accounts in which they shall record (i) the amount
of each Loan made hereunder, the Class and Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Agents hereunder for the account of
the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or any
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the applicable Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it (including the
interests and obligations of such Lender after giving effect to the CAM
Exchange) be evidenced by a promissory note. In such event, each applicable
Borrower shall prepare, execute and deliver

 

61



--------------------------------------------------------------------------------

to such Lender a promissory note payable to such Lender and its registered
assigns and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to such payee and its registered
assigns.

SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
any premium or penalty (but subject to Section 2.16) subject to prior notice in
accordance with paragraph (c) of this Section.

(b) In the event and on each occasion that the sum of the Revolving Credit
Exposures under any Tranche exceeds the sum of the Revolving Commitments under
such Tranche, the Borrowers shall not later than the next Business Day prepay
Revolving Borrowings under the applicable Tranche in an aggregate amount equal
to such excess, and in the event that after such prepayment of Revolving
Borrowings any such excess shall remain, the Borrowers shall deposit with the
Administrative Agent cash in US Dollars in an amount equal to such excess as
collateral for the reimbursement obligations of the Borrowers in respect of
Letters of Credit under such Tranche; provided that if such excess results from
a change in currency exchange rates, such prepayment and deposit shall be
required to be made not later than the fifth Business Day after the day on which
the Administrative Agent shall have given Parent notice of such excess. Any cash
so deposited (and any cash previously deposited pursuant to this paragraph) with
the Administrative Agent shall be held in an account over which the
Administrative Agent shall have sole dominion and control, including exclusive
rights of withdrawal. Other than any interest earned on the investment of such
deposits, which investment shall be in Permitted Investments and shall be made
in the discretion of the Administrative Agent and at the Borrowers’ risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse each Issuing Bank for the
portion of LC Disbursements for which it has not been reimbursed that is
allocable to such Tranche and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure allocable to such Tranche at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the Majority in Interest of
Lenders under such Tranche), be applied to satisfy other obligations of the
Borrowers under this Agreement. If the Borrowers have provided cash collateral
pursuant to this paragraph to secure the reimbursement obligations of the
Borrowers in respect of Letters of Credit, then, so long as no Event of Default
shall exist, such cash collateral shall be released to the Borrowers if so
requested by Parent at any time if and to the extent that, after giving effect
to such release, the aggregate amount of the Revolving Credit Exposures under
the applicable Tranche would not exceed the aggregate amount of the Revolving
Commitments under such Tranche. Prepayments made under this paragraph shall be
without any premium or penalty (but shall be subject to Section 2.16).

(c) The applicable Borrower, or Parent on its behalf, shall notify the
Applicable Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by email or facsimile) of any
prepayment under this Section (i) in the case of prepayment of a Eurocurrency
Borrowing, not later than 11:00 a.m., Local Time, four Business

 

62



--------------------------------------------------------------------------------

Days before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment;
provided that in the case of any prepayment required to be made within one
Business Day under paragraph (b) of this Section the applicable Borrower will
give such notice as soon as practicable. Each such notice shall be made by
Electronic Communication to the Applicable Agent of a written notice signed by
the applicable Borrower, or Parent on its behalf (or, in the case of any
Borrowing denominated in US Dollars, by telephone notification, confirmed
promptly by Electronic Communication to the Administrative Agent of a written
notice signed by the applicable Borrower, or Parent on its behalf). Each such
telephonic and written notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of optional prepayment is given in
connection with a conditional notice of termination or reduction of the
Commitments as contemplated by Section 2.09, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with Section
2.09.delivered by or on behalf of any Borrower may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the applicable Borrower, or Parent on
its behalf (by notice to the Applicable Agent prior to the required time of the
specified prepayment) if such condition is not satisfied. Promptly following
receipt of any such notice relating to any Borrowing (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Class, Type and in the same currency as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

SECTION 2.12. Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the daily unused amount of the Revolving Commitments of
such Lender during the period from and including the First Amendment Effective
Date to but excluding the date on which the last of such Revolving Commitments
terminates. Accrued commitment fees shall be payable in arrears on the first
Business Day following the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments of any
Class terminate, commencing on the first such date to occur after the date
hereofFirst Amendment Effective Date. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing commitment fees, a Revolving Commitment of a Lender under any
Tranche shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender under such Tranche (and the Swingline
Exposure of such Lender shall be disregarded for such purpose prior to the
acquisition by such Lender of a participation therein pursuant to Section
2.05(c)).

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit,

 

63



--------------------------------------------------------------------------------

which shall accrue at the Applicable Rate used to determine the interest rate
applicable to Eurocurrency Revolving Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements), during the period from and including the First Amendment
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitments terminate and the date on which such Lender ceases to have
any LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall
accrue at the rate or rates per annum separately agreed upon between the
Borrowers and such Issuing Bank on the daily LC Exposure attributable to Letters
of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements), during the period from and
including the First Amendment Effective Date to but excluding the later of the
date the LC Commitment of such Issuing Bank is reduced to zero and the date on
which there ceases to be any LC Exposure attributable to Letters of Credit
issued by such Issuing Bank, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the First Amendment
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to any Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(c) The Borrowers agree to pay on the Effective Date to each Revolving Lender,
as fee compensation for such Lender’s Revolving Commitments, an upfront fee at
the rate heretofore communicated to the Revolving Lenders by the Borrowers and
the Administrative Agent on the aggregate amount of such Lender’s Revolving
Commitments as of the Effective Date.

(c)  (d) The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers (or any of them) and the Administrative Agent.

(d) (e) All fees payable hereunder shall be paid on the dates due, in
immediately available funds in US Dollars, to the Administrative Agent (or to
the Issuing Banks, in the case of fees payable to them) for distribution, in the
case of commitment fees, and participation fees and upfront fees, to the
Revolving Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest (i) in
the case of any such Borrowing denominated in US Dollars or Sterling, at the
Adjusted LIBO Rate and (ii) in the case of any such Borrowing denominated in
Sterling, at the LIBO Rate and (iii) in the case of any such Borrowing
denominated in Euro, at the EURIBO Rate, in each case for the Interest Period in
effect for such Borrowing, plus, in each case, the Applicable Rate.

 

64



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section, (ii) in the case of any overdue interest on any Loan
denominated in Sterling or Euro, 2% per annum plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (iii) in
the case of any overdue interest on any Loan denominated in US Dollars or any
other overdue amount, 2% per annum plus the rate applicable to ABR Revolving
Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans of any Class,
upon termination of the Revolving Commitments of such Class; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion. All interest shall be payable in the currency
in which the applicable Loan is denominated.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate and (ii) interest
on Eurocurrency Loans denominated in Sterling shall be computed on the basis of
a year of 365 days (or, in the case of clause (i) above, 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate, LIBO Rate or EURIBO Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
demonstrable error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing of any Class:

(a) the Administrative Agent determines (which determination shall be conclusive
absent demonstrable error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate for such
Interest Period; or

(b) the Administrative Agent is advised by a Majority in Interest of the Lenders
of such Class that the Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

65



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to Parent and the
Lenders of such Class by telephone or Electronic Communication as promptly as
practicable thereafter and, until the Administrative Agent notifies Parent and
the Lenders of such Class that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing of such Class to, or continuation of any Borrowing of such
Class as, a Eurocurrency Borrowing shall be ineffective, and, unless repaid,
such Borrowing shall, if denominated in US Dollars, be made as an ABR Borrowing
or, if denominated in an Alternative Currency, bear interest at such rate as the
Administrative Agent shall determine adequately and fairly reflects the cost to
the affected Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period plus the Applicable
Rate, and (ii) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing, such Borrowing shall, if denominated in US Dollars, be made as an ABR
Borrowing or, if denominated in an Alternative Currency, bear interest at such
rate as the Administrative Agent shall determine adequately and fairly reflects
the cost to the affected Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period plus the
Applicable Rate; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market or
European interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Eurocurrency Loans made by such Lender or any
Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Other Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any Loan), to increase the cost to such
Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender, such Issuing Bank or other Recipient hereunder (whether of
principal, interest or otherwise), then the Borrowers will pay to such Lender,
such Issuing Bank or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, such Issuing Bank or such
other Recipient, as the case may be, for such additional costs or expenses
incurred or reduction suffered.

 

66



--------------------------------------------------------------------------------

(b) If any Lender or any Issuing Bank determines that any Change in Law
affecting such Lender or such Issuing Bank or any lending office of such Lender
or such Lender’s or such Issuing Bank’s holding company, if any, regarding
capital or liquidity requirements has had or would have the effect of reducing
the rate of return on such Lender’s or such Issuing Bank’s capital or on the
capital of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrowers will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

(c) If the cost (including Taxes other than (i) Indemnified Taxes, (ii) Excluded
Taxes and (iii) Other Taxes) to any Lender of making, converting to, continuing
or maintaining any Loan to (or of maintaining its obligation to make any Loan),
or the cost to any Lender or any Issuing Bank of participating in, issuing or
maintaining any Letter of Credit issued for the account of any Borrowing
Subsidiary (or of maintaining its obligation to participate in or issue any such
Letter of Credit) is increased (or the amount of any sum received or receivable
by any Lender or any Issuing Bank (or its applicable lending office) is reduced)
by reason of the fact that such Borrowing Subsidiary is incorporated in, has its
principal place of business in, or borrows from, a jurisdiction outside the
United States of America, such Borrowing Subsidiary shall indemnify such Lender
or such Issuing Bank from time to time for such increased cost incurred or
reduction suffered.

(d) Without duplication of any reserve requirement reflected in the Adjusted
LIBO Rate, Parent shall pay to each Lender (i) so long as such Lender shall be
required by a central banking or financial regulatory authority with regulatory
authority over such Lender to maintain reserves with respect to liabilities or
assets consisting of or including funds or deposits obtained in the London or
the European interbank market, additional interest on the unpaid principal
amount of each Eurocurrency Loan equal to the actual costs of such reserves
allocable to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive absent demonstrable error), and
(ii) so long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent demonstrable error), which in each case shall be due
and payable on each date on which interest is payable on such Loan; provided
that the CompanyParent shall have received the certificate referred to in
paragraph (e) of this Section with respect to such additional interest or costs
from such Lender at least 10 Business Days prior to such date (and, in the event
such certificate shall have been delivered after such time, then such additional
interest or costs shall be due and payable as set forth in paragraph (e) of this
Section).

 

67



--------------------------------------------------------------------------------

(e) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a), (b), (c) or (d) of
this Section setting forth in reasonable detail the manner in which such amount
or amounts have been determined, delivered to Parent shall be conclusive absent
demonstrable error. The Borrowers shall pay such Lender or such Issuing Bank, as
the case may be, the amount shown as due on any such certificate within 10
Business Days after receipt thereof.

(f) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased or other costs or expenses incurred
or reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies Parent of the Change in Law or
other circumstance giving rise to such increased or other costs or expenses or
reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law or other
circumstance giving rise to such increased costs or expenses or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(g) If a Lender or an Issuing Bank determines, in its sole discretion, that it
has received a refund of any amount as to which it has been indemnified by any
Borrower pursuant to this Section, it shall pay over such refund to such
Borrower (but only to the extent of indemnity payments made by such Borrower
under this Section with respect to the events giving rise to such refund), net
of all out-of-pocket expenses (including Taxes) of such Lender or such Issuing
Bank and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that each
Borrower, upon the request of such Lender or such Issuing Bank, agrees to repay
the amount paid over to such Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event such Lender
or such Issuing Bank is required to repay such refund to such Governmental
Authority. This Section shall not be construed to require any Lender or any
Issuing Bank to make available its accounting records (or any other information
which it deems confidential) to any Borrower or any other Person.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked hereunder and
is revoked in accordance therewith) or (d) the assignment of any Eurocurrency
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrowers pursuant to Section 2.19 or the CAM
Exchange, then, in any such event, the Borrowers shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a

 

68



--------------------------------------------------------------------------------

Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate, the LIBO Rate or the
EURIBO Rate, as the case may be, that would have been applicable to such Loan,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such Loan)
over (ii) the amount of interest that would accrue on such principal amount for
such period at the interest rate which such Lender would bid were it to bid, at
the commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the Eurocurrency marketRelevant
Interbank Market. The Borrowers shall also compensate each Lender for the loss,
cost and expense attributable to any failure by a Borrower to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing denominated
in an Alternative Currency. A certificate of any Lender setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this Section
delivered to Parent shall be conclusive absent demonstrable error. The Borrowers
shall pay such Lender the amount shown as due on any such certificate within 20
days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrowers or any other Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction or withholding
for any Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payments by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax or Other Tax (other than Excluded
Taxes), then the sum payable by the Borrowers and the other Loan Parties shall
be increased as necessary so that after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section 2.17(a)) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b) In addition, the Borrowers and the other Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of any Agent timely reimburse it for, Other Taxes.

(c) The Borrowers and the other Loan Parties shall indemnify each Recipient
within 20 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes payable or paid by such Recipient, on or with
respect to any payment by or on account of any obligation of any Borrower or any
other Loan Party hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to Parent by a Lender or an Issuing Bank, or by
any Agent on its own behalf or on behalf of a Lender or an Issuing Bank, shall
be conclusive absent demonstrable error.

 

69



--------------------------------------------------------------------------------

(d) Each Lender severally agrees to indemnify each Agent, within 20 days after
written demand therefor, for the full amount of any Taxes (but, in the case of
Indemnified Taxes or Other Taxes, only to the extent that the Borrowers and the
other Loan Parties have not already indemnified such Agent for such Indemnified
Taxes or Other Taxes, and without limiting the obligation of the Borrowers and
the other Loan Parties to do so) attributable to such Lender that are paid or
payable by such Agent in connection with any Loan Document and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto
(other than any amounts for which such Agent has been reimbursed by the
Borrowers or the other Loan Parties), whether or not such Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority. In
addition, each Lender shall severally indemnify the applicable Borrower for any
Taxes paid or payable by such Borrower (and not deducted or withheld from any
payment otherwise due hereunder to such Lender) as a result of the failure of
such Lender to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender to the
applicable Borrower pursuant to Section 2.17(f) or 2.17(g). A certificate as to
the amount of such payment or liability delivered to the applicable Lender by an
Agent or the applicable Borrower shall be conclusive absent demonstrable error.
Nothing herein shall prevent any Lender from contesting the applicability of any
Taxes that it believes to have been incorrectly or illegally imposed or asserted
by any Governmental Authority; provided that no such contest shall suspend the
obligation of any Lender to pay amounts due to the Agents or the applicable
Borrower as provided in the first and second sentences of this paragraph.

(e) As soon as practicable after any payment of Taxes by any Borrower or any
other Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Borrower or any other Loan Party shall deliver to the Applicable Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Applicable Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which an applicable
Borrower or any other applicable Loan Party is located, or under any treaty to
which such jurisdiction is a party, with respect to payments under this
Agreement shall deliver to such Borrower or such other Loan Party and the
Applicable Agent, at the time or times prescribed by applicable law or
reasonably requested by such Borrower, such other Loan Party or the Applicable
Agent, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by such Borrower, such other Loan Party
or the Applicable Agent as will permit such payments to be made without
withholding or at a reduced rate. In addition, any Lender, if reasonably
requested by an applicable Borrower, any other applicable Loan Party or any
Agent, shall deliver such other documentation prescribed by law or reasonably
requested by such Borrower, such other Loan Party or such Agent as will enable
such Borrower, such other Loan Party or such Agent to determine whether or not
such Lender is subject to any withholding (including backup withholding) by such
Borrower, such other Loan Party or such Agent or any information reporting
requirements by such Borrower, such other Loan Party or such Agent. In the case
of an

 

70



--------------------------------------------------------------------------------

applicable Borrower or any other applicable Loan Party that, in each case, is a
US Person or resident in the United Kingdom for United Kingdom tax purposes,
(A) upon the reasonable request of such Borrower or such other Loan Party, or of
any Agent, any Lender shall update any form or certification previously
delivered pursuant to this Section 2.17(f) and (B) if any form or certification
previously delivered pursuant to this Section 2.17(f) expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower or such other Loan Party and
such Agent in writing of such expiration, obsolescence or inaccuracy and update
the form or certification if it is legally eligible to do so. Notwithstanding
the foregoing, in the case of an applicable Borrower or any other applicable
Loan Party that, in each case, is not a US Person or resident in the United
Kingdom for United Kingdom tax purposes, the applicable Lender will not be
subject to the requirements of this paragraph (f)(i) unless it has received
written notice from such Borrower or such other Loan Party advising it of the
availability of an exemption or reduction of withholding Tax under the laws of
the jurisdiction in which such Borrower or such other Loan Party is located and
containing all applicable documentation (together, if requested by such Lender,
with a certified English translation thereof) required to be completed by such
Lender in order to receive any such exemption or reduction, and such Lender is
reasonably satisfied that it is legally able to provide such documentation to
such Borrower or such other Loan Party. Notwithstanding anything to the contrary
in the first two sentences of this paragraph (f)(i), the completion, execution
and submission of such documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A)-(E) and 2.17(f)(iii)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) In furtherance of, and subject to the limitation set forth in, paragraph
(f)(i) above, if an applicable Borrower or other applicable Loan Party is a US
Person, any Lender (or if such Lender is disregarded as an entity separate from
its owner for US Federal income Tax purposes, its sole owner) with respect to
such Borrower or other Loan Party shall, if it is legally eligible to do so,
deliver to such Borrower (or such other Loan Party) and the Administrative Agent
(in such number of copies reasonably requested by such Borrower (or such other
Loan Party) and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto (and from time to time thereafter upon the
reasonable request of such Borrower (or such other Loan Party) or the
Administrative Agent), duly completed and executed copies of whichever of the
following is applicable:

(A) IRS Form W-9 certifying exemption from US Federal backup withholding Tax;

(B) (1) with respect to payments of interest under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, US Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(2) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, US
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

71



--------------------------------------------------------------------------------

(C) IRS Form W-8ECI;

(D) both (1) IRS Form W-8BEN or W-8BEN-E and (2) a certificate substantially in
the form of Exhibit H-1, H-2, H-3 or H-4 (as applicable) to the effect that such
Lender (or if such Lender is disregarded as an entity separate from its owner
for US Federal income Tax purposes, its sole owner) is not (w) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (x) a “10 percent shareholder”
of the applicable Borrower within the meaning of Section 881(c)(3)(B) of the
Code (y) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code or (z) conducting a trade or business in the United States of America
with which the relevant interest payments are effectively connected;

(E) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each beneficial owner or partner if such beneficial owner
or partner were a Lender; provided that if the Lender is a partnership and one
or more of its partners are claiming the exemption for portfolio interest under
Section 881(c) of the Code, such Lender may provide a certificate described in
Section 2.17(f)(ii)(D) on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, US Federal withholding Tax together with such supplementary
documentation necessary to enable such Borrower (or such other Loan Party) or
the Administrative Agent to determine the amount of Tax (if any) required by law
to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
US Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to an applicable Borrower or an applicable other Loan Party and
the Administrative Agent, at the time or times prescribed by law and at such
time or times reasonably requested by such Borrower or such other Loan Party or
the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or such other
Loan Party or the Administrative Agent as may be necessary for such Borrower or
such other Loan Party or the Applicable Agent to comply with its obligations
under FATCA, to determine that such Lender has or has not complied with such
Lender’s obligations under FATCA and, as necessary, to determine the amount to
deduct and withhold from such payment. Solely for purposes of this Section
2.17(f)(iii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

(g) (i) Subject to paragraph (g)(ii) below, each Lender and each UK Loan Party
that makes a payment to such Lender shall cooperate in completing any procedural
formalities necessary for such UK Loan Party to obtain authorization to make
such payment without withholding or deduction for Taxes imposed under the laws
of the United Kingdom.

 

 

72



--------------------------------------------------------------------------------

(ii) (A) In the event any UK Loan Party shall become a party hereto, a Lender
that is a party hereto as of the date such UK Loan Party becomes a party hereto
and that (x) holds a passport under the HMRC DT Treaty Passport scheme and
(y) wishes such scheme to apply to this Agreement, shall provide its scheme
reference number and its jurisdiction of tax residence to such UK Loan Party and
the London Agent promptly thereafter; and

(B) in the event any UK Loan Party shall become a party hereto, a Lender that
becomes a Lender hereunder after the date such UK Loan Party becomes a party
hereto and that (x) holds a passport under the HMRC DT Treaty Passport scheme
and (y) wishes such scheme to apply to this Agreement, shall provide its scheme
reference number and its jurisdiction of tax residence to such UK Loan Party and
the London Agent promptly thereafter; and

(C) upon satisfying the requirements of either clause (A) or (B) above, such
Lender shall have satisfied its obligation under paragraph (g)(i) above.

(iii) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, the UK Loan Parties
shall make a Borrower DTTP filing with respect to such Lender, and shall
promptly provide such Lender with a copy of such filing; provided that if:

(A) any UK Loan Party making a payment to such Lender has not made a Borrower
DTTP Filing in respect of such Lender; or

(B) Any UK Loan Party making a payment to such Lender has made a Borrower DTTP
Filing in respect of such Lender but:

(1) such Borrower DTTP Filing has been rejected by HMRC; or

(2) HMRC has not given such UK Loan Party authority to make payments to such
Lender without a deduction for tax within 60 days of the date of such Borrower
DTTP Filing;

and in each case, such UK Loan Party has notified that Lender in writing of the
occurrence of any event specified in clause (1) or (2) above, then such Lender
and such UK Loan Party shall cooperate in completing any additional procedural
formalities necessary for such UK Loan Party to obtain authorization to make
that payment without withholding or deduction for Taxes imposed under the laws
of the United Kingdom.

(iv) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, no UK Loan Party
shall make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment(s) or its
participation in any Loan unless the Lender otherwise agrees.

 

73



--------------------------------------------------------------------------------

(v) Each UK Loan Party shall, promptly on making a Borrower DTTP Filing, deliver
a copy of such Borrower DTTP Filing to the London Agent for delivery to the
relevant Lender.

(vi) Each Lender shall notify Parent and the London Agent if it determines in
its sole discretion that it is ceases to be entitled to claim the benefits of an
income tax treaty to which the United Kingdom is a party with respect to
payments made by any UK Loan Party hereunder.

(h) If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund or credit of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
or credit to such Loan Party (but only to the extent of indemnity payments made,
or additional amounts paid, by such Loan Party under this Section 2.17 with
respect to the Taxes giving rise to such refund or credit), net of all
reasonable out-of-pocket expenses (including Taxes) of such Recipient and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Loan Party, upon the
request of such Recipient, agrees to repay the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Recipient in the event such Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This Section
shall not be construed to require any Recipient to make available its Tax
returns (or any other information relating to its Taxes which it deems
confidential) to any Loan Party or any other Person.

(i) Issuing Banks. For purposes of Sections 2.17(d), 2.17(f) and 2.17(g), the
term “Lender” shall be deemed to include each Issuing Bank.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrowers shall make each payment required to be made by them hereunder
or under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, Local Time), on the date when due, in
immediately available funds, without any rights to set-off, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Applicable Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Applicable Agent to the applicable account
specified by it from time to time to Parent for such purpose, except payments to
be made

 

74



--------------------------------------------------------------------------------

directly to an Issuing Bank or the Swingline Lender as expressly provided herein
shall be so made and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Applicable Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. Except as
otherwise provided herein, (i) all payments of principal, interest or
reimbursement obligations in respect of any Loan or Letter of Credit shall be
made in the currency of such Loan or Letter of Credit and (ii) all other
payments under each Loan Document (including all fees) shall be made in US
Dollars. Any payment required to be made by any Agent hereunder shall be deemed
to have been made by the time required if such Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
such Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Applicable Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (for the avoidance of doubt, as in effect from time to
time) or any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or participations in LC
Disbursements or Swingline Loans to any assignee or Participant, other than to
Parent or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). It is acknowledged and agreed that the foregoing
provisions of this paragraph reflect an agreement entered into solely among the
Lenders

 

75



--------------------------------------------------------------------------------

(and not any Loan Party) and no consent of any Loan Party shall be required with
respect to any action taken by the Lenders pursuant to such provisions. Each
Borrower agrees, to the extent it may effectively do so under applicable law,
that any Lender acquiring a participation pursuant to the foregoing arrangements
may exercise against each Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of such Borrower, as the case may be, in the amount of such participation.

(d) Unless the Applicable Agent shall have received notice from any Borrower
prior to the date on which any payment is due to the Applicable Agent for the
account of the Lenders or an Issuing Bank hereunder that such Borrower will not
make such payment, the Applicable Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuing Bank, as the case may be,
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Applicable Agent forthwith on demand the amount
so distributed to such Lender or Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Applicable Agent, at (i) if such amount is
denominated in US Dollars, the greater of the New York Fed Bank Rate and a rate
determined by the Applicable Agent in accordance with banking industry rules on
interbank compensation, and (ii) if such amount is denominated in an Alternative
Currency, a rate determined by the Applicable Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of any Agent, any Issuing Bank or the Swingline
Lender, then each Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by such Agent for
the account of such Lender to satisfy such Lender’s obligations in respect of
such payment until all such unsatisfied obligations have been discharged or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender pursuant to this
Agreement (including pursuant to Sections 2.05(c), 2.06(d), 2.06(e), 2.07(b),
2.18(d) and 9.03(c), in each case in such order as shall be determined by such
Agent in its discretion.

(f) In the event that any financial statements delivered under Section 5.01(a)
or 5.01(b), or any certificate delivered under Section 5.01(c), shall prove to
have been materially inaccurate, and such inaccuracy shall have resulted in the
payment of any interest or fees at rates lower than those that were in fact
applicable for any period (based on the actual Leverage Ratio), then, if such
inaccuracy is discovered prior to the termination of the Commitments and the
repayment in full of the principal of all Loans and the reduction of the LC
Exposure to zero, the Borrowers shall pay to the Administrative Agent, for
distribution to each Lender, the accrued interest or fees that should have been
paid to such Lender but were not paid as a result of such misstatement.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different

 

76



--------------------------------------------------------------------------------

lending office for funding or booking its Loans hereunder or to assign and
delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender becomes a Defaulting Lender or (iv) any Lender has failed to
consent to a proposed waiver, amendment or other modification that under
Section 9.02 requires the consent of all the Lenders (or all the affected
Lenders or all the Lenders of an affected Class) and with respect to which the
Required Lenders (or, in circumstances where Section 9.02 requires the consent
of all of the Lenders of an affected Class, a Majority in Interest of the
Lenders of the affected Class) shall have granted their consent, then Parent
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than any right to payment
pursuant to Section 2.15 or 2.17) and obligations under this Agreement and the
other Loan Documents (or, in the case of any such assignment and delegation
resulting from a failure to provide a consent as a Lender of an affected Class,
all its interests, rights (other than any right, to payment pursuant to
Section 2.15 or 2.17) and obligations under this Agreement and the other Loan
Documents as a Lender of such affected Class) to an Eligible Assignee that shall
assume such obligations (which may be another Lender, if a Lender accepts such
assignment); provided that (A) Parent shall have received the prior written
consent of the Administrative Agent (and, in the case of any assignment that
would require consent of any Issuing Bank or the Swingline Lender under
Section 9.04, the consent of such Issuing Bank or the Swingline Lender, as the
case may be), which consent shall not unreasonably be withheld, (B) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and, if applicable, participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder (if applicable, in each case only to the extent such amounts relate
to its interest as a Lender of a particular Class), from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or a
Borrower (in the case of all other amounts), (C) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments, (D) in the case of any
such assignment resulting from the failure to provide a consent, the assignee
shall have given such consent and, as a result of such assignment and any
contemporaneous assignments and consents, the applicable waiver, amendment or
other modification can be effected and (E) such assignment does not conflict
with applicable law. A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling Parent to require such assignment and
delegation cease to apply. Each party hereto agrees that an assignment required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by Parent, the Administrative Agent and the assignee and
that the Lender required to make such assignment need not be a party thereto.

 

77



--------------------------------------------------------------------------------

SECTION 2.20. Defaulting Lenders. (a) Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as any such Revolving
Lender is a Defaulting Lender:

(i) no commitment fee shall accrue on the unused amount of any Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(ii) the Revolving Commitments and Revolving Credit Exposures of each Defaulting
Lender shall be disregarded in determining whether the Required Lenders or any
other requisite Lenders have taken any action hereunder or under any other Loan
Document (including any consent to any waiver, amendment or other modification
pursuant to Section 9.02); provided, however, that any waiver, amendment or
other modification that, disregarding the effect of this clause (ii), requires
the consent of all Lenders or of all Lenders affected thereby shall, except as
otherwise provided in Section 9.02, continue to require the consent of such
Defaulting Lender in accordance with the terms hereof;

(iii) if any Swingline Exposure or any LC Exposure exists at the time such
Revolving Lender becomes a Defaulting Lender, then:

(A) the Swingline Exposure and LC Exposure of such Defaulting Lender (other than
(1) any portion of such Swingline Exposure (x) referred to in clause (b) of the
definition of such term or (y) with respect to which such Defaulting Lender
shall have funded its participation as contemplated by Section 2.05(c) and
(2) any portion of such LC Exposure attributable to unreimbursed LC
Disbursements with respect to which such Defaulting Lender shall have funded its
participation as contemplated by Sections 2.06(d) and 2.06(e)) shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Combined Tranche Percentages, but only to the extent that, after giving effect
to such reallocation, the sum of all Non-Defaulting Lenders’ US Tranche
Revolving Exposures would not exceed the Aggregate US Tranche Revolving
Commitment and the sum of all Non-Defaulting Lenders’ European Tranche Revolving
Exposures would not exceed the Aggregate European Tranche Revolving Commitment;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (1) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure (other than any portion thereof referred
to in the parenthetical in such clause (A)) that has not been reallocated and
(B) second, cash collateralize for the benefit of the Issuing Banks the portion
of such Defaulting Lender’s LC Exposure (other than any portion thereof referred
to in the parenthetical in such clause (A)) that has not been reallocated in
accordance with the procedures set forth in Section 2.06(j) for so long as such
LC Exposure is outstanding;

 

78



--------------------------------------------------------------------------------

(C) if the Borrowers cash collateralize any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (B) above, the Borrowers shall not be required to
pay participation fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such portion of such Defaulting Lender’s LC Exposure for so long
as such Defaulting Lender’s LC Exposure is cash collateralized;

(D) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (A) above, then the fees payable to the Revolving Lenders
pursuant to Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to
such reallocation; and

(E) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (A) or (B) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(iv) so long as such Revolving Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless,
in each case, it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Swingline Exposure (other than the portion of such
Swingline Exposure referred to in clause (b) of the definition of such term) or
LC Exposure, as applicable, will be fully covered by the Revolving Commitments
of the Non-Defaulting Lenders and/or cash collateral provided by the Borrower in
accordance with this Section, and participating interests in any such funded
Swingline Loan or in any such issued, amended, renewed or extended Letter of
Credit will be allocated among the Non-Defaulting Lenders in a manner consistent
with Section 2.20(a)(iii)(A) (and such Defaulting Lender shall not participate
therein).

(b) In the event the Administrative Agent, the Swingline Lender, each Issuing
Bank and Parent shall have agreed that a Revolving Lender that is a Defaulting
Lender has adequately remedied all matters that caused such Lender to become a
Defaulting Lender, then (i) such Lender shall cease to be a Defaulting Lender
for all purposes hereof, (ii) the obligations of the Revolving Lenders to
purchase participations in Swingline Loans under Section 2.05(c) and the
participations of the Lenders in Letters of Credit under Section 2.06(d) shall
be readjusted to be determined on the basis of the Lenders’ Combined Tranche
Percentages and (iii) such Lender shall purchase at par such of the Revolving
Loans under the applicable Tranche of the other Revolving Lenders under such
Tranche as the Administrative Agent shall determine to be necessary in order for
the Revolving Loans to be held by the Revolving Lenders in accordance with their
applicable Tranche Percentages.

 

79



--------------------------------------------------------------------------------

(c) No Commitment of any Revolving Lender shall be increased or otherwise
affected and, except as otherwise expressly provided in this Section,
performance by the Borrowers of their obligations hereunder and under the other
Loan Documents shall not be excused or otherwise modified, as a result of the
operation of this Section. The rights and remedies against a Defaulting Lender
under this Section are in addition to other rights and remedies that the
Borrowers, the Agents, the Swingline Lender, any Issuing Bank or any
Non-Defaulting Lender may have against such Defaulting Lender (and, for the
avoidance of doubt, each Non-Defaulting Lender shall have a claim against any
Defaulting Lender for any losses it may suffer as a result of the operation of
this Section).

SECTION 2.21. Incremental Term Loans. (a) Parent may, by written notice to the
Administrative Agent, request the establishment of Incremental Term Commitments,
provided that the aggregate amount of Incremental Term Commitments established
on any date shall not exceed the Incremental Amount on such date. Each such
notice shall set forth (i) the amount of the requested Incremental Term
Commitments (which, subject to the foregoing proviso, shall be at least
US$50,000,000 unless otherwise agreed by the Administrative Agent) and (ii) the
date on which such Incremental Term Commitments are requested to be effective
(which shall be a Business Day not less than 10 Business Days (or such shorter
period as may be agreed to by the Administrative Agent) or more than 30 days
after the date of such notice). Any Lender approached to provide any Incremental
Term Commitment may elect or decline, in its sole discretion, to provide such
Incremental Term Commitment, and any Person that Parent proposes to become an
Incremental Term Lender, if such Person is not then a Lender, must be an
Eligible Assignee and must be approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed); provided that no Person
may provide any Incremental Term Commitment to the extent that, on the date of
effectiveness thereof or the making of any Incremental Term Loans thereunder,
such Person and its Affiliates, taken in the aggregate, would hold more than 25%
of the sum of the total outstanding Revolving Credit Exposure, total unused
Revolving Commitments, aggregate outstanding principal amount of Incremental
Term Loans and total unused Incremental Term Commitments, in each case,
determined on such date immediately after giving effect to the effectiveness of
such Incremental Term Commitments (and, if applicable, any Commitment Increase
or Commitment Decrease made on such date).

(b) The terms and conditions of any Incremental Term Commitments and the
Incremental Term Loans to be made thereunder shall be as set forth in the
applicable Incremental Facility Agreement; provided that (i) no Incremental Term
Maturity Date shall be earlier than the Revolving Maturity Date in effect on the
date of incurrence of such Incremental Term Loans, (ii) the scheduled
amortization installments with respect thereto may not be more frequent than
quarterly and the aggregate annual amount of scheduled amortization with respect
to any Incremental Term Loans may not exceed 10% of the original principal
amount of such Incremental Term Loans (it being understood that, subject to this
clause (ii), the amortization schedule applicable to (and the effect thereon of
any prepayments of) any Incremental Term Loans shall be determined by Parent and
the applicable Incremental Term Lenders, (iii) covenants and events of default
applicable to any Incremental Term Commitments or Incremental Term Loan shall be
identical to those applicable to the Revolving Commitments and the Revolving
Loans, other than any such covenants and events of default applicable after the
Revolving Maturity Date in effect on the date of incurrence of such Incremental
Term Loans, and (iv) except

 

80



--------------------------------------------------------------------------------

for the terms referred to above and subject to paragraph (c) of this Section, to
the extent the terms of any Incremental Term Loans (other than interest rates
(whether fixed or floating), interest margins, benchmark rate floors, upfront
fees, original issue discounts and prepayment terms (including “no call” terms
and other restrictions thereon) and premiums) are not consistent with those of
the Revolving Loans, such differences shall be acceptable to the Administrative
Agent (such acceptance not to be unreasonably withheld or delayed). Any
Incremental Term Commitments established pursuant to an Incremental Facility
Agreement that have identical terms and conditions, and any Incremental Term
Loans made thereunder, shall be designated as a separate series (each a
“Series”) of Incremental Term Commitments and Incremental Term Loans for all
purposes of this Agreement.

(c) The Incremental Term Commitments of any Series shall be effected pursuant to
an Incremental Facility Agreement executed and delivered by Parent, each
Incremental Term Lender providing such Incremental Term Commitments and the
Administrative Agent (which Incremental Facility Agreement shall in any event to
contain a representation by each such Incremental Term Lender that the
requirements set forth in the proviso of the last sentence of paragraph
(a) above have been satisfied with respect to it); provided that no Incremental
Term Commitments shall become effective unless (i) on the date of the
effectiveness thereof, the conditions set forth in Sections 4.02(a) and 4.02(b)
shall be satisfied (without giving effect to the parenthetical in
Section 4.02(a), but, in each case, deeming all references therein to the date,
time or effect of a Borrowing (or an issuance, amendment, renewal or extension
of a Letter of Credit) to refer to the date, time and effect of effectiveness of
such Incremental Term Commitments and the making of Incremental Term Loans
thereunder and giving effect thereto and the use of proceeds thereof on a pro
forma basis), provided that, in the case of Incremental Term Commitments
established for the primary purpose of financing, in whole or in part, any
Limited Conditionality Acquisition (such Incremental Term Commitments, and
Incremental Term Loans thereunder, being collectively referred to as “Limited
Conditionality Acquisition Incremental Term Loans”), the condition set forth in
this clause (i) may be waived or modified in a manner determined by Parent and
the Incremental Term Lenders providing such Incremental Term Commitments, as set
forth in the applicable Incremental Facility Agreement, provided further that,
in any event, (A) on the date the applicable Limited Conditionality Acquisition
Agreement becomes effective, no Default shall have occurred and be continuing or
would have resulted therefrom, (B) on the date of effectiveness of such
Incremental Term Commitments or the making of Incremental Term Loans thereunder,
no Event of Default under Section 7.01(a), 7.01(b) 7.01(h) or 7.01(i) shall have
occurred and be continuing or would result therefrom after giving effect thereto
and the use of proceeds thereof on a pro forma basis and (C) on the date of
effectiveness of such Incremental Term Commitments or the making of Incremental
Term Loans thereunder, customary “SunGard” representations and warranties (with
such representations and warranties to be reasonably determined by the
applicable Incremental Term Lenders and the Administrative Agent) shall be true
and correct in all material respects (in all respects if qualified by
materiality) immediately prior to, and immediately after giving effect to, the
effectiveness of such Incremental Term Commitments, the making of the
Incremental Term Loans thereunder and the use of proceeds thereof, (ii) the
Administrative Agent shall have received a certificate dated as of such date and
executed by a Financial Officer of Parent setting forth, in reasonable detail,
the calculation of the Incremental Amount as of such date and confirming the
satisfaction of the condition in clause (A) above and (iii) the Administrative
Agent shall have received documents

 

81



--------------------------------------------------------------------------------

consistent with those delivered pursuant to Sections 4.01(b) and 4.01(f) in
connection therewith. Each Incremental Facility Agreement may, without the
consent of any Lender, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Borrower, to give effect to the provisions of this
Section, including any amendments necessary to treat the applicable Incremental
Term Commitments and Incremental Term Loans as a new Class of Commitments and
Loans hereunder.

ARTICLE III

Representations and Warranties

Each of Parent and each Borrowing Subsidiary represents and warrants to the
Lenders that:

SECTION 3.01. Organization; Powers. Parent and each Subsidiary is duly
organized, validly existing and (to the extent the concept is applicable in such
jurisdiction) in good standing under the laws of the jurisdiction of its
organization, except (other than in the case of any Loan Party) where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action. This Agreement has been duly executed and delivered by Parent and each
Borrowing Subsidiary and constitutes (assuming due execution by the parties
hereto other than Parent and the Borrowing Subsidiaries), and each other Loan
Document to which any Loan Party is or is to be a party, when executed and
delivered by such Loan Party, will constitute (assuming due execution by the
parties thereto other than Parent and the Subsidiaries), a legal, valid and
binding obligation of Parent, such Borrower or such Loan Party (as the case may
be), enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with or any other
action by any Governmental Authority, except those that have been obtained or
are in full force and effect (b) will not violate any (i) applicable law or
regulation or any order of any Governmental Authority or (ii) the charter,
by-laws or other organizational documents of Parent or any of the Subsidiaries,
(c) will not violate or result (alone or with notice or lapse of time, or both)
in a default under any indenture or other material agreement or instrument
binding upon Parent or any of the Subsidiaries or its assets, or require any
payment to be made by Parent or any of the Subsidiaries thereunder and
(d) except for Liens created under the Loan Documents, will not result in the
creation or imposition of any Lien on any asset of Parent or any of the Material
Subsidiaries, except, in the case of clauses (a), (b)(i) and (c) above, as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

82



--------------------------------------------------------------------------------

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) Parent has
heretofore furnished to the Lenders, through inclusion in an Annual Report on
Form 10-K or Quarterly Report on Form 10-Q filed with the SEC, a consolidated
balance sheet and consolidated statements of operations, cash flows and, with
respect to the fiscal year ended December 31, 2014,2016, changes in invested
equity and comprehensive income (loss) of Parent and the Subsidiaries (i) as of
the end of and for the fiscal year ended December 31, 2014,2016, reported on by
KPMG LLP, independent registered public accounting firm, and (ii) as of the end
of and for the fiscal quarter (other than in the case of the statement of cash
flows) and the portion of the fiscal year ended March 31, 2015.2017. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of Parent and the consolidated
Subsidiaries as of such date and for such period in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes in the
case of the statements referred to in clause (ii) above.

(b) There has not occurred since December 31, 2014,2016, any event, condition or
circumstance that has had or would reasonably be expected to have a material
adverse effect on the business, results of operations, assets or financial
condition of Parent and the Subsidiaries, taken as a whole.

(c) Except as disclosed in the financial statements referred to above or the
notes thereto, after giving effect to the Transactions, none of Parent or the
Subsidiaries has, as of the First Amendment Effective Date, any material
contingent liabilities.

SECTION 3.05. Properties. (a) Each of Parent and the Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Each of Parent and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, except for intellectual property the failure to own or
license which, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, and the use thereof by Parent
and the Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of Parent or any Borrowing Subsidiary,
threatened in writing against or affecting Parent or any of the Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, would reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that involve
any of the Loan Documents or the Transactions.

 

83



--------------------------------------------------------------------------------

(b) Except with respect to matters that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, neither
Parent nor any of the Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis reasonably
likely to result in any Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements. Each of Parent and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.08. Investment Company Status. Neither Parent nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of Parent and the Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which Parent or such Subsidiary, as applicable, has set aside on its books
reserves with respect thereto in accordance with GAAP or (b) to the extent that
the failure to do so would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. Except as would not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect, (a) each Plan is in
compliance with the applicable provisions of ERISA, the Code, and other Federal
or state laws and, in each case, the regulations thereunder and (b) no ERISA
Event has occurred or is reasonably expected to occur. The excess of the present
value of all accumulated benefit obligations under each Plan (based on
assumptions used for purposes Accounting Standards Codification Topic 715), if
any, over the fair market value of the assets of such Plan, would not reasonably
be expected to result in a Material Adverse Effect.

SECTION 3.11. Disclosure. The reports, financial statements, certificates and
other written factual information furnished by or on behalf of any Loan Party to
any Agent or any Lender in connection with the negotiation of this Agreement or
any other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information theretofore so furnished), taken as a whole,
do not contain any material misstatement of fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading as of the date furnished; provided
that (a) with respect to projected financial information, Parent and the
Borrowing Subsidiaries represent and warrant only that such information was
prepared in good faith based upon assumptions believed by them to be reasonable
at the time and (b) with respect to the consolidated financial statements of
Parent delivered pursuant to Section 5.01(a) or 5.01(b), Parent and the
Borrowing Subsidiaries represent

 

84



--------------------------------------------------------------------------------

and warrant only that such financial statements will, when delivered, present
fairly in all material respects the financial position and results of operations
and cash flows of Parent and the Subsidiaries on a consolidated basis as of the
end of and for the periods covered thereby in accordance with GAAP, subject to,
in the case of such financial statements delivered pursuant to Section 5.01(b),
normal year-end audit adjustments and the absence of footnotes.

SECTION 3.12. Guarantee Requirement. The Guarantee Requirement is satisfied.

SECTION 3.13. Subsidiaries. Schedule 3.13 sets forth, as of the Original
Effective Date, the name and jurisdiction of organization of, and the percentage
of each class of Equity Interests owned by Parent or any Subsidiary in, each
Subsidiary and identifies, as of the Original Effective Date, each Designated
Subsidiary and each Material Subsidiary.

SECTION 3.14. Use of Proceeds; Margin Regulations. None of Parent or the
Subsidiaries is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors), or extending credit for the
purpose of purchasing or carrying margin stock. The proceeds of the Loans and
the Letters of Credit have been and will be used solely for the general
corporate purposes of Parent and the Subsidiaries, including working capital,
capital expenditures and acquisitions. No part of the proceeds of any Loan have
been or will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board of Governors,
including Regulations T, U and X.

SECTION 3.15. Borrowing Subsidiaries. Each Borrowing Subsidiary is subject to
civil and commercial law with respect to its obligations under this Agreement,
and the execution, delivery and performance by such Borrowing Subsidiary of the
applicable Borrowing Subsidiary Agreement, this Agreement and the Guarantee
Agreement constitute and will constitute private and commercial acts rather than
public or governmental acts. Each Borrowing Subsidiary that is a Foreign
Subsidiary has validly given its consent to be sued in respect of its
obligations under the Borrowing Subsidiary Agreement, this Agreement and the
Guarantee Agreement. Each Borrowing Subsidiary that is a Foreign Subsidiary has
waived every immunity (sovereign or otherwise) to which it or any of its
properties would otherwise be entitled from any legal action, suit or
proceeding, from jurisdiction of any court or from setoff or any legal process
(whether service or notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) under the laws of the
jurisdiction of its incorporation in respect of its obligations under the
Borrowing Subsidiary Agreement, this Agreement and the Guarantee Agreement. The
waiver by such Borrowing Subsidiary described in the immediately preceding
sentence is legal, valid and binding on such Borrowing Subsidiary.

SECTION 3.16. Anti-Corruption Laws and Sanctions. Parent has implemented and
maintains in effect policies and procedures designed to ensure compliance by
Parent, its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and Parent, its
Subsidiaries and, to the knowledge of Parent, their respective directors,
officers, employees and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) Parent, any
Subsidiary or, to the knowledge of Parent, any of their respective directors,
officers or employees, or (b) to the

 

85



--------------------------------------------------------------------------------

knowledge of Parent, any agent of Parent or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing, issuance of a Letter of Credit or
use of the proceeds of any Borrowing or any Letter of Credit will result in a
violation by any party hereto of Anti-Corruption Laws or application Sanctions.

SECTION 3.17. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

ARTICLE IV

Conditions

SECTION 4.01. Original Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit under this Agreement
shall not becomebecame effective untilas of the date on which each of the
following conditions iswas satisfied (or waived in accordance with
Section 9.02):

(a) The Administrative Agent or its counsel shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence reasonably satisfactory to the Administrative Agent
(which may include facsimile or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent may reasonably request relating to the organization,
existence and good standing of each Loan Party, the authorization of the
Transactions by each Loan Party and any other legal matters relating to the Loan
Parties and this Agreement and the other Loan Documents, all in form and
substance reasonably satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received a certificate, dated the
Original Effective Date and signed by a Financial Officer of Parent, confirming
that (i) the representations and warranties of the Loan Parties set forth in the
Loan Documents are true and correct in all material respects on and as of the
Original Effective Date (assuming, for this purpose, that the representation and
warranty set forth in Section 3.04(b) excludes any event, condition or
circumstance that is disclosed in (A) Parent’s unaudited quarterly financial
statements for the fiscal quarter ended March 31, 2015 filed on Form 10-Q with
the SEC or (B) any publicly available press releases of Parent or publicly
available filings by Parent with the SEC released or filed prior to the date
hereof, in each case excluding any such disclosure under the caption “Risk
Factors” and any other disclosure that is cautionary, predictive or
forward-looking in nature) and (ii) no Default shall have occurred and be
continuing on the Original Effective Date, in each case after giving effect to
the Transactions to occur on the Original Effective Date.

(d) Each Lender shall have received all documentation and other information
required to be obtained by such Lender under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act to
the extent requested not fewer than five Business Days prior to the Original
Effective Date.

 

86



--------------------------------------------------------------------------------

(e) The Guarantee Requirement shall have been satisfied.

(f) The Administrative Agent shall have received a favorable written opinion
(addressed to the Agents, the Lenders and the Issuing Banks and dated the
Original Effective Date) of each of (i) Goodwin Procter LLP, counsel for Parent
and the Borrowing Subsidiaries, (ii) in-house counsel for Parent and (iii) local
counsel in each jurisdiction in which a Loan Party is organized and the laws of
which are not covered by the opinion referred to in clause (i) above, in each
case in form and substance reasonably acceptable to the Administrative Agent.

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Original Effective Date, including, to the extent
invoiced at least two Business Days prior to the Original Effective Date,
reimbursement or payment of all out-of-pocket expenses (including fees, charges
and disbursements of counsel) required to be reimbursed or paid under the
Commitment Letter, any fee letter referred to therein or this Agreement.

(h) Prior to or substantially contemporaneously with the initial funding of
Loans on the Original Effective Date, all principal, premium, if any, interest,
fees and other amounts due or outstanding under the Existing Credit Agreement
shall have been or shall be paid in full, the commitments thereunder shall have
been or shall be terminated and all Guarantees existing in connection therewith
shall have been or shall be discharged and released, and the Administrative
Agent shall have received reasonably satisfactory evidence thereof.

The Administrative Agent shall notifynotified Parent, the Borrowers, the Lenders
and the Issuing Banks of the Original Effective Date, and such notice shall be
conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than any conversion or continuation of a
Loan), and of each Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is subject to receipt of the request therefor in accordance herewith and
to the satisfaction of the following conditions:

(a) The representations and warranties of the Loan Parties set forth in this
Agreement (other than, after the First Amendment Effective Date, the
representations and warranties set forth in Sections 3.04(b) and 3.06 and, with
respect to the representation and warranty set forth in Section 3.04(b) made on
the First Amendment Effective Date, assuming that such representation and
warranty excludes any event, condition or circumstance that is disclosed in
(i) Parent’s unaudited quarterly financial statements for the fiscal quarter
ended March 31, 20152017 filed on Form 10-Q with the SEC or (ii) any publicly
available press releases of Parent or publicly available filings by Parent with
the SEC released or filed prior to the date hereofFirst Amendment Effective
Date, in each case excluding any such disclosure under the caption “Risk
Factors” and any other disclosure that is cautionary, predictive or
forward-looking

 

87



--------------------------------------------------------------------------------

in nature) and the other Loan Documents shall be true and correct in all
material respects (or, in the case of any such representation or warranty under
this Agreement already qualified as to materiality, in all respects) on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable (except in the case of any
such representation and warranty that expressly relates to a prior date, in
which case such representation and warranty shall have been true and correct in
all material respects on and as of such prior date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing (other than any conversion or continuation of a Loan) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the applicable Borrower on the
date thereof that the conditions specified in paragraphs (a) and (b) of this
Section 4.02 have been satisfied. Notwithstanding the foregoing, in the case of
any Limited Conditionality Acquisition Incremental Term Loans, the condition set
forth in paragraphs (a) or (b) of this Section may, to the extent permitted by
Section 2.21(c), be waived or modified as set forth in the applicable
Incremental Facility Agreement.

SECTION 4.03. Credit Events in Respect of Each Borrowing Subsidiary. The
obligations of the Lenders to make the initial Loans to, or of the Issuing Banks
to issue Letters of Credit for the account of, each Borrowing Subsidiary (other
than the Borrowing Subsidiaries that are party to this Agreement on the date
hereofFirst Amendment Effective Date) are subject to the satisfaction of the
following additional conditions:

(a) The Administrative Agent or its counsel shall have received from each of
such Borrowing Subsidiary and Parent either (i) a counterpart of a Borrowing
Subsidiary Agreement signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of such Borrowing
Subsidiary Agreement) that such party has signed a counterpart of a Borrowing
Subsidiary Agreement. and such Borrowing Subsidiary Agreement shall have become
effective as provided in Section 2.04.

(b) The Administrative Agent shall have received a favorable written opinion of
counsel for such Borrowing Subsidiary (which counsel shall be reasonably
acceptable to the Administrative Agent), in form and substance reasonably
satisfactory to the AgentsAdministrative Agent, (i) dated the date of the
applicable Borrowing Subsidiary Agreement, (ii) addressed to the Agents, the
Lenders and the Issuing Banks and (iii) covering such matters as the
Administrative Agent shall reasonably request.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of such Borrowing Subsidiary, the
authorization by it of the Transactions to which it will be party and any other
legal matters relating to such Borrowing Subsidiary, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

88



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received a certificate, dated the date
of the applicable Borrowing Subsidiary Agreement and signed by a Financial
Officer of Parent, confirming satisfaction of the conditions set forth in
Sections 4.02(a) and
4.02(b) (in each case, deeming all references therein to the date, time or
effect of a Borrowing (or an issuance, amendment, renewal or extension of a
Letter of Credit) to refer to the date, time and effect of such Borrowing
Subsidiary Agreement).

(e) Each Lender shall have received all documentation and other information with
respect to such Borrowing Subsidiary required to be obtained by such Lender
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed by the Borrowers, Parent and each
Borrowing Subsidiary covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. Parent will furnish to
the Administrative Agent, on behalf of each Lender:

(a) (i) so long as Parent is subject to periodic reporting obligations under the
Exchange Act, within 10 Business Days of each date Parent is required to file
with the SEC an Annual Report on Form 10-K for any fiscal year of Parent (giving
effect to any extension of such date available under paragraph (b) of Rule
12b-25 under the Exchange Act), and (ii) otherwise, within 90 days after the end
of each fiscal year of Parent, its audited consolidated balance sheet and
related consolidated statements of operations, changes in stockholders’ equity
and comprehensive income and cash flows as of the end of and for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all audited by and accompanied by the opinion of KPMG LLP
or another registered independent public accounting firm of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial position and results of operations and cash
flows of Parent and the Subsidiaries on a consolidated basis as of the end of
and for such fiscal year in accordance with GAAP;

(b) (i) so long as Parent is subject to periodic reporting obligations under the
Exchange Act, within 10 Business Days of each date Parent is required to file
with the SEC a Quarterly Report on Form 10-Q for any fiscal quarter of Parent
(giving effect to any extension of such date available under paragraph (b) of
Rule 12b-25 under the Exchange Act), and (ii) otherwise, within 45 days after
the end of each of the first three fiscal quarters of Parent, its consolidated
balance sheet and related consolidated statements of operations and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth

 

89



--------------------------------------------------------------------------------

in each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Financial Officer of Parent as presenting fairly
in all material respects the financial position and results of operations and
cash flows of Parent and the consolidated Subsidiaries on a consolidated basis
in accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes, and accompanied by a certification of a Financial Officer
of Parent to that effect;

(c) within five Business Days following any delivery of financial statements
under clause (a) or (b) above, a completed Compliance Certificate signed by a
Financial Officer of Parent (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.10;
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 that has had a material effect on the calculation of Leverage Ratio
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate and (iv) in the case of
any Compliance Certificate relating to the financial statements delivered under
clause (a) above, identifying each Material Subsidiary as of the date of such
Compliance Certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Parent or any
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of the SEC, or with any national securities exchange, or
distributed by Parent to its shareholders generally, as the case may be;

(e) promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(i)(1) of ERISA that
Parent or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that Parent or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that, if Parent or any of its ERISA Affiliates has
not requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, Parent or the applicable ERISA Affiliate shall
promptly make a request for such documents and notices from such administrator
or sponsor and shall provide copies of such documents and notices promptly after
receipt thereof; and

(f) promptly after any request therefor, such other information regarding the
operations, business affairs and financial condition of Parent or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent (on its own behalf or at the request of any Lender) may
reasonably request.

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered if such information (including, in the case of
certifications required pursuant to clause (b) above, the certifications
accompanying any such quarterly report pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002), or one or more annual or quarterly reports
containing such information, shall have been posted by the Administrative Agent
on IntraLinksthe Electronic System or a similar site to which the Lenders have
been granted access or shall be available on the website of the SEC at
http://www.sec.gov. Information required to be delivered pursuant to this

 

90



--------------------------------------------------------------------------------

Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent. In the event any financial
statements delivered under clause (a) or (b) above shall be restated, Parent
shall deliver, promptly after such restated financial statements become
available, revised completed Compliance Certificates with respect to the periods
covered thereby that give effect to such restatement, signed by a Financial
Officer of Parent.

SECTION 5.02. Notices of Material Events. Parent will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Parent or any
Subsidiary that could reasonably be expected to be adversely determined and, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect; and

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Parent describing the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Parent will, and will cause each
of the Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business, except (other than with
respect to legal existence of any Loan Party) where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, sale, transfer, lease, disposition, liquidation or
dissolution permitted under Section 6.04 or 6.08.

SECTION 5.04. Payment of Tax Liabilities. Parent will, and will cause each of
the Subsidiaries to, pay its Tax liabilities that, if not paid, would reasonably
be expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (b) Parent or such
Subsidiary has set aside on its books reserves with respect thereto in
accordance with GAAP.

SECTION 5.05. Maintenance of Properties; Insurance. Parent will, and will cause
each of the Subsidiaries (other than any Excluded Subsidiary) to, (a) keep and
maintain all property material to its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the

 

91



--------------------------------------------------------------------------------

same or similar locations; provided that Parent and the Subsidiaries may
(i) self-insure against such risks and in amounts as are usually self-insured by
similar companies engaged in the same or similar businesses operating in the
same or similar locations and (ii) elect not to carry terrorism insurance.

SECTION 5.06. Books and Records; Inspection Rights. Parent will, and will cause
each of the Subsidiaries to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. Parent will, and will cause each of the
Subsidiaries (other than any Excluded Subsidiary) to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested; provided that, unless an Event of Default has
occurred and is continuing, (a) no representative designated by a Lender may
conduct any such visit, inspection, examination, extraction or discussion unless
such representative is accompanied by a representative designated by the
Administrative Agent and (b) the Administrative Agent and the Lenders may not
exercise such rights more often than once during any fiscal year of Parent.

SECTION 5.07. Compliance with Laws. Parent will, and will cause each of the
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. Parent will maintain in effect
and enforce policies and procedures designed to ensure compliance by Parent, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08. Further Assurances. (a) Parent will, and will cause each of the
Subsidiaries to, execute any and all further documents, agreements and
instruments, and take all further actions that may be required under any
applicable law or regulation, or that the Administrative Agent may reasonably
request, (i) to effectuate the transactions contemplated by the Loan Documents
(including taking any of the foregoing in connection with the CAM Exchange) and
(ii) to cause the Guarantee Requirement to be and remain satisfied at all times.

(b) If after the Original Effective Date any Subsidiary is formed or acquired
and such Subsidiary is a Designated Subsidiary, or any Subsidiary otherwise
becomes a Designated Subsidiary, Parent will, as promptly as practicable, and in
any event within 30 days (or such longer period as the Administrative Agent may
agree to in writing), notify the Administrative Agent thereof and cause the
Guarantee Requirement to be satisfied with respect to such Subsidiary.

 

92



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, all
Letters of Credit have expired or been terminated and all LC Disbursements shall
have been reimbursed by the Borrowers, Parent and each Borrowing Subsidiary
covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. Parent will not permit any Subsidiary (other than
any Loan Party that Guarantees all the Obligations or any Excluded Subsidiary)
to, create, incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the date hereof and set forth on Schedule 6.01, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof, result in an earlier maturity
date or decreased remaining weighted average life to maturity thereof or change
the parties directly or indirectly responsible for the payment thereof;

(c) Indebtedness owed to Parent or to any Subsidiary; provided that such
Indebtedness shall not have been transferred or pledged to any Person other than
Parent or any Subsidiary;

(d) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations,
and any Indebtedness incurred or assumed in connection with the acquisition,
construction or improvement of any such assets or secured by a Lien on any such
assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof, result in an earlier maturity date or decreased
remaining weighted average life to maturity thereof or change the parties
directly or indirectly responsible for the payment thereof; provided that
(i) such Indebtedness (other than otherwise permitted extensions, renewals and
replacements thereof) is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (d) shall
not exceed, in each case, the cost of such acquisition, construction or
improvement;

(e) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof, or Indebtedness of
any Person that is assumed by any Subsidiary in connection with an acquisition
of assets by such Subsidiary in an acquisition or other business combination
after the date hereof, provided that such Indebtedness exists at the time such
Person becomes a Subsidiary (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger or consolidation) or such assets
being acquired;

(f) Indebtedness of any Subsidiary as an account party in respect of trade
letters of credit;

 

93



--------------------------------------------------------------------------------

(g) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take or pay obligations contained in supply arrangements, in each case,
incurred in the ordinary course of business;

(h) Indebtedness representing deferred compensation to employees incurred in the
ordinary course of business;

(i) Indebtedness consisting of any purchase price adjustment, earnout or
deferred payment of a similar nature incurred in connection with any investment
by any Subsidiary, but only to the extent that no payment has at the time
accrued pursuant to such purchase price adjustment, earnout or deferred payment
obligation, or of any indemnification obligation arising in connection with any
investment by any Subsidiary;

(j) Indebtedness arising under any performance or surety bond (including any
consumer protection bond or any performance bond posted in respect of contested
tax assessments), completion bond or similar obligation, in each case incurred
in the ordinary course of business and not supporting Indebtedness;

(k) overdrafts paid within five Business Days of such Subsidiary (or Parent)
obtaining knowledge of such overdraft;

(l) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in the foregoing clauses of this Section;

(m) guarantees of Indebtedness of Loan Parties;

(n) Indebtedness consisting of promissory notes issued to current or former
officers, directors and employees of a Subsidiary, their respective estates,
spouses or former spouses issued in exchange for the purchase or redemption by
such Subsidiary of its Equity Interests (other than Disqualified Equity
Interests); provided that the aggregate principal amount of such Indebtedness
permitted by this clause (n) shall not exceed US$10,000,000 at any time
outstanding;

(o) obligations under Swap Agreements that are entered into to hedge or mitigate
risks to which Parent or any Subsidiary has actual or anticipated exposure
(other than in respect of Equity Interests or Indebtedness of Parent or any
Subsidiary) or to cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) or exchange
rates with respect to any interest bearing or non-US Dollar denominated
liability or investment of Parent or any Subsidiary; and

(p) other Indebtedness, provided that, as of the Original Effective Date or
immediately after giving pro forma effect to the creation, incurrence or
assumption of any such Indebtedness and any substantially concurrent use of
proceeds thereof, (i) the aggregate amount of Priority Indebtedness shall not
exceed the greater of (A) US$300,000,000 and (B) 15% of the Consolidated Total
Assets as of the end of the fiscal quarter of Parent then most recently ended,
(ii) no Event of Default shall have occurred and be continuing and (iii) Parent
shall be in compliance with the Leverage Ratio covenant set forth in
Section 6.10 as of the end of the fiscal quarter of Parent then most recently
ended.

 

94



--------------------------------------------------------------------------------

SECTION 6.02. Liens. Parent will not, and will not permit any Subsidiary (other
than any Excluded Subsidiary) to, create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except:

(a) (i) Permitted Encumbrances and (ii) Liens created under the Loan Documents;

(b) any Lien on any asset of Parent or any Subsidiary (or on any improvements or
accessions thereto or proceeds therefrom) existing on the date hereof and set
forth on Schedule 6.02; provided that (i) such Lien shall not apply to any other
asset of Parent or any Subsidiary and (ii) such Lien shall secure only those
obligations that it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(c) any Lien existing on any asset prior to the acquisition thereof by Parent or
any Subsidiary or existing on any asset of any Person that becomes a Subsidiary
(or of any Person not previously a Subsidiary that is merged or consolidated
with or into Parent or a Subsidiary in a transaction permitted hereunder) after
the Original Effective Date prior to the time such Person becomes a Subsidiary
(or is so merged or consolidated); provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), as the case may be, (ii) such
Lien shall not apply to any other assets of Parent or any Subsidiary and
(iii) such Lien shall secure only those obligations that it secures on the date
of such acquisition or the date such Person becomes a Subsidiary (or is so
merged or consolidated), as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by Parent
or any Subsidiary; provided that (i) such Liens secure solely Indebtedness
permitted by Section 6.01(d) or, for the avoidance of doubt, Indebtedness of the
type referred to in Section 6.01(d) that would be permitted to be incurred by
Parent or any Subsidiary under Section 6.01(d) if it were subject to
Section 6.01 and obligations relating thereto not constituting Indebtedness,
(ii) such Liens and the Indebtedness secured thereby (other than otherwise
permitted extensions, renewals and replacements thereof) are incurred prior to
or within 180 days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby was incurred to pay, and
does not exceed, in each case, the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such Liens shall not apply to any other
assets of Parent or any Subsidiary;

(e) Liens arising in the ordinary course of business that do not secure
Indebtedness and do not interfere with the material operations of Parent and the
Subsidiaries and do not individually or in the aggregate materially impair the
value of the assets of Parent and the Subsidiaries;

 

95



--------------------------------------------------------------------------------

(f) licenses, sublicenses, leases or subleases (other than any Capital Lease
Obligations or Sale/Leaseback Transaction) that do not interfere in any material
respect with the business of Parent or any Subsidiary ;

(g) any interest or title of a lessor or sublessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases and subleases permitted hereunder
(other than any Capital Lease Obligations or Sale/Leaseback Transaction);

(h) normal and customary rights of setoff upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision relating
to bankers liens, rights of setoff or similar rights in favor of banks or other
depository institutions and not securing any Indebtedness;

(i) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(j) Liens solely on any cash earnest money deposits made by Parent or any
Subsidiary in connection with any letter of intent or purchase agreement in
respect of any acquisition or other investment by Parent or any Subsidiary;

(k) any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in clause (b), (c) or
(d) above; provided that (i) the obligations secured thereby shall be limited to
the obligations secured by the Lien so extended, renewed or replaced (and, to
the extent provided in such clauses, extensions, renewals and replacements
thereof) and (ii) such Lien shall be limited to all or a part of the assets that
secured the Lien so extended, renewed or replaced; and

(l) other Liens, provided that, as of the Original Effective Date or immediately
after giving pro forma effect to the creation, incurrence or assumption of any
such Lien or of any Indebtedness secured in reliance on this clause (l) and any
substantially concurrent use of proceeds thereof, (i) the aggregate amount of
Priority Indebtedness shall not exceed the greater of (A) US$300,000,000 and (B)
15% of the Consolidated Total Assets as of the end of the fiscal quarter of
Parent then most recently ended, (ii) no Event of Default shall have occurred
and be continuing and (iii) Parent shall be in compliance with the Leverage
Ratio covenant set forth in Section 6.10 as of the end of the fiscal quarter of
Parent then most recently ended.

SECTION 6.03. Sale/Leaseback Transactions. Parent will not, and will not permit
any Subsidiary (other than any Excluded Subsidiary) to, enter into any
arrangement, directly or indirectly, with any Person whereby Parent or any such
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter Parent
or any such Subsidiary shall rent or lease such property or other property that
it intends to use for substantially the same purpose or purposes as the property
being sold or transferred from such Person or its Affiliates (any such
arrangement being referred to as a “Sale/Leaseback Transaction”); provided that,
notwithstanding the foregoing, Parent and any Subsidiary may engage in any
Sale/Leaseback Transaction if, after giving pro forma effect

 

96



--------------------------------------------------------------------------------

thereto, (a) the aggregate amount of Priority Indebtedness shall not exceed the
greater of (i) US$300,000,000 and (ii) 15% of the Consolidated Total Assets as
of the end of the fiscal quarter of Parent then most recently ended, (b) no
Event of Default shall have occurred and be continuing and (c) Parent shall be
in compliance with the Leverage Ratio covenant set forth in Section 6.10 as of
the end of the fiscal quarter of Parent then most recently ended.

SECTION 6.04. Fundamental Changes; Business Activities. (a) Parent will not, and
will not permit any Material Subsidiary (other than any Excluded Subsidiary) to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve; provided that, if
at the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing, (i) Parent or any Material Subsidiary may merge
or consolidate with any Person; provided that (A) in the case of any merger or
consolidation involving Parent or any Borrowing Subsidiary, (1) either (x)
Parent or such Borrowing Subsidiary shall be the continuing or surviving Person
or (y) the continuing or surviving Person shall be a corporation or limited
liability company organized under the laws of the United States of America or
any State thereof and shall assume all of Parent’s or such Borrowing
Subsidiary’s obligations under the Loan Documents in a manner reasonably
acceptable to the Administrative Agent, and (2) Parent or such Borrowing
Subsidiary shall give the Lenders reasonable prior notice thereof in order to
allow the Lenders to comply with “know your customer” rules and other applicable
regulations; and (B)(1) in the case of any merger or consolidation involving a
Material Subsidiary, the continuing or surviving Person shall be a Subsidiary
and, if such Material Subsidiary is a Wholly Owned Subsidiary, shall be a Wholly
Owned Subsidiary, and (2) in the case of any merger or consolidation involving a
Material Subsidiary that is a Subsidiary Loan Party, the continuing or surviving
Person shall be a Subsidiary Loan Party; provided that the requirements set
forth in this clause (B) shall not apply to any such merger or consolidation
involving a Material Subsidiary (other than any Borrowing Subsidiary)
consummated to effect any sale, transfer or other disposition of all of the
Equity Interests in such Material Subsidiary owned by Parent and the
Subsidiaries in accordance with Section 6.08; and (ii) any Material Subsidiary
(other than a Borrowing Subsidiary) may liquidate or dissolve into another
Subsidiary; provided that in the case of any such liquidation or dissolution of
a Material Subsidiary that is a Wholly Owned Subsidiary, the other Subsidiary
shall be a Wholly Owned Subsidiary and, if such liquidating or dissolving
Material Subsidiary is a Subsidiary Loan Party, shall be a Subsidiary Loan
Party.

(b) Parent will not, and will not permit any Subsidiary (other than any Excluded
Subsidiary) to, engage to any material extent in any business other than
businesses conducted as of the Original Effective Date by Parent and the
Subsidiaries, taken as a whole, and businesses similar, ancillary, complementary
or otherwise reasonably related thereto or that are a reasonable extension,
development or expansion thereof.

SECTION 6.05. Restricted Payments. Parent will not, and will not permit any
Subsidiary (other than any Excluded Subsidiary) to, declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, except that
(a) Parent may declare and make Restricted Payments with respect to its Equity
Interests payable or made solely in additional shares of its Equity Interests
(other than Disqualified Equity Interests) or payable or made with the net cash
proceeds of the substantially concurrent issue of new Equity Interests (other
than

 

97



--------------------------------------------------------------------------------

Disqualified Equity Interests) in Parent, (b) Subsidiaries may declare and pay
dividends ratably (or on more favorable terms from the perspective of Parent)
with respect to their Equity Interests, (c) Subsidiaries may declare and make
any Restricted Payments made to Parent or the other Subsidiaries, (d) Parent may
make repurchases of Equity Interests deemed to occur upon the “cashless
exercise” of stock options or warrants or upon the vesting of restricted stock
units, if such Equity Interests represent the exercise price of such options or
warrants or represent withholding taxes due upon such exercise or vesting,
(e) Parent and the Subsidiaries may purchase Equity Interests in non-Wholly
Owned Subsidiaries from the minority owners thereof (whether by means of stock
acquisition, self-tender, redemption or otherwise) and (f) Parent and the
Subsidiaries may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of Parent
and the Subsidiaries; provided that Parent and any Subsidiary may make any
Restricted Payments if (x) no Default shall have occurred and be continuing or
would result therefrom and (y) Parent shall be in compliance with the covenant
set forth in Section 6.10 as of the end of the fiscal quarter of Parent most
recently ended on or prior to the date of such Restricted Payment, giving pro
forma effect to such Restricted Payment and any related incurrence of
Indebtedness as if they had occurred on the last day of such quarter.

SECTION 6.06. Transactions with Affiliates. Parent will not, and will not permit
any Subsidiary (other than any Excluded Subsidiary) to, sell, lease or otherwise
transfer any assets to, or purchase, lease or otherwise acquire any assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) at prices and on terms and conditions not less favorable to Parent or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among Parent, Wholly-Owned
Subsidiaries and Subsidiary Loan Parties not involving any other Affiliate,
(c) transactions between or among Subsidiaries that are not Loan Parties,
(d) any Restricted Payment permitted by Section 6.05, (e) payments made and
other transactions entered into in the ordinary course of business with officers
and directors of Parent or any Subsidiary, and consulting fees and expenses
incurred in the ordinary course of business payable to former officers or
directors of Parent or any Subsidiary, (f) reclassifications or changes in the
terms of or other transactions relating to Equity Interests in Parent held by
Affiliates that do not involve the payment of any consideration (other than
Equity Interests (other than Disqualified Equity Interests) in Parent) or any
other transfer of value by Parent or any Subsidiary to any such Affiliate,
(g) payments by Parent, or any Subsidiary to or on behalf of any Affiliate of
Parent or any Subsidiary in connection with out-of-pocket expenses incurred in
connection with any public or private offering, other issuance or sale of stock
by or an Affiliate of Parent or other transaction for the benefit of Parent or
any Subsidiary, (h) Permitted Charitable Contributions, (i) any transaction
involving consideration or value of less than US$250,000 and (j) transactions
permitted under Section 6.08(m); provided, however, that this Section shall not
limit the operation or effect of, or any payments under, (i) any license, lease,
service contract, purchasing agreement, disposition agreement or similar
arrangement entered into in the ordinary course of business between any
Subsidiary and Parent or any other Subsidiary or (ii) any agreement with respect
to any joint venture to which Parent or any Subsidiary is a party entered into
in connection with, or reasonably related to, its lines of business; provided
that such agreement is approved by Parent’s board of directors or the audit
committee thereof.

 

98



--------------------------------------------------------------------------------

SECTION 6.07. Restrictive Agreements. Parent will not, and will not permit any
Subsidiary (other than any Excluded Subsidiary) to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of Parent or
any Domestic Subsidiary to create, incur or permit to exist any Lien upon any of
its assets to secure any Obligations or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to any shares of its capital
stock, membership interests or similar Equity Interests or to make or repay
loans or advances to Parent or any other Subsidiary or to Guarantee Indebtedness
of Parent or any other Subsidiary; provided that (i) the foregoing shall not
apply to (A) restrictions and conditions imposed by law or by any Loan Document,
(B) restrictions and conditions existing on the date hereof and identified on
Schedule 6.07 (and any extension or renewal thereof so long as the scope of such
restrictions and conditions is not expanded), (C) restrictions and conditions
with respect to a Person that is not a Subsidiary on the date hereof, which
restrictions and conditions are in existence at the time such Person becomes a
Subsidiary or is merged or consolidated with a Subsidiary and are not incurred
in connection with, or in contemplation of, such Person becoming a Subsidiary,
so long as such restrictions and conditions apply only to such Person (and any
extension or renewal thereof so long as the scope of such restrictions and
conditions is not expanded), (D) restrictions and conditions contained in any
agreement or document governing or evidencing any Indebtedness of Parent or any
Subsidiary permitted hereunder, provided that, with respect to matters referred
to in clause (a) of the foregoing and other than with respect to any such
restrictions or conditions contained in agreements or documents governing or
evidencing Capital Lease Obligations, such restrictions and conditions shall not
restrict Parent and the Subsidiaries from creating, incurring or permitting to
exist Liens upon any of their assets to secure any Obligations so long as the
aggregate principal amount of the Obligations constituting Indebtedness that are
so secured does not exceed the amount equal to the sum of (x) the total amount
of the unused Commitments in effect at the time the Indebtedness containing such
restrictions or conditions is incurred, (y) the total amount of Revolving Credit
Exposure outstanding at such time and (z) the aggregate principal amount of
Incremental Term Loans outstanding at such time, and (E) in the case of any
Domestic Subsidiary that is not a Designated Subsidiary or any Foreign
Subsidiary, in each case, that is not a Wholly Owned Subsidiary, restrictions in
such Person’s organizational documents or pursuant to any joint venture
agreement or equityholders agreement; (ii) clause (a) of the foregoing shall not
apply to (A) restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the assets securing such Indebtedness and (B) customary
provisions in leases and other agreements restricting the assignment thereof;
and (iii) clause (b) of the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale; provided that such restrictions and conditions apply only to
the Subsidiary that is to be sold and such sale is permitted hereunder.

SECTION 6.08. Asset Dispositions. Parent will not, and will not permit any
Subsidiary (other than any Excluded Subsidiary) to, sell, transfer, lease or
otherwise dispose of any asset, including any Equity Interest, owned by it, nor
will Parent permit any of the Subsidiaries (other than any Excluded Subsidiary)
to issue any additional Equity Interest in such Subsidiary, except:

(a) sales of inventory, used or surplus equipment and other fixed assets in the
ordinary course of business and dispositions of cash and Permitted Investments
in a manner not otherwise prohibited hereunder;

 

99



--------------------------------------------------------------------------------

(b) sales, transfers and other dispositions (i) to a Loan Party or (ii) among
any Subsidiaries that are not Loan Parties;

(c) issuances of Equity Interests in a Subsidiary (i) as incentive compensation
to officers, directors or employees of such Subsidiary, (ii) to Parent or a
Wholly Owned Subsidiary or (iii) as a Restricted Payment made in reliance on
Section 6.05(b);

(d) dispositions of assets to the extent that (i) such assets are exchanged for
credit against the purchase price of similar replacement assets or (ii) the
proceeds of such disposition are reasonably promptly applied to the purchase
price of such replacement assets;

(e) licenses, sublicenses, leases and subleases that do not interfere in any
material respect with the business of Parent or any Subsidiary;

(f) sales or discounts of accounts receivable in connection with the compromise
or collection thereof in the ordinary course of business;

(g) the granting of Liens or entry into Securitization Transactions permitted by
Section 6.02;

(h) any Sale/Leaseback Transaction permitted by Section 6.03;

(i) any Restricted Payment permitted under Section 6.05 (other than non-cash
payments permitted solely under the proviso in such Section);

(j) sales, transfers and dispositions of all the Equity Interests in a
Subsidiary owned by Parent and the Subsidiaries and sales, transfers, leases and
other dispositions of other assets (other than accounts receivable as part of a
Securitization Transaction or inventory as part of an inventory financing), in
each case to the extent made to a Person other than Parent or any Subsidiary and
to the extent not made in reliance on any other clause of this Section; provided
that at the time of each such sale, transfer or disposition and after giving
effect thereto, (i) the sum, without duplication, of (x) the aggregate book
value of all assets sold, transferred, leased or otherwise disposed of in
reliance on this clause (j) since the Original Effective Date (in each case
determined as of the date of the applicable sale, transfer, lease or other
disposition), (y) all Partial Transfer Asset Amounts for all Partial Transfer
Subsidiaries (if any) and (z) the General Basket Excess Amount shall not exceed
20% of the sum, without duplication, of (A) the amounts referred to in the
immediately preceding clauses (x) and (y) and (B) Consolidated Total Assets as
of the last day of the fiscal quarter of Parent most recently ended on or prior
to the date of such sale, transfer, lease or other disposition (without giving
pro forma effect to such sale, transfer, lease or other disposition), (ii) no
Default shall have occurred and be continuing, (iii) Parent shall be in
compliance with the covenant set forth in Section 6.10 as of the end of the
fiscal quarter of Parent most recently ended on or prior to the date of such
sale,

 

100



--------------------------------------------------------------------------------

transfer, lease or other disposition, giving pro forma effect to such sale,
transfer, lease or other disposition as if it had occurred on the first day of
the period of four consecutive fiscal quarters of Parent ending with such
quarter, (iv) all sales, transfers, leases and other dispositions made in
reliance on this clause (j) shall have been made for fair value and (v) with
respect to each sale, transfer, lease or other disposition made in reliance on
this clause (j) for consideration with a fair value in excess of US$25,000,000,
Parent shall have delivered to the Administrative Agent a certificate of a
Financial Officer of Parent certifying that all the requirements set forth in
this clause (j) have been satisfied with respect thereto, together with
reasonably detailed calculations demonstrating satisfaction of the requirements
set forth in subclauses (i) and (iii) above;

(k) any transfer to Persons other than Parent or a Subsidiary of Equity
Interests representing at least 15% of the aggregate equity in any Subsidiary
(after giving effect to such transfer), whether pursuant to a Restricted
Payment, a sale of such Equity Interests by the holder or holders thereof or an
issuance and sale of Equity Interests by such Subsidiary (any such transfer
being referred to as a “Partial Transfer”; such Subsidiary being referred to as
the “Partial Transfer Parent Subsidiary” and, together with its subsidiaries, as
the “Partial Transfer Subsidiaries”; and any Partial Transfer Subsidiary that
becomes a Partial Transfer Subsidiary as a result of a Restricted Payment being
referred to as a “Partial Transfer Spin-Off Subsidiary”); provided that at the
time of such Partial Transfer and after giving effect thereto, (i) no Default
shall have occurred and be continuing, (ii) Parent shall be in compliance with
the covenant set forth in Section 6.10 as of the end of the fiscal quarter of
Parent most recently ended on or prior to the date of such Partial Transfer,
giving pro forma effect to such Partial Transfer and any related incurrence of
Indebtedness as if they had occurred on the first day of the period of four
consecutive fiscal quarters of Parent ended with such quarter, (iii) the sum,
without duplication, of (x) the Partial Transfer Asset Amounts for all the
Partial Transfer Subsidiaries, (y) the aggregate book value of all the assets
sold, transferred, leased or otherwise disposed of in reliance upon clause
(j) of this Section since the Original Effective Date (in each case, determined
as of the date of the applicable sale, transfer, lease or other disposition) and
(z) the General Basket Excess Amount, shall not exceed 20% of the sum, without
duplication, of (A) the amounts referred to in the immediately preceding clause
(y) and (B) Consolidated Total Assets as of the last day of the fiscal quarter
of Parent most recently ended on or prior to the date of such Partial Transfer
(without giving pro forma effect to such Partial Transfer), (iv) if such Partial
Transfer constitutes a Restricted Payment, the sum, without duplication, of the
Partial Transfer EBITDA Amounts for all the Partial Transfer Spin-Off
Subsidiaries shall not exceed 20% of Consolidated EBITDA for the period of four
consecutive fiscal quarters of Parent most recently ended on or prior to the
date of such Restricted Payment (without giving pro forma effect to such
Restricted Payment), (v) if such Partial Transfer constitutes a sale or an
issuance and sale of Equity Interests in the Subsidiary, such Partial Transfer
shall have been made for fair value, (vi) Parent shall have delivered to the
Administrative Agent a certificate of a Financial Officer, certifying that all
the requirements set forth in this clause (k) have been satisfied with respect
thereto, together with reasonably detailed calculations demonstrating
satisfaction of the requirements set forth in subclauses (ii), (iii) and
(iv) above, and (vii) this clause (k) may not be relied for more than one
Partial Transfer (or more than a single series of related Partial Transfers
consummated substantially concurrently);

 

101



--------------------------------------------------------------------------------

(l) any other sales, transfers and dispositions of assets; provided that
(i) such sales, transfers and dispositions shall be made for fair value,
(ii) the aggregate fair value of the assets sold, transferred or disposed in
reliance on this clause (l) shall not exceed, in any period of four consecutive
fiscal quarters of Parent, US$50,000,000 (excluding, for purposes of this clause
(ii), any portion thereof attributable to the sales, transfers or dispositions
of Equity Interests in Excluded Subsidiaries), (iii) to the extent the aggregate
fair value of the assets sold, transferred or disposed since the Original
Effective Date in reliance on this clause (l) shall exceed US$100,000,000
(excluding, for purposes of this clause (iii), any portion thereof attributable
to the sales, transfers or dispositions of Equity Interests in Excluded
Subsidiaries), (A) the amount of such excess (the aggregate amount of such
excess since the Original Effective Date being referred to as the “General
Basket Excess Amount”) shall reduce availability under clauses (j) and (k) of
this Section as set forth therein and (B) in the case of a sale, transfer or
disposition resulting in such excess or made at any time thereafter, such sale,
transfer or disposition shall only be permitted under this clause (l) if, at the
time thereof, a disposition of assets with the book value equal to the portion
of the General Basket Excess Amount attributable to such sale, transfer or other
disposition would then be permitted under subclause (i) of clause (j) of this
Section, and (iv) at the time thereof and after giving pro forma effect thereto,
no Default shall have occurred and be continuing or would arise therefrom;

(m) dispositions or transfers by Loan Parties to Subsidiaries that are not Loan
Parties of assets with an aggregate fair market value not to exceed
US$75,000,000;

(n) dispositions or transfers by any Loan Party in the form of (i) the
contribution or other disposition to a CFC Domestic Holdco or a Foreign
Subsidiary of Equity Interests in, or Indebtedness of, any other CFC Domestic
Holdco or a Foreign Subsidiary owned directly by such Loan Party in exchange for
Equity Interests in (or additional share premium or paid in capital in respect
of Equity Interests in), or Indebtedness of, such CFC Domestic Holdco or Foreign
Subsidiary, or a combination of any of the foregoing, and (ii) an exchange of
Equity Interests in any CFC Domestic Holdco or Foreign Subsidiary for
Indebtedness of, or of Indebtedness of such CFC Domestic Holdco or Foreign
Subsidiary for Equity Interests in, such CFC Domestic Holdco or Foreign
Subsidiary;

(o) Permitted Charitable Contributions; and

(p) any transactions involving consideration or value of less than US$1,000,000
individually.

Notwithstanding anything to the contrary in this Section or any other provision
of this Agreement, Parent will not, and will not permit any Subsidiary to, sell,
transfer, lease or otherwise dispose of any Equity Interests or other assets if
such Equity Interests or other assets represent all or substantially all of the
assets of Parent and the Subsidiaries, on a consolidated basis.

 

102



--------------------------------------------------------------------------------

SECTION 6.09. Use of Proceeds and Letters of Credit; Margin Regulations.
(a) Parent will not, and will not permit any Subsidiary to, use the proceeds of
the Loans for any purpose other than for the general corporate purposes of
Parent and the Subsidiaries, including working capital, capital expenditures and
acquisitions. The Letters of Credit will be used only to support obligations of
Parent and the Subsidiaries. The Borrowers will not request any Borrowing or
Letter of Credit, and the Borrowers shall not use, and shall procure that the
Subsidiaries and the directors, officers, employees and agents of Parent or any
Subsidiary shall not use, the proceeds of any Borrowing or Letter of Credit
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

(b) Parent will not, and will not permit any Subsidiary to, use any part of the
proceeds of any Loan, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board of Governors,
including Regulations T, U and X.

SECTION 6.10. Leverage Ratio. Parent will not permit the Leverage Ratio as of
the last day of any fiscal quarter to exceed 3.50 to 1.00; provided that upon
the consummation of any Material Acquisition that involves payment of cash
consideration of at least US$100,000,000 and the written election of Parent to
the Administrative Agent (which shall promptly notify the Lenders), the maximum
permitted Leverage Ratio set forth above shall increase to (a) 4.00 to 1.00,
with respect to the last day of the fiscal quarter of Parent during which such
Material Acquisition is consummated and the last day of the first and second
full fiscal quarters of Parent ending after the date of the consummation of such
Material Acquisition (which increase shall be effective as of the date of
consummation of such Material Acquisition (including for purposes of determining
pro forma compliance with the covenant set forth in this Section in respect of
such Material Acquisition)) and (b) 3.75 to 1.00, with respect to the last day
of the third and fourth full fiscal quarters of Parent ending after the date of
the consummation of such Material Acquisition; provided, however, that Parent
shall not be permitted to make such an election if Parent has theretofore made
such an election unless (i) at least two consecutive full fiscal quarters of
Parent shall have ended since the date of such prior election without an
increase being in effect or (ii) the Leverage Ratio as of the last day of at
least two consecutive full fiscal quarters ended since the date of such prior
election did not exceed 3.50 to 1.00.

SECTION 6.11. Maintenance of Borrowing Subsidiaries as Wholly Owned
Subsidiaries. Notwithstanding anything to the contrary herein, Parent will not
permit any Borrowing Subsidiary to cease to be a Wholly Owned Subsidiary;
provided that this Section shall not prohibit any merger or consolidation of a
Borrowing Subsidiary consummated in accordance with Section 6.04 or 6.08 so long
as the surviving or continuing Person shall be a Wholly Owned Subsidiary that is
a Domestic Subsidiary and a Loan Party.

 

103



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

(c) any representation, warranty or statement made or deemed made by or on
behalf of Parent or any Subsidiary in or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) Parent or any Borrowing Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02,5.02(a), 5.03 (with
respect to Parent’s or a Borrowing Subsidiary’s existence) or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Section), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to Parent
(which notice will be given at the request of any Lender);

(f) Parent or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (but after
giving effect to any grace period applicable thereto);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, but after giving effect to any grace period
applicable thereto) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf or, in the case of any Swap Agreement,
the applicable counterparty, or, in the case of a Securitization Transaction,
the purchasers or lenders thereunder, to cause such Material Indebtedness to
become due, or to require the prepayment, repurchase,

 

104



--------------------------------------------------------------------------------

redemption or defeasance thereof, prior to its scheduled maturity or, in the
case of any Swap Agreement or Securitization Transaction, to cause the
termination thereof; provided that this clause (g) shall not apply to (i) any
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the assets securing such Indebtedness or (ii) any Indebtedness that
becomes due as a result of a voluntary refinancing thereof;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Parent or any Material Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Parent or any Material Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) Parent or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation (other than any liquidation
of a Material Subsidiary permitted under Section 6.04(a)(ii)), reorganization or
other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Parent or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any corporate
action for the purpose of effecting any of the foregoing;

(j) Parent or any Material Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of US$100,000,000 (to the extent not covered by insurance) shall be
rendered against Parent, any Material Subsidiary or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days from the
date on which payment of such judgment is due during which execution shall not
be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of Parent or any Material Subsidiary
to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) any Guarantee purported to be created under any Loan Document shall cease to
be, or shall be asserted by any Loan Party not to be, in full force and effect,
except as expressly provided in Section 9.14; or

 

105



--------------------------------------------------------------------------------

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to Parent, take either or both
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part (but ratably as among the Classes of Loans and the Loans of each Class at
the time outstanding), in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower; and in case of any event with respect to any Borrower described
in clause (h) or (i) of this Section, the Commitments shall immediately and
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall immediately and automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrowers.

SECTION 7.02. CAM Exchange. (a) On the CAM Exchange Date, (i) the Commitments
shall automatically and without further act be terminated as provided in Section
7.01 and (ii) the Revolving Lenders shall automatically and without further act
be deemed to have exchanged interests in the Designated Obligations such that,
in lieu of the interests of each Revolving Lender in the particular Designated
Obligations that it shall own as of such date and prior to the CAM Exchange,
such Revolving Lender shall own an interest equal to such Lender’s CAM
Percentage in all the Designated Obligations. Each Revolving Lender and each
Person acquiring a participation from any Revolving Lender as contemplated by
Section 9.04 hereby consents and agrees to the CAM Exchange. Each Revolving
Lender agrees from time to time to execute and deliver to the Administrative
Agent all instruments and documents as the Administrative Agent shall reasonably
request to evidence and confirm the respective interests and obligations of the
Revolving Lenders after giving effect to the CAM Exchange; provided that the
failure of any Revolving Lender to execute and delivery any such instrument or
document shall not affect the validity or effectiveness of the CAM Exchange. It
is acknowledged and agreed that the foregoing provisions of this paragraph
reflect an agreement entered into solely among the Revolving Lenders (and not
any Loan Party) and no consent of any Loan Party shall be required with respect
to any action taken by the Revolving Lenders pursuant to such provisions.

(b) As a result of the CAM Exchange, on and after the CAM Exchange Date,
(i) each payment received by an Agent pursuant to any Loan Document in respect
of the Designated Obligations shall be distributed to the Revolving Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment or distribution to the extent required by paragraph
(c) below), but giving effect to assignments after the CAM Exchange Date, it
being understood that nothing herein shall be construed to prohibit the
assignment of a proportionate part of all an assigning Revolving Lender’s rights
and obligations in respect of a single Class of Commitments or Loans, and
(ii) clause (d) of the

 

106



--------------------------------------------------------------------------------

definition of Excluded Taxes shall not apply to any Taxes required to be
withheld or deducted by an applicable withholding agent from or in respect of
payments hereunder to any Recipient that exceed the Taxes such withholding agent
would have been required to withhold or deduct from or in respect of payments to
such Recipient had such CAM Exchange not occurred (but only if such Recipient
cannot comply with Section 2.17(f) or 2.17(g) under applicable law).

(c) In the event that, on or after the CAM Exchange Date, the aggregate amount
of the Designated Obligations shall change as a result of the making of an LC
Disbursement by an Issuing Bank that is not reimbursed by a Borrower, then
(i) each Revolving Lender (determined as of the CAM Exchange Date but without
giving effect to the CAM Exchange), shall, in accordance with Sections 2.06(d)
and 2.06(e), promptly pay to such Issuing Bank an amount determined in
accordance with such Sections on the basis of such Revolving Lender’s Combined
Tranche Percentage (determined as of the CAM Exchange Date but without giving
effect to the CAM Exchange) of the amount due from the applicable Borrower in
respect of such LC Disbursement, (ii) the Administrative Agent shall redetermine
the CAM Percentages after giving effect to such LC Disbursement and the funding
of participations therein by the Revolving Lenders and (iii) in the event
distributions shall have been made in accordance with clause (i) of paragraph
(b) above, the Revolving Lenders shall make such payments to one another as
shall be necessary in order that the amounts received by them shall be equal to
the amounts they would have received had each LC Disbursement been outstanding
immediately prior to the CAM Exchange. Each such redetermination shall be
binding on each of the Borrowers and the Revolving Lenders and their successors
and assigns and shall be conclusive absent demonstrable error.

ARTICLE VIII

The Agents

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
entities named as the Administrative Agent and the London Agent in the heading
of this Agreement, and their successors in such capacities, to serve as the
Administrative Agent and the London Agent, respectively, under the Loan
Documents and authorizes the Agents to take such actions and to exercise such
powers as are delegated to the Agents by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

Any Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender or an Issuing Bank as any other Lender or Issuing
Bank and may exercise the same as though it were not an Agent, and such Person
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with Parent or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders or the Issuing Banks.

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents, and their duties hereunder and under the other Loan
Documents shall be administrative in nature. Without limiting the generality of
the foregoing, (a) the Agents shall not be subject to any fiduciary or other
implied duties, regardless of whether a

 

107



--------------------------------------------------------------------------------

Default has occurred and is continuing (and it is understood and agreed that the
use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Agents is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law, and that such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties), (b) the Agents shall not have any duty to take any
discretionary action or to exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Agents are required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the applicable Agent shall believe in good faith to be
necessary, under the circumstances as provided in Section 9.02); provided that
no Agent shall be required to take any action that, in its opinion, could expose
such Agent to liability or be contrary to any Loan Document or applicable law,
and (c) except as expressly set forth in the Loan Documents, the Agents shall
not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Parent or any Subsidiary or other
Affiliate thereof that is communicated to or obtained by them or any of their
Affiliates in any capacity. The Agents shall not be liable for any action taken
or not taken by them with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the applicable Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 9.02) or in the absence of their own gross
negligence or willful misconduct (such absence to be presumed for purposes of
this Article VIII unless otherwise determined by a court of competent
jurisdiction by a final and nonappealable judgment). Each Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof
(stating that it is a “notice of default”) is given to such Agent by Parent or a
Lender, and no Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, including any representation by any
Incremental Lender in any Incremental Facility Agreement (it being understood
and agreed that each Agent may rely, and shall incur no liability for relying,
upon such representation), (ii) the contents of any certificate, report or other
document delivered thereunder or in connection therewith, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth in any Loan Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to
such Agent, or satisfaction of any condition that expressly refers to the
matters described therein being acceptable or satisfactory to such Agent.
Notwithstanding anything herein to the contrary, the Agents shall not have any
liability arising from any confirmation of any Revolving Credit Exposure or the
component amounts thereof, any determination of the Exchange Rate, the LC
Exchange Rate or the US Dollar Equivalent or any determination of any rate that
reflects the costs to any Lenders of making or maintaining any Loans as
contemplated by Section 2.14.

Each Agent shall be entitled to rely, and shall not incur any liability for
relying, upon any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person
(including, if applicable, a Financial Officer). Each Agent also may rely, and
shall

 

108



--------------------------------------------------------------------------------

not incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (including, if
applicable, a Financial Officer), and may act upon any such statement prior to
receipt of written confirmation thereof. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, amendment,
extension or renewal of a Letter of Credit, that by its terms must be fulfilled
to the satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or such Issuing Bank sufficiently in advance to the making of such
Loan or the issuance, amendment, extension or renewal of such Letter of Credit.
Each Agent may consult with legal counsel (who may be counsel for any Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Each Agent may perform any of and all its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by it. Each Agent and any such sub-agent may perform any of
and all its duties and exercise its rights and powers through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of each Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent or the London Agent, as applicable. No Agent shall
be responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agent.

Subject to the terms of this paragraph, each Agent may resign at any time by
notifying the Lenders, the Issuing Banks and Parent. Upon receipt of any such
notice of resignation, the Required Lenders (in the case of a resignation of the
Administrative Agent) or the Administrative Agent (in the case of a resignation
by the London Agent) shall have the right, in consultation with Parent, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders and the Issuing Banks, appoint a successor Agent, which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. If any Agent shall be a Defaulting Lender pursuant to clause (e) of
the definition of such term, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to Parent and such Agent remove such
Agent in its capacity as such and, in consultation with Parent, appoint a
successor. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent, as the
case may be, and such retiring or removed Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents. The fees
payable by the Borrowers to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. Notwithstanding the foregoing, in the event (a) no successor Agent to
a retiring Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its intent
to resign, the retiring

 

109



--------------------------------------------------------------------------------

Agent may give notice of the effectiveness of its resignation to the Lenders,
the Issuing Banks and Parent or (b) no successor to a removed Agent shall have
been so appointed and shall have accepted such appointment by the day that is 30
days following of the issuance of a notice of removal, the removal shall become
effective on such 30th day, and on the date of effectiveness of such resignation
or removal, as the case may be, (i) the retiring or removed Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents, and (ii) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Documents to the retiring or removed Agent for the account of any Person
other than such Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
retiring or removed Agent shall also directly be given or made to the other
Agent, and each Lender and each Issuing bank. After an Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring or removed Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while it
was acting as Agent.

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, each Agent (irrespective of whether the
principal of any Loan or any LC Disbursement shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether such
Agent shall have made any demand on any Borrower) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other obligations
under the Loan Documents that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and such Agent (including any claim under Sections
2.12, 2.13, 2.15, 2.16, 2.17 and 9.03) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to such Agent and, in the
event that such Agent shall consent to the making of such payments directly to
the Lenders or the Issuing Banks, to pay to such Agent any amount due to it, in
its capacity as Agent, under the Loan Documents (including under Section 9.03).
Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender or any Issuing Bank any
plan of reorganization, arrangement, adjustment or composition affecting the
obligations or the rights of any Lender or Issuing Bank, or to vote in respect
of the claim of any Lender or Issuing Bank in any such proceeding.

 

110



--------------------------------------------------------------------------------

Each Lender and Issuing Bank acknowledges and agrees that the extensions of
credit made hereunder are commercial loans and letters of credit and not
investments in a business enterprise or securities. Each Lender and Issuing Bank
further represents that it is engaged in making, acquiring or holding commercial
loans and letters of credit in the ordinary course of its business and that it
has, independently and without reliance upon either Agent, any Arranger, any
Manager or any other Lender or Issuing Bank, or any of the Related Parties of
any of the foregoing, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon either Agent, any Arranger, any Manager
or any other Lender or Issuing Bank, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Each Lender and Issuing Bank, by delivering its signature page to this Agreement
and, in the case of any Lender, funding its Loans on the Original Effective
Date, or delivering its signature page to an Assignment and Assumption, an
Incremental Facility Agreement or an Issuing Bank Agreement pursuant to which it
shall become a Lender or an Issuing Bank, as the case may be, hereunder, shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Original Effective Date.

Notwithstanding anything herein to the contrary, no Arranger, Manager,
Syndication Agent or Documentation Agent shall have any duties or obligations
under this Agreement or any other Loan Document (except in its capacity, as
applicable, as a Lender or an Issuing Bank), but all such Persons shall have the
benefit of the expense reimbursement and indemnities to the extent provided for
hereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail, sent by facsimile or
sent by email, as follows:

(i) if to Parent, to it at 141400 1st Avenue, Needham Street, Newton, MA
02464,02494, Attention of Office of the General Counsel, (Facsimile No.
(617) 830-0770, email: skalvert@tripadvisor.com) and if to any Borrowing
Subsidiary, to it in care of Parent as set forth above;

(ii) if to the Administrative Agent or the Swingline Lender, to JPMorgan Chase
Bank, N.A., Loan and Agency Services Group, 500 Stanton Christiana Road, Ops

 

111



--------------------------------------------------------------------------------

2 Floor 3, Newark, Delaware 19713, Attention of Jessie Qian Jiang (Facsimile No.
(302) 634-3301, email: qian.jiang@jpmorgan.com), with a copy to JPMorgan Chase
Bank, N.A., 383 Madison Avenue, 24th Floor, New York, NY 10179, Attention of
Peter Thauer (Facsimile No. (212) 270-5127, email: Peter.Thauer@jpmorgan.com);

(iii) if to the London Agent, to J.P. Morgan Europe Limited, Loans Agency 6th
Floor, 25 Bank Street, Canary Wharf, London E14 5JP, United Kingdom, Attention
of Loans Agency (Facsimile No. 44-20-7777-2360, email:
nicole.johnson@jpmorgan.com), with a copy to the Administrative Agent as
provided under clause (ii) above;

(iv) if to any Issuing Bank, to it at the address (or email or facsimile number)
most recently specified by it in a notice delivered to the Administrative Agent
and Parent; and

(v) if to any other Lender, to it at its address (or email or facsimile number)
set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received, and notices
sent by facsimile or email shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, notices shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient); and notices delivered through electronic communications as
provided in paragraph (b) of this Section shall be effective as provided in such
paragraph.

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
email and Internet and intranet websites) or using Electronic Systems pursuant
to procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices under Article II to any Lender or Issuing Bank if
such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication or using Electronic Systems. Any notices or other communications
to any Agent, Parent or any Borrowing Subsidiary may be delivered or furnished
by electronic communications pursuant to procedures approved by the recipient
thereof prior thereto; provided that approval of such procedures may be limited
or rescinded by any such Person by notice to each other such Person.

(c) Each Borrowing Subsidiary hereby irrevocably appoints Parent as its agent
for the purpose of receiving or giving on its behalf any notice and taking any
other action provided for in this Agreement and any other Loan Document and
hereby agrees that it shall be bound by any such notice or action received,
given or taken by Parent hereunder or thereunder irrespective of whether or not
any such notice shall have in fact been authorized by such Borrowing Subsidiary
and irrespective of whether or not the agency provided for herein or therein
shall have theretofore been terminated.

(d) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

 

112



--------------------------------------------------------------------------------

(e) The Borrowers agree that the Agents may, but shall not be obligated to, make
any Communication by posting such Communication on Debt Domain, Intralinks,
Syndtrak, ClearPar or a substantially similar electronic transmission system
(the “Platform”). The Platforman Electronic System. Any Electronic System used
by the Agents is provided “as is” and “as available”. None of the Agents or any
of their Related Parties warrants, or shall be deemed to warrant, the adequacy
of the Platformany Electronic System and the Agents expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Agents or any of their Related Parties in connection with the Communications or
the Platformany Electronic System. In no event shall any Agent or any of its
Related Parties have any liability to any BorrowerLoan Party, any Lender, any
Issuing Bank or any other Person for damages of any kind, including direct or
indirect, special, incidental or, consequential or punitive damages, losses or
expenses (whether in tort, contract or otherwise) arising out of any
BorrowerLoan Party’s or any Agent’s transmission of Communications through the
Platforman Electronic System.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by either Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Without limiting
the generality of the foregoing, the execution and delivery of this Agreement,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether either Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Sections 2.09(d), 2.21 and 9.12,9.12 and the
definition of the term LC Commitment, neither any Loan Document nor any
provision thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Parent and the Required Lenders, or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are party thereto,
in each case with the consent of the Required Lenders; provided that (i) any
provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by Parent and the Administrative Agent to cure
any ambiguity, omission, defect or inconsistency so long as, in each case, the
Lenders shall have received at least 10 Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within 10 Business
Days of the date of such notice to the Lenders, a written notice from the
Required Lenders stating that the Required Lenders object to such amendment and
(ii) no such agreement shall (A) increase the

 

113



--------------------------------------------------------------------------------

Commitment of any Lender without the written consent of such Lender, (B) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon (other than as a result of any waiver of any increase in the
interest rate applicable to any Loan or LC Disbursement pursuant to
Section 2.13(c) or any change in the definition, or in any components thereof,
of the term “Leverage Ratio”), or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (C) postpone the scheduled
maturity date of any Loan, or the date of any scheduled amortization installment
of the principal amount of any Incremental Term Loan as set forth in the
applicable Incremental Facility Agreement, or the required date of reimbursement
of any LC Disbursement, or any date for the payment of any interest or fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, or waive, amend or
modify Section 7.01(a), without the written consent of each Lender affected
thereby, (D) change Section 2.18(b) or 2.18(c) in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender, (E) change any of the provisions of this Section or the percentage
set forth in the definition of the term “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), provided that, as set forth in Section 2.21 or with the consent of the
Required Lenders, the provisions of this Section and the definition of the term
“Required Lenders” may be amended to include references to any new class of
loans or commitments created under this Agreement (or to lenders extending such
loans or commitments) on substantially the same basis as the corresponding
references relating to the existing Classes of Loans, Commitments or Lenders,
(F) release Guarantees representing all or substantially all the value of the
Guarantees under the Guarantee Agreement, or limit the liability of Parent or
any Subsidiary Loan Parties in respect of such Guarantees, without the written
consent of each Lender, (G) change any provision of any Loan Document in a
manner that by its terms adversely affects the rights in respect of payments of
Revolving Lenders of any Class differently from Revolving Lenders of any other
Class, without the written consent of Lenders representing a Majority in
Interest of the adversely affected Class of Revolving Loans, (H) change any
provision of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments of Lenders of any Class differently from
Lenders of any other Class, without the written consent of Lenders representing
a Majority in Interest of each adversely affected Class (for purposes of this
clause (H), all the Revolving Lenders shall be deemed to be Lenders of the same
Class) or (I) waive any condition set forth in Section 4.02 or 4.03 without the
written consent of the Majority in Interest of the Revolving Lenders and, in the
case of any such waiver affecting one Class of Revolving Lenders but not the
other, a Majority in Interest of the Revolving Lenders of such Class (it being
understood and agreed that any amendment or waiver of, or any consent with
respect to, any provision of this Agreement (other than any waiver expressly
relating to Section 4.02 or 4.03) or any other Loan Document, including any
amendment of any affirmative or negative covenant set forth herein or in any
other Loan Document or any waiver of a Default or an Event of Default, shall not
be deemed to be a waiver of any condition set forth in Section 4.02 or 4.03);
provided further that (1) no such agreement shall amend, modify or otherwise
affect the rights or obligations of either Agent, any Issuing Bank or the
Swingline Lender without the prior written consent of such Agent, such Issuing
Bank or the Swingline Lender, as the case may be, and (2) any amendment, waiver
or other modification of this Agreement that by its terms affects the rights or
duties under this

 

114



--------------------------------------------------------------------------------

Agreement of the Lenders of one or more Classes (but not the Lenders of any
other Class) may be effected by an agreement or agreements in writing entered
into by Parent and the requisite percentage in interest of Lenders under each
affected Class of Lenders that would be required to consent thereto under this
Section if such Class of Lenders were the only Class of Lenders hereunder at the
time. Notwithstanding the foregoing, (i) no consent with respect to any
amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (A), (B) or (C) of
clause (ii) of the first proviso of this paragraph and then only in the event
such Defaulting Lender shall be affected by such amendment, waiver or other
modification, and (ii) any provision of this Agreement may be amended by an
agreement in writing entered into by Parent, the Administrative Agent (and, if
their rights or obligations are affected thereby, each Issuing Bank and the
Swingline Lender) and the Lenders that will remain parties hereto after giving
effect to such amendment if (x) by the terms of such agreement the Commitment of
each Lender not consenting to the amendment provided for therein shall terminate
upon the effectiveness of such amendment, (y) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement and (z) after giving
effect to such amendment and all contemporaneous repayments of Revolving Loans
and reductions of Revolving Commitments, the sum of the total Revolving Credit
Exposures under each Tranche shall not exceed the total Commitments under such
Tranche. Any amendment or modification effected in accordance with this
paragraph will be binding on each Borrowing Subsidiary whether or not such
Borrowing Subsidiary shall have consented thereto.

(c) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, waivers or other
modifications on behalf of such Lender. Any amendment, waiver or other
modification effected in accordance with this Section 9.02 shall be binding upon
each Person that is at the time thereof a Lender and each Person that
subsequently becomes a Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agents, the Arrangers,
the Managers and their Affiliates, including the reasonable fees, charges and
disbursements of one firm of counsel for the Agents and, if deemed reasonably
necessary by the Agents, one firm of local counsel in each appropriate
jurisdiction, in connection with the arrangement and the syndication of the
credit facilities provided for herein, the preparation, execution, delivery and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Agents, any Arranger, any
Manager, any Syndication Agent, any Documentation Agent, any Issuing Bank or any
Lender, including the fees, charges and disbursements of any counsel for the
Agents, any Arranger, any Manager, any Issuing Bank, any Syndication Agent, any
Documentation Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

115



--------------------------------------------------------------------------------

(b) The Borrowers shall indemnify the Agents (and any sub-agent thereof), the
Arrangers, the Managers, each Syndication Agent, each Documentation Agent, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with or as a result of (i) the arrangement and the syndication
of the credit facilities provided for herein, the preparation, execution,
delivery and administration of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated thereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials at, under, on or from any property currently or formerly owned or
operated by Parent or any of the Subsidiaries, or any Environmental Liability
related in any way to Parent or any of the Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto and regardless of
whether such matter is initiated by a third party or by Parent or any Affiliate
thereof; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. This Section 9.03(b) shall not apply with respect
to Taxes, other than Taxes that represent losses, claims, damages, liabilities
or expenses incurred in connection with a non-Tax claim.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by them to either Agent (or any sub-agent thereof), any Issuing Bank or the
Swingline Lender, or any Related Party of any of the foregoing, under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to such Agent
(or any such sub-agent), such Issuing Bank, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent (or such sub-agent), such Issuing Bank or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for either Agent (or any such sub-agent), any Issuing Bank
or the Swingline Lender in connection with such capacity; provided further that,
with respect to such unpaid amounts owed to any Issuing Bank or the Swingline
Lender in its capacity as such, or to any Related Party of any Issuing Bank or
the Swingline Lender acting in connection with such capacity, only the Revolving
Lenders shall be required to pay such unpaid amounts. For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the total Revolving Credit Exposures, unused Revolving Commitments and, except
for

 

116



--------------------------------------------------------------------------------

purposes of the immediately preceding proviso, the outstanding Incremental Term
Loans and unused Incremental Term Commitments, in each case at the time (or most
recently outstanding and in effect); provided that the Swingline Exposure of any
Lender that is the Swingline Lender shall be deemed to exclude that portion of
its Swingline Exposure that exceeds its Combined Tranche Percentage of the
aggregate principal amount of all outstanding Swingline Loans, and the unused
Revolving Commitment of such Lender shall be determined without regard to any
such excess amount.

(d) To the extent permitted by applicable law, the Borrowers shall not assert,
or permit any of their Affiliates or Related Parties to assert, and each hereby
waives, any claim against any Indemnitee (i) for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet and Electronic Systems) or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) except as
expressly permitted under Section 6.04(a), neither Parent nor any Borrowing
Subsidiary may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any of them without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers, the Managers, the Syndication Agents, the Documentation
Agents and, to the extent expressly contemplated hereby, the sub-agents of the
Agents and the Related Parties of any of the Agents, the Arrangers, the
Managers, the Syndication Agents, the Documentation Agents, the Issuing Banks
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) Parent; provided that no consent of Parent shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; provided
further that

 

117



--------------------------------------------------------------------------------

Parent shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within 10 Business
Days after having received written notice thereof;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for (1) any assignment in respect of the US Tranche to a
US Tranche Revolving Lender, an Affiliate of such Lender or an Approved Fund of
such Lender, (2) any assignment in respect of a European Tranche to a European
Tranche Revolving Lender, an Affiliate of such Lender or an Approved Fund of
such Lender or (3) any assignment of any Incremental Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund;

(C) each Issuing Bank, in the case of any assignment of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its LC Exposure;
and

(D) the Swingline Lender, in the case of any assignment of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its Swingline
Exposure.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
US$5,000,000 unless each of Parent and the Administrative Agent otherwise
consents; provided that (x) no such consent of Parent shall be required if an
Event of Default has occurred and is continuing and (y) Parent shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within 10 Business Days after having
received written notice thereof;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Electronic
System), together with a processing and recordation fee of US$3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

118



--------------------------------------------------------------------------------

In addition, in connection with each assignment, the assignee shall deliver to
the applicable Borrower and the Applicable Agent all applicable Tax forms
required to be delivered by it under Sections 2.17(f) and 2.17(g), including,
for the avoidance of doubt, that, if such assignee wishes the HMRC DT Treaty
Passport scheme to apply to this Agreement, such assignee shall provide its
scheme reference number and its jurisdiction of tax residence on the date on
which it becomes a Lender (if there shall then be a UK Loan Party).

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices in the United
States a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
demonstrable error, and the Borrowers, the Administrative Agent, the Issuing
Banks and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, any Issuing Bank and any Lender at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Electronic System) executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in this Section and any written consent to such assignment required by this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks

 

119



--------------------------------------------------------------------------------

any written consent required by this Section or is otherwise not in proper form,
it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and assignee. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph, and following such recording, unless
otherwise determined by the Administrative Agent (such determination to be made
in the sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.

(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more Eligible Assignees (each, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment of any Class and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrowers, the Agents, the
Issuing Banks and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement or any other Loan Document; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (A) through (F) of clause (ii) of the first proviso to
Section 9.02(b) that directly affects such Participant and requires the approval
of all the Lenders or all the affected Lenders (or all the Lenders or all the
affected Lenders of a Class). Subject to paragraph (c)(ii) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Sections 2.17(f) and 2.17(g) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender and the information and documentation
required under Section 2.17(g) will be delivered to Parent and the London
Agent)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section, provided that such
Participant agrees to be subject to the provisions of Section 2.19 as though it
were an assignee under paragraph (b) of this Section. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 2.19 with respect to any Participant. To the extent permitted

 

120



--------------------------------------------------------------------------------

by law, each Participant also shall be entitled to the benefits of Section 9.08
as though it were a Lender; provided that such Participant agrees to be subject
to Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made (A) pursuant to
Section 2.18(c) or (B) with Parent’s prior written consent.

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement or any other
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent demonstrable error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, no Agent (in its capacity as an Agent)
shall have any responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank having jurisdiction over it, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that either Agent, any Arranger, any
Issuing Bank or any Lender or any Affiliate or Related Party of any of the
foregoing, may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan Document is executed and
delivered or any credit is extended thereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and

 

121



--------------------------------------------------------------------------------

so long as the Commitments have not expired or terminated. Notwithstanding the
foregoing or anything else to the contrary set forth in this Agreement or any
other Loan Document, in the event that, in connection with the refinancing or
repayment in full of the credit facilities provided for herein, an Issuing Bank
shall have provided to the Administrative Agent a written consent to the release
of the Revolving Lenders from their obligations hereunder with respect to any
Letter of Credit issued by such Issuing Bank (whether as a result of the
obligations of any Borrower (and any other account party) in respect of such
Letter of Credit having been collateralized in full by a deposit of cash with
such Issuing Bank, or being supported by a letter of credit that names such
Issuing Bank as the beneficiary thereunder, or otherwise), then from and after
such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Loan
Documents (including for purposes of determining whether the Borrowers are
required to comply with Articles V and VI hereof, but excluding Sections 2.15,
2.16, 2.17 and 9.03 and any expense reimbursement or indemnity provisions set
forth in any other Loan Document), and the Revolving Lenders shall be deemed to
have no participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.06(d) or 2.06(e). The provisions of Sections 2.15,
2.16, 2.17, 2.18(b), 2.18(c), 9.03, 9.09 and 9.10 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Issuing Banks. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under the Commitment Letter and any commitment advices submitted by
them (but do not supersede any other provisions of the Commitment Letter or any
fee letter referred to therein (or any separate letter agreements with respect
to fees payable to the Administrative Agent or any Issuing Bank) that do not by
the terms of such documents terminate upon the effectiveness of this Agreement).
Except as provided in Section 4.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement. Each financial institution that shall be party to an Issuing
Bank Agreement executed by Parent and the Administrative Agent shall be a party
to and an Issuing Bank under this Agreement, and shall have all the rights and
duties of an Issuing Bank hereunder and under its Issuing Bank Agreement. Each
Lender hereby authorizes the Administrative Agent to enter into Issuing Bank
Agreements.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to

 

122



--------------------------------------------------------------------------------

the extent of such invalidity, illegality or unenforceability without affecting
the validity, legality and enforceability of the remaining provisions hereof,
and the invalidity of a particular provision in a particular jurisdiction shall
not invalidate such provision in any other jurisdiction. The parties hereto
shall endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provision with valid provisions the economic effect of which comes
as close as possible to that of the invalid, illegal or unenforceable provision.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of any Borrower against any of
and all the obligations then due of the Borrowers now or hereafter existing
under this Agreement held by such Lender or Issuing Bank, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement. Each Lender and Issuing Bank agrees to notify Parent and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give notice shall not affect the validity of such setoff and
application. The rights of each Lender and Issuing Bank, and each Affiliate of
any of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, Issuing Bank or
Affiliate may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined exclusively in such New York State or, to the extent
permitted by law, in such Federal court; provided that, notwithstanding the
foregoing, (i) each of the parties hereto shall retain the right to bring any
such action or proceeding in the courts of any other jurisdiction in connection
with the enforcement of any judgment and (ii) nothing in this Agreement or any
other Loan Document shall affect any right that any Agent, any Issuing Bank or
any Lender may otherwise have to bring any action or proceeding arising out of
or relating to this Agreement or any other Loan Document against any Subsidiary
Loan Party that is a Foreign Subsidiary or any of its properties in the courts
of the jurisdiction of its organization or domicile. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to

 

123



--------------------------------------------------------------------------------

this Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

(e) To the extent that any Borrowing Subsidiary has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set-off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, such Borrowing Subsidiary hereby irrevocably waives and agrees
not to plead or claim such immunity in respect of its Obligations under its
Borrowing Subsidiary Agreement, this Agreement or any other Loan Document.

(f) Each Borrowing Subsidiary hereby agrees that the waivers set forth in this
Section shall have the fullest extent permitted under the Foreign Sovereign
Immunities Act of 1976 of the United States of America and are intended to be
irrevocable and not subject to withdrawal for purposes of such Act.

(g) Each Borrowing Subsidiary hereby irrevocably designates, appoints and
empowers Parent, and Parent hereby accepts such appointment, as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents that may be served in any such action or proceeding
arising out of or relating to this Agreement and any other Loan Document. Such
service may be made by mailing or delivering a copy of such process to any
Borrowing Subsidiary in care of Parent at Parent’s address used for purposes of
giving notice under Section 9.01, and each Borrowing Subsidiary hereby
irrevocably authorizes and directs Parent to accept such service on its behalf.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

124



--------------------------------------------------------------------------------

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
Related Parties, including accountants, legal counsel and other agents and
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential or shall otherwise be subject to an
obligation of confidentiality), (b) to the extent requested by any Governmental
Authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant (or its advisors)
in, or any prospective assignee of or Participant (or its advisors) in, any of
its rights or obligations under this Agreement, other than, in the case of any
such disclosure to a Participant or a prospective Participant, any such
Participant or prospective Participant that shall have been identified, or is
actually known to the disclosing Person to be an Affiliate of any Person
identified, on Schedule 9.12, as such Schedule may be supplemented by Parent
from time to time by a writing delivered to the Administrative Agent (it being
understood and agreed (x) that Parent (in its reasonable discretion) may only
include an additional Person on Schedule 9.12 if such Person is or is an
Affiliate of any Person that engages in a business in competition with Parent
and/or any of the Subsidiaries, (y) that no Lender shall have any obligation to
determine whether any Participant, or any prospective Participant, that is not
identified on Schedule 9.12 is an Affiliate of any Person identified on such
Schedule and (z) the Administrative Agent shall promptly furnish to Lenders a
copy of any such supplement received by it) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations other than any such counterparty or prospective
counterparty that shall have been identified, or is actually known to the
disclosing Person to be an Affiliate of any Person identified, on Schedule 9.12,
as such Schedule may be supplemented by Parent from time to time by a writing
delivered to the Administrative Agent (it being understood and agreed (x) that
Parent (in its reasonable discretion) may only include an additional Person on
Schedule 9.12 if such Person is or is an Affiliate of any Person that engages in
a business in competition with Parent and/or any of the Subsidiaries, (y) that
no Lender shall have any obligation to determine whether any counterparty, or
any prospective counterparty, that is not identified on Schedule 9.12 is an
Affiliate of any Person identified on such Schedule and (z) the Administrative
Agent shall promptly furnish to Lenders a copy of any such supplement received
by it), (g) with the consent of Parent, (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to either Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than any Borrower, (i) to
any credit insurance providers or, (j) on a confidential basis to (i) any rating
agency in connection with rating Parent or the Subsidiaries or the credit
facilities provided for herein or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the credit facilities provided for herein or (k) to

 

125



--------------------------------------------------------------------------------

market data collectors, similar service providers, including league table
providers, to the lending industry, in each case, limited to information of the
type routinely provided to such providers. For the purposes of this Section,
“Information” means all information received from the Borrowers relating to the
Borrowers or their business, other than any such information that is available
to either Agent, any Issuing Bank or any Lender on a nonconfidential basis prior
to disclosure by a Borrower; provided that, in the case of information received
from a Borrower after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds EffectiveNew York Fed Bank Rate to
the date of repayment, shall have been received by such Lender.

SECTION 9.14. Release of Guarantees. (a) If Parent shall request the release of
the Guarantee of any Subsidiary Loan Party (i) upon the consummation of any
transaction permitted by this Agreement (for the avoidance of doubt, as in
effect from time to time) as a result of which transaction such Subsidiary Loan
Party (A) ceases to be a Subsidiary or (B) becomes a Partial Transfer Subsidiary
(but, in the case of this clause (B), only if such Subsidiary Loan Party is not
a Guarantor of any other Material Indebtedness of Parent or another Subsidiary)
or (ii) upon any Subsidiary Loan Party otherwise ceasing to be a Designated
Subsidiary (including because such Subsidiary Loan Party becomes a Specified
Foreign Subsidiary) and, in each case, shall deliver to the Administrative Agent
a certificate of a Financial Officer of Parent, in each case of clause
(i) above, to the effect that such transaction and, if applicable, the
application of the proceeds thereof will comply with the terms of this Agreement
(and, in the event clause (B) is applicable, that the condition set forth in the
parenthetical in such clause (B) is satisfied) or, in the case of clause
(ii) above, setting forth details with respect thereto, the Administrative
Agent, if satisfied that the applicable certificate is correct, shall execute
and deliver to Parent, at Parent’s expense, all documents that Parent shall
reasonably request to evidence such termination or release.

(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, the Guarantees provided under the Guarantee Agreement shall terminate
when all the Obligations (other than contingent obligations for indemnification,
expense reimbursement, tax

 

126



--------------------------------------------------------------------------------

gross-up or yield protection as to which no claim has been made) have been
indefeasibly paid in full, all Commitments have terminated or expired, the LC
Exposure has been reduced to zero and the Issuing Banks have no further
obligations to issue Letters of Credit hereunder. In connection with any such
termination pursuant to this paragraph, the Administrative Agent shall execute
and deliver to Parent, at Parent’s expense, all documents that Parent shall
reasonably request to evidence such termination.

(c) Any execution and delivery of documents by the Administrative Agent pursuant
to this Section shall be without recourse to, or representation or warranty by,
the Administrative Agent.

SECTION 9.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 9.16. USA Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the USA Patriot Act.

SECTION 9.17. No Fiduciary Relationship. Parent and each Borrowing Subsidiary,
on behalf of itself and its subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, Parent, the Subsidiaries and their Affiliates, on the one
hand, and the Agents, the Arrangers, the Managers, the Lenders, the Issuing
Banks and their Affiliates, on the other hand, will have a business relationship
that does not create, by implication or otherwise, any fiduciary duty on the
part of the Agents, the Arrangers, the Lenders, the Issuing Banks or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications. Parent and each Borrowing Subsidiary,
on behalf of itself and its subsidiaries, acknowledges that each Agent,

 

127



--------------------------------------------------------------------------------

each Arranger, each Manager, each Lender and Issuing Bank and their respective
Affiliates may have economic interests that conflict with those of Parent, the
Subsidiaries, their equityholders and/or their Affiliates. The Agents, the
Arrangers, the Managers, the Lenders, the Issuing Banks and their Affiliates may
be engaged, for their own accounts or the accounts of customers, in a broad
range of transactions that involve interests that differ from those of Parent,
the Borrowing Subsidiaries and their Affiliates, and none of the Agents, the
Arrangers, the Managers, the Lenders, the Issuing Banks or their Affiliates has
any obligation to disclose any of such interests to Parent, any Borrowing
Subsidiary or any of their Affiliates. To the fullest extent permitted by law,
Parent and each Borrowing Subsidiary, on behalf of itself and its subsidiaries,
hereby waives and releases any claims that it or any of its Affiliates may have
against the Agents, the Arrangers, the Managers, the Lenders, the Issuing Banks
and their Affiliates with respect to any breach or alleged breach of fiduciary
duty in connection with any aspect of any lending transaction contemplated
hereby.

SECTION 9.18. Non-Public Information. (a) Each Lender and Issuing Bank
acknowledges that all information furnished to it pursuant to this Agreement by
or on behalf of Parent or any Borrowing Subsidiary and relating to Parent, the
Subsidiaries or their respective businesses may include material non-public
information concerning Parent, the Subsidiaries and their respective securities,
and confirms that it has developed compliance procedures regarding the use of
material non-public information and that it will handle such material non-public
information in accordance with such procedures and applicable law, including
Federal, state and foreign securities laws.

(b) All such information, including requests for waivers and amendments,
furnished by Parent, any Borrowing Subsidiary or the Administrative Agent
pursuant to, or in the course of administering, this Agreement will be
syndicate-level information, which may contain material non-public information
concerning Parent, the Subsidiaries and their respective securities.
Accordingly, each Lender and Issuing Bank represents to Parent, the Borrowing
Subsidiaries and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.

 

128



--------------------------------------------------------------------------------

SECTION 9.19. Notices under Existing Credit Agreement. Each Lender that is also
a lender under the Existing Credit Agreement hereby consents and agrees that no
prior notice shall be required under the Existing Credit Agreement with respect
to termination of commitments or prepayment of loans under the Existing Credit
Agreement; provided that notice thereof is given on the Effective
Date.Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent an EEA Financial Institution is a party to this Agreement
and notwithstanding anything to the contrary in any Loan Document or in any
other agreement, arrangement or understanding among or between the parties
hereto, each party hereto acknowledges that any liability of any Agent, any
Lender or any Issuing Bank that is an EEA Financial Institution arising under
any Loan Document, to the extent such liability is unsecured, may be subject to
the Write-Down and Conversion Powers of an EEA Resolution Authority and agrees
and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancelation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document or (iii) the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

 

129



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments

 

Lender

   European Tranche
Revolving Commitment      US Tranche
Revolving
Commitment      Total  

JPMorgan Chase Bank, N.A.

   US$ 141,200,000.00      US$  0      US$ 141,200,000.00  

Bank of America, N.A.

   US$ 141,200,000.00      US$ 0      US$ 141,200,000.00  

BMO Harris Bank N.A.

   US$ 141,200,000.00      US$ 0      US$ 141,200,000.00  

BNP Paribas

   US$ 141,200,000.00      US$ 0      US$ 141,200,000.00  

SunTrust Bank

   US$ 141,200,000.00      US$ 0      US$ 141,200,000.00  

U.S. Bank National Association

   US$ 100,000,000.00      US$ 0      US$ 100,000,000.00  

Barclays Bank PLC

   US$ 88,000,000.00      US$ 0      US$ 88,000,000.00  

Morgan Stanley Bank, N.A.

   US$ 88,000,000.00      US$ 0      US$ 88,000,000.00  

Wells Fargo Bank, National Association

   US$ 88,000,000.00      US$ 0      US$ 88,000,000.00  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   US$ 50,000,000.00      US$ 0      US$ 50,000,000.00  

Citibank, N.A.

   US$ 40,000,000.00      US$ 0      US$ 40,000,000.00  

Deutsche Bank AG New York Branch

   US$ 40,000,000.00      US$ 0      US$ 40,000,000.00     

 

 

    

 

 

    

 

 

 

Total

   US$ 1,200,000,000.00      US$ 0      US$ 1,200,000,000.00     

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] COMPLIANCE CERTIFICATE

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Parent
and the Borrowing Subsidiaries under the Credit Agreement are as set forth in
the Credit Agreement, and nothing in this Compliance Certificate, or the form
hereof, shall modify such obligations or constitute a waiver of compliance
therewith in accordance with the terms of the Credit Agreement. In the event of
any conflict between the terms of this Compliance Certificate and the terms of
the Credit Agreement, the terms of the Credit Agreement shall govern and
control, and the terms of this Compliance Certificate are to be modified
accordingly.]

Reference is made to the Credit Agreement dated as of June 26, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among TripAdvisor, Inc., a Delaware corporation (“Parent”), the
Borrowing Subsidiaries party thereto, the Lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and J.P. Morgan
Europe Limited, as London Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

The undersigned hereby certifies, in his capacity as a Financial Officer of
Parent and not in a personal capacity, as follows:

1. I am a Financial Officer of Parent.

2. [[Attached as Schedule I hereto are the][The consolidated financial
statements required by Section 5.01(a) of the Credit Agreement as of the end of
and for the fiscal year ended [                    ], setting forth in each case
in comparative form the figures for the previous fiscal year, together with an
audit opinion thereon of [KPMG LLP] required by Section 5.01(a) of the Credit
Agreement [have been filed by Parent with the SEC with an Annual Report on Form
10-K for the fiscal year ended December 31, 20[    ].]

[or]

[[Attached as Schedule I hereto are the][The consolidated financial statements
required by Section 5.01(b) of the Credit Agreement as of the end of and for the
fiscal quarter ended [                    ] and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
prior fiscal year [have been filed by Parent with the SEC with a Quarterly
Report on Form 10-Q for the fiscal quarter ended [                    ]]. Such
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of Parent and its consolidated
Subsidiaries as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes.]

3. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and condition of Parent and the
Subsidiaries during the



--------------------------------------------------------------------------------

accounting period covered by the [attached][above-referenced] financial
statements. The foregoing examination did not disclose, and I have no knowledge
of, (a) the existence of any condition or event that constitutes a Default
during or at the end of the accounting period covered by the
[attached][above-referenced] financial statements or as of the date of this
Certificate, except as set forth in a separate attachment, if any, to this
Certificate, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, or (b) any change in GAAP or in the application
thereof since the date of the consolidated balance sheet of Parent most recently
theretofore delivered pursuant to Section 5.01(a) or 5.01(b) of the Credit
Agreement (or, prior to the first such delivery, referred to in Section 3.04 of
the Credit Agreement), that has had a material effect on the calculation of the
Leverage Ratio, except as set forth in a separate attachment, if any, to this
Certificate, specifying the nature of such change and the effect thereof on such
calculation.

4. The financial covenant analysis and other information set forth on Annex A
hereto are true and accurate on and as of the date of this Certificate.

[5. Attached as Schedule II hereto is a list of each Designated Subsidiary as of
the date of this Certificate.]1

The foregoing certifications are made and delivered on [                    ],
pursuant to Section 5.01(c) of the Credit Agreement.

 

TRIPADVISOR, INC., By:  

 

  Name:   Title:

 

1  To be provided for annual Compliance Certificate.

 

D-2



--------------------------------------------------------------------------------

ANNEX A TO

COMPLIANCE CERTIFICATE

FOR THE FISCAL [QUARTER] [YEAR] ENDED [mm/dd/yy].

 

Consolidated Net Income: (i) - (ii) =    $[        ,        ,        ] (i)   
the net income or loss of Parent and the Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP (after giving effect, for the
avoidance of doubt, to the elimination of intercompany accounts in accordance
with GAAP):    $[        ,        ,        ] (ii)   

the income or loss of any Subsidiary that is not a Wholly

Owned Subsidiary to the extent such income or loss is attributable to the
noncontrolling interest in such Subsidiary:

   $[        ,        ,        ] Consolidated EBITDA:2 = (i) + (ii) - (iii) =   
$[        ,        ,        ] (i)    Consolidated Net Income:   
$[        ,        ,        ] (ii)3   

(a)    consolidated interest expense for such period:

   $[        ,        ,        ]   

(b)    consolidated income tax expense for such period:

   $[        ,        ,        ]   

(c)    all amounts attributable to depreciation and amortization for such period
(excluding, for the

   $[        ,        ,        ]

 

2  In the event any Subsidiary shall be a Subsidiary that is not a Wholly Owned
Subsidiary, all amounts added back in computing Consolidated EBITDA for any
period pursuant to clause (ii), and all amounts subtracted in computing
Consolidated EBITDA pursuant to clause (iii), to the extent such amounts are, in
the reasonable judgment of a Financial Officer of Parent, attributable to such
Subsidiary, shall be reduced by the portion thereof that is attributable to the
noncontrolling interest in such Subsidiary. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters of Parent
(each, a “Reference Period”) for the purposes of any determination of the
Leverage Ratio, if during such Reference Period (or, in the case of pro forma
calculations, during the period from the last day of such Reference Period to
and including the date as of which such calculation is made) Parent or any
Subsidiary shall have made a Material Disposition or Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Disposition or Material Acquisition
had occurred on the first day of such Reference Period.

3  Items to be set forth without duplication and to the extent deducted in
determining Consolidated Net Income.



--------------------------------------------------------------------------------

   avoidance of doubt, amortization expense attributable to a prepaid cash item
that was paid in a prior period):    (d)    all losses for such period on sales
or dispositions of assets or attributable to discontinued operations, in each
case, outside the ordinary course of business:    $ [        ,        ,        
]  (e)    any non-cash charges, costs or expenses for such period, including
goodwill and intangible asset impairment charges (excluding, for the avoidance
of doubt, any write-down of accounts receivable or any additions to bad debt
expense) and non-cash costs and expenses incurred pursuant to any management
equity plan, stock option plan or any other stock subscription or shareholder
agreement resulting from the grant of stock options or other equity-based
incentives to any director, officer or employee of Parent or any of the
Subsidiaries or incurred pursuant to other stock-settled obligations:    $
[        ,        ,         ]  (f)    any restructuring and similar unusual,
non-recurring charges, costs and expenses (including, without limitation,
severance, relocation or lease termination costs, integration costs, entry into
new markets and other business optimization expenses and any one-time expense
relating to enhanced accounting function or other transaction costs) for such
period:4    $ [        ,        ,         ]  (g)    other extraordinary, unusual
or non-recurring charges, costs and expenses for such period (it being
understood that items of the type referred to in clause (f) may only be added
back pursuant to clause (f) and not this clause (g)):    $
[        ,        ,         ]  (h)    charges for such period recognized on
changes in the fair value of contingent consideration payable    $
[        ,        ,         ] 

 

4  The amount of charges, costs and expenses added back for such period,
together with the aggregate amount of all other Capped Adjustments for such
period, shall not exceed 15% of Consolidated EBITDA for such period determined
prior to giving effect to any addback for any Capped Adjustments.

 

2



--------------------------------------------------------------------------------

      by, and non-cash charges for such period recognized on changes in the fair
value of the noncontrolling interest in any acquiree acquired by, Parent or any
Subsidiary in any business combination:       (i)    any currency translation
losses (including any currency hedging losses) for such period:     
$[        ,        ,        ]      (j)    any fees and expenses for such period
associated with acquisitions, business combinations, other investments, or
dispositions of assets outside the ordinary course of business, and issuances or
amendments of equity or debt that are not prohibited by the Credit Agreement,
including, without limitation, the credit facilities established under the
Credit Agreement:      $[        ,        ,        ]   (iii)5    (a)    all
gains for such period on sales or dispositions of assets or attributable to
discontinued operations, in each case, outside the ordinary course of business:
     $[        ,        ,        ]      (b)    all gains for such period arising
from business combinations, including, without limitation, gains on a “bargain
purchase” and gains recognized on changes in the fair value of contingent
consideration payable by, and gains recognized on changes in the fair value of
the noncontrolling interest in any acquiree acquired by, Parent or any
Subsidiary in connection therewith:      $[        ,        ,        ]      (c)
   any extraordinary, unusual or non-recurring gains or income for such period:
     $[        ,        ,        ]      (d)    any currency translation gains
(including any currency hedging gains) for such period:     
$[        ,        ,        ]      (e)    any non-cash items of income for such
period that represent the reversal of any accrual of charges referred to in
clause (ii)(e), (ii)(f) or (ii)(g) above:      $[        ,        ,        ]  

 

5  Items to be set forth without duplication and to the extent included in
determining such Consolidated Net Income.

 

3



--------------------------------------------------------------------------------

  

(f)     any cash payment made during such period with respect to any non-cash
items added back in computing Consolidated EBITDA for any prior period pursuant
to clause (ii)(e) above:

   $[        ,        ,        ] Consolidated Funded Debt:67 (i) + (ii) +
(iii) + (iv) =
   $[        ,        ,        ] (i)    Indebtedness of the type referred to in
clause (a) or (b) of the definition of such term:   
$[        ,        ,        ] (ii)    disbursements or payments under letters of
credit or letters of guaranty in respect of which such Person is an account
party, if such disbursements or payments have not been reimbursed within three
days (it being understood that contingent obligations in respect of letters of
credit and bank guarantees shall not constitute Consolidated Funded Debt):   
$[        ,        ,        ] (iii)    purchase money Indebtedness of such
Person, including under clause (c) or (d) of the definition of such term (but
excluding any earnout or other contingent payment obligations in connection with
any acquisition or business combination):    $[        ,        ,        ] (iv)
   all Capital Lease Obligations of such Person:   
$[        ,        ,        ] Consolidated Net Funded Debt: (i) - (ii) =   
$[        ,        ,        ] (i)    Consolidated Funded Debt as of such date:
   $[        ,        ,        ] (ii)    the lesser of (a) the sum of (i) the
excess, if any, of (A) Unrestricted Cash of Parent and its Domestic Subsidiaries
as of such date over (B) Deferred Merchant Payables of Parent and its Domestic
Subsidiaries as of such date plus (ii) 70% of the excess, if any, of
(A) Unrestricted Cash of Foreign Subsidiaries of Parent as of such date over
(B) Deferred Merchant Payables of Foreign Subsidiaries of Parent as of such date
and (b) US$700,000,000:    $[        ,        ,        ]

 

6  Items to represent the sum for Parent and the Subsidiaries without
duplication.

7  The Consolidated Funded Debt of any Person shall include the Consolidated
Funded Debt of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such other
Person (including a Guarantee thereof), except to the extent the terms of such
Consolidated Funded Debt provide that such Person is not liable therefor.

 

4



--------------------------------------------------------------------------------

Leverage Ratio: (i) / (ii) =    $ [        ,        ,         ]  (i)   
Consolidated Net Funded Debt as of such date:    $ [        ,        ,        
]  (ii)    Consolidated EBITDA for the period of four consecutive fiscal
quarters of Parent ended on such date (or, if such date is not the last day of a
fiscal quarter of Parent, ended most recently prior to such date):    $
[        ,        ,         ] 

 

5